 
Exhibit 10.2

 
CHESAPEAKE FUNDING LLC,
as Issuer
 
PHH VEHICLE MANAGEMENT SERVICES, LLC,
as Administrator
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
CERTAIN CP CONDUIT PURCHASERS,
 
CERTAIN APA BANKS,
 
CERTAIN FUNDING AGENTS
 
and
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Indenture Trustee
 
 
SERIES 2006-1 INDENTURE SUPPLEMENT
dated as of March 7, 2006
 
to
 
BASE INDENTURE
dated as of March 7, 2006
 


 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

  Page    
ARTICLE 1 DEFINITIONS
2
ARTICLE 2 PURCHASE AND SALE OF SERIES 2006-1 INVESTOR NOTES; INCREASES AND
DECREASES OF SERIES 2006-1 INVESTED AMOUNT
27
SECTION 2.1. Purchases of the Series 2006-1 Investor Notes
27
SECTION 2.2. Delivery.
27
SECTION 2.3. Procedure for Initial Issuance and for Increasing the Series 2006-1
Invested Amount.
28
SECTION 2.4. Sales by CP Conduit Purchasers of Series 2006-1 Investor Notes to
APA Banks
30
SECTION 2.5. Procedure for Decreasing the Series 2006-1 Invested Amount;
Optional Termination.
30
SECTION 2.6. Increases and Reductions of the Commitments; Extensions of the
Commitments
31
SECTION 2.7. Interest; Fees.
32
SECTION 2.8. Indemnification by the Issuer and the Administrator
34
SECTION 2.9. Funding Agents
35
ARTICLE 3 ARTICLE 5 OF THE BASE INDENTURE
35
Section 5A.1 Establishment of Series 2006-1 Subaccounts
35
Section 5A.2 Allocations with Respect to the Series 2006-1 Investor Notes
37
Section 5A.3. Determination of Interest
39
Section 5A.4. Monthly Application of Collections
40
Section 5A.5 Payment of Monthly Interest Payment, Fees and Expenses
42
Section 5A.6. Determination of Monthly Principal Payment
44
Section 5A.7 Payment of Principal
44

 
i

--------------------------------------------------------------------------------


Section 5A.8 The Administrator’s Failure to Instruct the Indenture Trustee to
Make a Deposit or Payment
45
Section 5A.9 Series 2006-1 Reserve Account
46
Section 5A.10 Series 2006-1 Yield Supplement Account
47
Section 5A.11 Series 2006-1 Distribution Account
49
Section 5A.12 Lease Rate Caps
49
Section 5A.13 Indenture Trustee As Securities Intermediary
51
ARTICLE 4 AMORTIZATION EVENTS
52
ARTICLE 5 OPTIONAL PREPAYMENT
54
ARTICLE 6 SERVICING AND ADMINISTRATOR FEES
55
SECTION 6.1. Servicing Fee
55
SECTION 6.2. Administrator Fee
55
ARTICLE 7 CHANGE IN CIRCUMSTANCES
55
SECTION 7.1. Illegality
55
SECTION 7.2. Increased Costs.
56
SECTION 7.3. Taxes.
57
SECTION 7.4. Break Funding Payments
59
SECTION 7.5. Alternate Rate of Interest
60
SECTION 7.6. Mitigation Obligations
60
ARTICLE 8 REPRESENTATIONS AND WARRANTIES, COVENANTS
61
SECTION 8.1. Representations and Warranties of the Issuer and VMS
61
SECTION 8.2. Covenants of the Issuer and VMS
61
SECTION 8.3. Covenants of the Administrator
61
SECTION 8.4. Obligations Unaffected
62
ARTICLE 9 CONDITIONS PRECEDENT
62
SECTION 9.1. Conditions Precedent to Effectiveness of Indenture Supplement
62

 
ii

--------------------------------------------------------------------------------


ARTICLE 10 THE ADMINISTRATIVE AGENT
66
SECTION 10.1. Appointment
66
SECTION 10.2. Delegation of Duties
66
SECTION 10.3. Exculpatory Provisions
66
SECTION 10.4. Reliance by Administrative Agent
67
SECTION 10.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event
67
SECTION 10.6. Non Reliance on the Administrative Agent and Other Purchasers
68
SECTION 10.7. Indemnification
68
SECTION 10.8. The Administrative Agent in Its Individual Capacity
69
SECTION 10.9. Resignation of Administrative Agent; Successor Administrative
Agent
69
ARTICLE 11 THE FUNDING AGENTS
70
SECTION 11.1. Appointment
70
SECTION 11.2. Delegation of Duties
70
SECTION 11.3. Exculpatory Provisions
70
SECTION 11.4. Reliance by Each Funding Agent
71
SECTION 11.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event
71
SECTION 11.6. Non Reliance on Each Funding Agent and Other Purchaser Groups
71
SECTION 11.7. Indemnification
72
ARTICLE 12 MISCELLANEOUS
72
SECTION 12.1. Ratification of Indenture
72
SECTION 12.2. Governing Law
72
SECTION 12.3. Further Assurances
73
SECTION 12.4. Payments
73

 
iii

--------------------------------------------------------------------------------


SECTION 12.5. Costs and Expenses
73
SECTION 12.6. No Waiver; Cumulative Remedies
73
SECTION 12.7. Amendments
73
SECTION 12.8. Severability
74
SECTION 12.9. Notices
74
SECTION 12.10. Successors and Assigns
75
SECTION 12.11. Securities Laws
77
SECTION 12.12. Adjustments; Set-off
77
SECTION 12.13. Counterparts
78
SECTION 12.14. No Bankruptcy Petition
78
SECTION 12.15. SUBIs
79
SECTION 12.16. Discharge of Indenture
79
SECTION 12.17. Limited Recourse
80
SECTION 12.18. Waiver of Setoff
80
SECTION 12.19. Conflict of Instructions
80
SECTION 12.20. JPMorgan Chase Conflict Waiver
80
SECTION 12.21. Confidential Information.
81

 
SCHEDULES
 
Schedule I:
 
List of Match Funding CP Conduit Purchasers
 
EXHIBITS
 
Exhibit A:
Form of Series 2006-1 Variable Funding Investor Note
Exhibit B:
Increase Notice
Exhibit C:
Monthly Settlement Statement
Exhibit D:
UCC Certificate
Exhibit E:
Form of Transfer Supplement
Exhibit F:
Form of Purchaser Group Supplement

 
 
iv

--------------------------------------------------------------------------------


 


SERIES 2006-1 SUPPLEMENT, dated as of March 7, 2006 (as amended, supplemented,
restated or otherwise modified from time to time, this “Indenture Supplement”)
among CHESAPEAKE FUNDING LLC, a special purpose limited liability company
established under the laws of Delaware (the “Issuer”), PHH VEHICLE MANAGEMENT
SERVICES, LLC (“VMS”), as administrator (in such capacity, the “Administrator”),
the several commercial paper conduits listed on Schedule I and their respective
permitted successors and assigns (the “CP Conduit Purchasers”; each,
individually, a “CP Conduit Purchaser”), the several banks set forth opposite
the name of each CP Conduit Purchaser on Schedule I and the other banks parties
hereto pursuant to Section 12.10(c) (each an “APA Bank” with respect to such CP
Conduit Purchaser), the agent bank set forth opposite the name of each CP
Conduit Purchaser on Schedule I and its permitted successor and assign (the
“Funding Agent” with respect to such CP Conduit Purchaser), JPMorgan Chase, in
its capacity as administrative agent for the CP Conduit Purchasers, the APA
Banks and the Funding Agents (the “Administrative Agent”), and JPMorgan Chase,
in its capacity as Indenture Trustee (together with its successors in trust
thereunder as provided in the Base Indenture referred to below, the “Indenture
Trustee”), to the Base Indenture, dated as of March 7, 2006, between the Issuer
and the Indenture Trustee (as amended, modified, restated or supplemented from
time to time, exclusive of Indenture Supplements creating new Series of Investor
Notes, the “Base Indenture”).
 


PRELIMINARY STATEMENT


WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that the Issuer and the Indenture Trustee may at any time and from time
to time enter into an Indenture Supplement to the Base Indenture for the purpose
of authorizing the issuance of one or more Series of Investor Notes.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
DESIGNATION
There is hereby created a Series of Investor Notes to be issued pursuant to the
Base Indenture and this Indenture Supplement and such Series of Investor Notes
shall be designated generally as Floating Rate Asset Backed Variable Funding
Investor Notes, Series 2006-1.
 
The proceeds from the sale of the Series 2006-1 Investor Notes (as defined
herein) and the proceeds from any Increase (as defined herein) shall be
deposited in the Series 2006-1 Collection Subaccount and shall be used by the
Issuer to fund the Loans to Holdings under the Loan Agreement and the prepayment
of the Invested Amounts of other Series of Investor Notes.
 

--------------------------------------------------------------------------------


ARTICLE 1
 
DEFINITIONS
 
(a) All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule 1 thereto. All
Article, Section or Subsection references herein shall refer to Articles,
Sections or Subsections of this Indenture Supplement, except as otherwise
provided herein. Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Base Indenture, each
capitalized term used or defined herein shall relate only to the Series 2006-1
Investor Notes and not to any other Series of Investor Notes issued by the
Issuer.
 
(b) The following words and phrases shall have the following meanings with
respect to the Series 2006-1 Investor Notes and the definitions of such terms
are applicable to the singular as well as the plural form of such terms and to
the masculine as well as the feminine and neuter genders of such terms:
 
“Acquiring APA Bank” is defined in Section 12.10(c). 
 
“Acquiring Purchaser Group” is defined in Section 12.10(e).
 
“Additional Costs Cap” means, for any Payment Date, an amount equal to the
quotient of the product of (a) 0.25% per annum, (b) the weighted average Series
2006-1 Invested Amount during the immediately preceding Series 2006-1 Interest
Period and (c) the number of days in such Series 2006-1 Interest Period divided
by 360.
 
“Additional Interest” is defined in Section 5A.3(b).
 
“Adjusted LIBO Rate” means, with respect to each day during each Eurodollar
Period pertaining to a portion of the Purchaser Group Invested Amount with
respect to any Purchaser Group allocated to a Eurodollar Tranche, an interest
rate per annum (rounded upwards, if necessary, to the nearest 1/16th of 1%)
equal to the LIBO Rate for such Eurodollar Period multiplied by the Statutory
Reserve Rate.
 
“Administrative Agent” is defined in the recitals hereto.
 
“Affected Party” means any CP Conduit Purchaser and any Program Support Provider
with respect to such CP Conduit Purchaser.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective day of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Amortization Event” is defined in Article 4.
 
2

--------------------------------------------------------------------------------


“APA Bank” is defined in the recitals hereto.
 
“APA Bank Funded Amount” means, with respect to any Purchaser Group for any day,
the excess, if any, of the Purchaser Group Invested Amount with respect to such
Purchaser Group over the CP Conduit Funded Amount for such day.
 
“APA Bank Percentage” means, with respect to any APA Bank, the percentage set
forth opposite the name of such APA Bank on Schedule I.
 
“Applicable Margin” is defined in the Fee Letter.
 
“Applicable Option” means, on any date, (a) Option 1 on the Enhancement Matrix
during any period when Overconcentration Option 1 is in effect in accordance
with Section 13.18 of the Base Indenture, (b) Option 2 on the Enhancement Matrix
during any period when Overconcentration Option 2 is in effect in accordance
with Section 13.18 of the Base Indenture or (c) Option 3 on the Enhancement
Matrix during any period when Overconcentration Option 3 is in effect in
accordance with Section 13.18 of the Base Indenture.
 
“Article 7 Costs” means any amounts due pursuant to Article 7.
 
“Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser, the
asset purchase agreement, liquidity agreement or other agreement among such CP
Conduit Purchaser, the Funding Agent with respect to such CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, as amended, modified
or supplemented from time to time.
 
“Assumed Lease Term” means, with respect to any Series 2006-1 Yield Shortfall
Lease, the number of months over which the Capitalized Cost of the related
Leased Vehicle is being depreciated thereunder.
 
“Available APA Bank Funding Amount” means, with respect to any Purchaser Group
for any Business Day, the sum of (i) the portion of such Purchaser Group’s
Commitment Percentage of the Series 2006-1 Initial Invested Amount not to be
funded by such Purchaser Group by issuing Commercial Paper if such Business Day
is the Series 2006-1 Initial Funding Date, (ii) the portion of the APA Bank
Funded Amount with respect to such Purchaser Group not allocated to a Eurodollar
Tranche on such Business Day, (iii) the portion of the APA Bank Funded Amount
with respect to such Purchaser Group allocated to any Eurodollar Tranche the
Eurodollar Period in respect of which expires on such Business Day and (iv) the
portion of the Purchaser Group Increase Amount with respect to such Purchaser
Group for such Business Day not to be funded by such Purchaser Group by issuing
Commercial Paper.
 
“Available CP Funding Amount” means, with respect to any Purchaser Group for any
Business Day, the sum of (i) the portion of such Purchaser Group’s Commitment
Percentage of the Series 2006-1 Initial Invested Amount to be funded by such
Purchaser Group by issuing Commercial Paper if such Business Day is the Series
2006-1 Initial Funding Date, (ii) the portion of the CP Conduit Funded Amount
with respect to such Purchaser Group allocated to any CP Tranche, the CP Rate
Period in respect of which expires on such Business Day and (iii) the portion of
the Purchaser Group Increase Amount with respect to such Purchaser Group for
such Business Day to be funded by such Purchaser Group by issuing Commercial
Paper.
 
3

--------------------------------------------------------------------------------


“Benefitted Purchaser Group” is defined in Section 12.12(a).
 
“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Car” means an automobile or a Light-Duty Truck.
 
“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2006-1 Closing
Date, (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator , in each case, whether foreign or
domestic (each an “Official Body”) charged with the administration,
interpretation or application thereof, or the compliance with any request or
directive of any Official Body (whether or not having the force of law) made,
issued or occurring after the Series 2006-1 Closing Date or (c) any request,
guideline or directive (whether or not having the force of law) from any
accounting board or authority (whether or not part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case, whether foreign or domestic (each an
“Accounting Body”) charged with the administration, interpretation or
application thereof, or the compliance with any request or directive of any
Accounting Body (whether or not having the force of law) made, issued or
occurring after the Series 2006-1 Closing Date.
 
“Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promissory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.
 
“Commitment” means, with respect to the APA Banks included in any Purchaser
Group, the obligation of such APA Banks to purchase a Series 2006-1 Investor
Note on the Series 2006-1 Initial Funding Date and, thereafter, to maintain and,
subject to certain conditions, increase the Purchaser Group Invested Amount with
respect to such Purchaser Group, in each case, in an amount up to the Maximum
Purchaser Group Invested Amount with respect to such Purchaser Group.
 
“Commitment Fee” is defined in Section 2.7(e).
 
“Commitment Fee Payment” is defined in Section 5A.4(c)(vi).
 
“Commitment Fee Rate” is defined in the Fee Letter.
 
4

--------------------------------------------------------------------------------


“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2006-1
Maximum Invested Amount on such date.
 
“Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commercial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
with respect to such CP Conduit Purchaser pursuant to Section 12.10(b).
 
“CP Conduit Funded Amount” means, with respect to any Purchaser Group for any
day, the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group funded by such Purchaser Group by issuing Commercial Paper on
such day.
 
“CP Conduit Purchaser” is defined in the recitals hereto.
 
“CP Rate Period” means, with respect to any CP Tranche, a period of days not to
exceed 270 days commencing on a Business Day selected in accordance with Section
2.7(b); provided that (x) if a CP Rate Period would end on a day that is not a
Business Day, such CP Rate Period shall end on the next succeeding Business Day
and (y) during the Series 2006-1 Amortization Period, each CP Rate Period shall
end on or prior to the next succeeding Payment Date.
 
“CP Tranche” means, with respect to a Match Funding CP Conduit Purchaser, a
portion of the CP Conduit Funded Amount with respect to such Match Funding CP
Conduit Purchaser for which the Monthly Funding Costs with respect to such Match
Funding CP Conduit Purchaser is calculated by reference to a particular Discount
and a particular CP Rate Period.
 
“Daily Principal Utilization Amount” means, for any Business Day, the sum of the
following amounts to be withdrawn from the Series 2006-1 Principal Collection
Subaccount pursuant to Section 5A.2(g) on such Business Day: (i) the amount of
any Decrease to be applied to reduce the Series 2006-1 Invested Amount pursuant
to Section 2.5, (ii) the amount that the Issuer has elected to apply to reduce
the principal amount of any Outstanding Series of Investor Notes (other than the
Series 2006-1 Investor Notes) and (iii) the portion of the Loan to be made to
Holdings on such Business Day pursuant to the Loan Agreement to be financed with
the proceeds of the Series 2006-1 Investor Notes.
 
“Decrease” is defined in Section 2.5(a).
 
“Deficiency” is defined in Section 5A.4(b).
 
“Discount” means, with respect to any Match Funding CP Conduit Purchaser, the
interest or discount component of the Commercial Paper issued by such Match
Funding CP Conduit Purchaser to fund or maintain the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser, including an amount
equal to the portion of the face amount of the outstanding Commercial Paper
issued to fund or maintain the CP Conduit Funded Amount with respect to such CP
Conduit Purchaser that corresponds to the portion of the proceeds of such
Commercial Paper that was used to pay the interest or discount component of
maturing Commercial Paper issued to fund or maintain such CP Conduit Funded
Amount, to the extent that such CP Conduit Purchaser has not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Commercial Paper, and including the portion of such interest or
discount component constituting dealer or placement agent commissions and (b)
with respect to any Pooled Funding CP Conduit Purchaser, the amount of interest
or discount to accrue on or in respect of the Commercial Paper issued by such
Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Conduit Funded Amount with respect to such
Pooled Funding CP Conduit Purchaser (including, without limitation, any interest
attributable to the commissions of placement agents and dealers in respect of
such Commercial Paper and any costs associated with funding small or odd-lot
amounts, to the extent that such commissions or costs are allocated, in whole or
in part, to such Commercial Paper by such Funding Agent).
 
5

--------------------------------------------------------------------------------


“Effective Date” is defined in Section 9.1.
 
“Eligible Assignee” means a financial institution having short-term debt ratings
of at least A-1 from Standard & Poor’s and P-1 from Moody’s.
 
“Enhancement Matrix” means the following matrix:
 

 
Option 1
 
Option 2
 
Option 3
 
Level 1 Required Enhancement Percentage
 
5.263%
 
5.541%
 
5.820%
 
Level 2 Required Enhancement Percentage
 
6.093%
 
6.371%
 
6.650%
 
Level 3 Required Enhancement Percentage
 
6.913%
 
7.191%
 
7.470%
 
Required Reserve Account Amount Percentage
 
2.064%
 
2.322%
 
2.455%
 

“Equipment” means any Vehicle that is not a Car, a Forklift, a Heavy-Duty Truck,
a Medium-Duty Truck, a Truck Body or a Trailer.
 
“Eurodollar Period” means, with respect to any Eurodollar Tranche and any
Purchaser Group:
 
(a) initially, the period commencing on the Series 2006-1 Initial Funding Date,
the Increase Date or a conversion date, as the case may be, with respect to such
Eurodollar Tranche and ending one month thereafter (or such other period which
is acceptable to the Funding Agent with respect to such Purchaser Group and
which in no event will be less than 7 days); and
 
6

--------------------------------------------------------------------------------


(b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending one
month thereafter (or such other period which is acceptable to the Funding Agent
with respect to such Purchaser Group and which in no event will be less than 7
days);
 
provided that all Eurodollar Periods must end on the next Payment Date and all
of the foregoing provisions relating to Eurodollar Periods are subject to the
following:
 
(i) if any Eurodollar Period would otherwise end on a day that is not a Business
Day, such Eurodollar Period shall be extended to the next succeeding Business
Day unless the result of such extension would be to carry such Eurodollar Period
into another calendar month, in which event such Eurodollar Period shall end on
the immediately preceding Business Day; and
 
(ii) any Eurodollar Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Eurodollar Period) shall end on the last
Business Day of the calendar month at the end of such Eurodollar Period.
 
“Eurodollar Tranche” means, with respect to any Purchaser Group, a portion of
the APA Bank Funded Amount with respect to such Purchaser Group allocated to a
particular Eurodollar Period and an Adjusted LIBO Rate determined by reference
thereto.
 
“Excess Alternative Vehicle Amount” means, on any Settlement Date, an amount
equal to the excess, if any, of (a) the sum of
 
(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is not a Car allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus
 
(ii) an amount equal to the aggregate for each Unit Vehicle which is not a Car
subject to a Closed-End Lease allocated to the Lease SUBI as of the last day of
such Monthly Period of the lesser of (A) the Stated Residual Value of such Unit
Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day of
such Monthly Period;
 
over (b) an amount equal to 31.5% of the Aggregate Unit Balance as of such
Settlement Date.
 
“Excess Equipment Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of
 
(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is Equipment allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus
 
7

--------------------------------------------------------------------------------


(ii) an amount equal to the aggregate for each Unit Vehicle which is Equipment
subject to a Closed-End Lease allocated to the Lease SUBI as of the last day of
such Monthly Period of the lesser of (A) the Stated Residual Value of such Unit
Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day of
such Monthly Period;
 
over (b) an amount equal to 5% of the Aggregate Unit Balance as of such
Settlement Date.
 
“Excess Forklift Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of
 
(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Forklift allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus
 
(ii) an amount equal to the aggregate for each Unit Vehicle which is a Forklift
subject to a Closed-End Lease allocated to the Lease SUBI as of the last day of
such Monthly Period of the lesser of (A) the Stated Residual Value of such Unit
Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day of
such Monthly Period;
 
over (b) an amount equal to 2% of the Aggregate Unit Balance as of such
Settlement Date.
 
“Excess Heavy-Duty Truck Amount” means, on any Settlement Date, an amount equal
to the excess, if any, of (a) the sum of
 
(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Heavy-Duty Truck allocated to the Lease SUBI as of the
last day of the Monthly Period immediately preceding such Settlement Date plus
 
(ii) an amount equal to the aggregate for each Unit Vehicle which is a
Heavy-Duty Truck subject to a Closed-End Lease allocated to the Lease SUBI as of
the last day of such Monthly Period of the lesser of (A) the Stated Residual
Value of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of
the last day of such Monthly Period;
 
over (b) an amount equal to 7.5% of the Aggregate Unit Balance as of such
Settlement Date.
 
“Excess Medium-Duty Truck Amount” means, on any Settlement Date, an amount equal
to the excess, if any, of (a) the sum of
 
(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Medium-Duty Truck allocated to the Lease SUBI as of the
last day of the Monthly Period immediately preceding such Settlement Date plus
 
8

--------------------------------------------------------------------------------


(ii) an amount equal to the aggregate for each Unit Vehicle which is a
Medium-Duty Truck subject to a Closed-End Lease allocated to the Lease SUBI as
of the last day of such Monthly Period of the lesser of (A) the Stated Residual
Value of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of
the last day of such Monthly Period;
 
over (b) an amount equal to 15.0% of the Aggregate Unit Balance as of such
Settlement Date.
 
“Excess Trailer Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of
 
(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Trailer allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus
 
(ii) an amount equal to the aggregate for each Unit Vehicle which is a Trailer
subject to a Closed-End Lease allocated to the Lease SUBI as of the last day of
such Monthly Period of the lesser of (A) the Stated Residual Value of such Unit
Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day of
such Monthly Period;
 
over (b) an amount equal to 3% of the Aggregate Unit Balance as of such
Settlement Date.
 
“Excess Truck Amount” means, on any Settlement Date, an amount equal to the
greater of (a) the sum of (i) the Excess Heavy-Duty Truck Amount on such
Settlement Date and (ii) the Excess Medium-Duty Truck Amount on such Settlement
Date and (b) an amount equal to the excess, if any, of (x) the sum of
 
(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Medium-Duty Truck or a Heavy-Duty Truck allocated to the
Lease SUBI as of the last day of the Monthly Period immediately preceding such
Settlement Date plus
 
(ii) an amount equal to the aggregate for each Unit Vehicle which is a
Medium-Duty Truck or a Heavy-Duty Truck subject to a Closed-End Lease allocated
to the Lease SUBI as of the last day of such Monthly Period of the lesser of (A)
the Stated Residual Value of such Unit Vehicle and (B) the Net Book Value of
such Unit Vehicle as of the last day of such Monthly Period;
 
over (y) an amount equal to 21.5% of the Aggregate Unit Balance as of such
Settlement Date.
 
“Excess Truck Body Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of
 
9

--------------------------------------------------------------------------------


(i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Truck Body allocated to the Lease SUBI as of the last day
of the Monthly Period immediately preceding such Settlement Date plus
 
(ii) an amount equal to the aggregate for each Unit Vehicle which is a Truck
Body subject to a Closed-End Lease allocated to the Lease SUBI as of the last
day of such Monthly Period of the lesser of (A) the Stated Residual Value of
such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last
day of such Monthly Period;
 
over (b) an amount equal to 2% of the Aggregate Unit Balance as of such
Settlement Date.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any CP Conduit
Purchaser, any APA Bank, any Funding Agent, any Program Support Provider or any
other recipient of any payment to be made by or on account of any obligation of
the Issuer hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America or by any other Governmental
Authority, in each case, as a result of a present or former connection between
the United States of America or the jurisdiction of such Governmental Authority
imposing such tax, as the case may be, and the Administrative Agent, such CP
Conduit Purchaser, such APA Bank, such Funding Agent, such Program Support
Provider or any other such recipient (except a connection arising solely from
the Administrative Agent’s, such CP Conduit Purchaser’s, such APA Bank’s, such
Program Support Provider’s or such recipient’s having executed, delivered or
performed its obligations hereunder, receiving a payment hereunder or enforcing
the Series 2006-1 Investor Notes) and (b) any branch profits tax imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Issuer is located (except any such branch profits or similar tax
imposed as a result of a connection with the United States of America or other
jurisdiction as a result of a connection arising solely from the Administrative
Agent’s, such CP Conduit Purchaser’s, such APA Bank’s, such Program Support
Provider’s or such recipient’s having executed, delivered or performed its
obligations hereunder, receiving a payment hereunder or enforcing the Series
2006-1 Investor Notes).
 
“Expiry Date” means, with respect to any Purchaser Group, the earlier of (a) the
Scheduled Expiry Date with respect to such Purchaser Group and (b) the date on
which an Amortization Event shall have been declared or automatically occurred.
 
“Extending Purchaser Group” shall mean a Purchaser Group other than a
Non-Extending Purchaser Group.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
10

--------------------------------------------------------------------------------


“Fee Letter” means the Fee Letter executed by and between the Issuer, the
Administrator and the Funding Agent with respect to each Purchaser Group, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Final Maturity Date” means the Payment Date that occurs in the 125th month
after the month in which the Series 2006-1 Amortization Period shall have
commenced.
 
“Financial Assets” is defined in Section 5A.13(b)(i).
 
“Floating Tranche” means, with respect to any Purchaser Group, the portion of
the APA Bank Funded Amount with respect to such Purchaser Group not allocated to
a Eurodollar Tranche.
 
“Forklift” means a high-lift, self-loading mobile vehicle, equipped with load
carriage and forks, for transporting and tiering loads.
 
“Funding Agent” is defined in the recitals hereto.
 
“Gross Vehicle Weight” means the maximum manufacturer recommended weight that
the axels of a Truck or Tractor can carry including the weight of the Truck or
Tractor.
 
“Heavy-Duty Truck” means a Truck or Tractor having a Gross Vehicle Weight of
over 33,000 pounds.
 
“Increase Amount” is defined in Section 2.3(a).
 
“Increase Date” is defined in Section 2.3(a).
 
“Increased Costs” means, for each Payment Date, the sum of (1) any Article 7
Costs due and payable on such Payment Date, (2) any other unpaid Program Costs
due and payable on such Payment Date, (3) any amounts due and payable pursuant
to Section 2.8 on such Payment Date and (4) the Increased Costs Carry Forward
Amount for the preceding Payment Date.
 
“Increased Costs Carry Forward Amount” means, for each Payment Date, the excess,
if any, of (a) Increased Costs for such Payment Date over (b) the aggregate
amount deposited in the Series 2006-1 Distribution Account on account of the
Increased Costs for such Payment Date pursuant to Sections 5A.4(c)(ix) and (xv).
 
“Increases” is defined in Section 2.3(a).
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indenture Supplement” has the meaning set forth in the preamble.
 
11

--------------------------------------------------------------------------------


“Interest Shortfall” is defined in Section 5A.3(b).
 
“Lease Rate Cap Costs” means, for each Payment Date, any amounts owed by the
Issuer to the Series 2006-1 Investor Noteholders pursuant to Section 5A.12(e) on
such Payment Date.
 
“Lease Rate Cap Event” means the failure on the part of the Issuer to have the
Lease Rate Caps that it is required to have in accordance with Section 5A.12.
 
“JPMorgan Chase” means JPMorgan Chase Bank, National Association, and its
successors and assigns.
 
“Level 1 Required Enhancement Percentage” means on any date the percentage set
forth in the Enhancement Matrix on the line titled “Level 1 Required Enhancement
Percentage” for the Applicable Option.
 
“Level 2 Required Enhancement Percentage” means on any date the percentage set
forth in the Enhancement Matrix on the line titled “Level 2 Required Enhancement
Percentage” for the Applicable Option.
 
“Level 3 Required Enhancement Percentage” means on any date the percentage set
forth in the Enhancement Matrix on the line titled “Level 3 Required Enhancement
Percentage” for the Applicable Option.
 
“LIBO Rate” means, with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Telerate Page 3750 at
approximately 11:00 a.m. (London time) on the second Business Day prior to the
commencement of such Eurodollar Period, as the rate for dollar deposits with a
maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche.
 
“Light-Duty Truck” means a Truck having a Gross Vehicle Weight of under 16,001
pounds.
 
“Match Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
identified on Schedule I as a Match Funding CP Conduit Purchaser and each CP
Conduit Purchaser that, after the Series 2006-1 Closing Date, notifies the
Issuer and the Administrative Agent in accordance with Section 2.7(d) in writing
that it is funding its CP Conduit Funded Amount with Commercial Paper issued by
it, or for its benefit, in specified CP Tranches selected in accordance with
Sections 2.7(b) and (c) and that, in each case, has not subsequently notified
the Issuer and the Administrative Agent in writing that the Issuer will no
longer be permitted to select CP Tranches in accordance with Sections 2.7(b) and
(c) in respect of the CP Conduit Funded Amount with respect to such CP Conduit
Purchaser.
 
“Maximum Purchaser Group Invested Amount” means, with respect to any Purchaser
Group, the amount set forth opposite the name of the CP Conduit Purchaser
included in such Purchaser Group on Schedule I, as such amount may be increased
or reduced from time to time as provided in Section 2.6. The Maximum Purchaser
Group Invested Amount with respect to each Non-Extending Purchaser Group shall
be reduced to zero on the Scheduled Expiry Date with respect to such Purchaser
Group.
 
12

--------------------------------------------------------------------------------


“Medium-Duty Truck” means a Truck or Tractor having a Gross Vehicle Weight of
between 16,001 pounds and 33,000 pounds.
 
“Monthly Funding Costs” means, with respect to each Series 2006-1 Interest
Period and any Purchaser Group, the sum of:
 
(a) for each day during such Series 2006-1 Interest Period, (i) with respect to
a Match Funding CP Conduit Purchaser, the aggregate amount of Discount accruing
on all outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Conduit Funded Amount with respect
to such Match Funding CP Conduit Purchaser on such day or (ii) with respect to a
Pooled Funding CP Conduit Purchaser, the aggregate amount of Discount accruing
on or otherwise in respect of the Commercial Paper issued by, or for the benefit
of, such Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by
the Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to
fund the purchase or maintenance of the CP Conduit Funded Amount with respect to
such Pooled Funding CP Conduit Purchaser; plus 
 
(b) for each day during such Series 2006-1 Interest Period, the sum of:
 
(i) the product of (A) the portion of the APA Bank Funded Amount with respect to
such Purchaser Group allocated to the Floating Tranche with respect to such
Purchaser Group on such day times (B) the Alternate Base Rate, divided by (C)
365 (or 366, as the case may be) plus
 
(ii) the product of (A) the portion of the APA Bank Funded Amount with respect
to such Purchaser Group allocated to Eurodollar Tranches with respect to such
Purchaser Group on such day times (B) the weighted average Adjusted LIBO Rate
with respect to such Eurodollar Tranches plus the Applicable Margin on such day
in effect with respect thereto divided by (C) 360; plus 
 
(c) for each day during such Series 2006-1 Interest Period, the product of (A)
the CP Conduit Funded Amount with respect to such Purchaser Group on such day
times (B) the Program Fee Rate on such day, divided by (C) 360.
 
“Monthly Interest Payment” is defined in Section 5A.4(c)(v).
 
“Monthly Principal Payment” is defined in Section 5A.6.
 
“New York UCC” is defined in Section 5A.13(b)(i).
 
“Non-Extending Purchaser Group” means any Purchaser Group who shall not have
agreed to an extension of its Scheduled Expiry Date pursuant to Section 2.6(b).
 
“Optional Termination Date” is defined in Section 2.5(b).
 
13

--------------------------------------------------------------------------------


“Optional Termination Notice” is defined in Section 2.5(b).
 
“Other Taxes” means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under the Transaction Documents or from the execution, delivery or
enforcement of, or otherwise with respect to, any Transaction Document.
 
“Outstanding” means, with respect to the Series 2006-1 Investor Notes, the
Series 2006-1 Invested Amount shall not have been reduced to zero and all
accrued interest and other amounts owing on the Series 2006-1 Investor Notes and
to the Administrative Agent, the Funding Agents, the CP Conduit Purchasers and
the APA Banks hereunder shall not have been paid in full.
 
“Participants” is defined in Section 12.10(d).
 
“Paydown Period” means any period from and including the Expiry Date with
respect to any Purchaser Group to but excluding the earlier of (a) the date on
which the Purchaser Group Invested Amount with respect to such Purchaser Group
shall have been reduced to zero and (b) the commencement of the Series 2006-1
Amortization Period.
 
“Payment Date” means the 7th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing April 7, 2006.
 
“Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
not a Match Funding CP Conduit Purchaser.
 
“Prepayment Date” is defined in Article 5.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Principal Overpayment Amount” means, for each Settlement Date, the excess, if
any, of (a) the aggregate amount withdrawn from the Series 2006-1 General
Collection Subaccount and deposited in the Series 2006-1 Principal Collection
Subaccount pursuant to Section 5A.2(f) during the immediately preceding Monthly
Period over (b) the Series 2006-1 Principal Payment Amount for such Settlement
Date.
 
“Program Fee Rate” is defined in the Fee Letter.
 
“Program Costs” shall mean the sum of (i) all expenses, indemnities and other
amounts due and payable to the Administrative Agent, the CP Conduit Purchasers,
the Funding Agents, the Program Support Providers and the APA Banks under the
Indenture or this Indenture Supplement (including, without limitation, any
Article 7 Costs) and (ii) the product of (A) all unpaid fees and expenses due
and payable to counsel to, and independent auditors of, the Issuer (other than
fees and expenses payable on or in connection with the closing of the issuance
of Series 2006-1 or any other Series) and (B) a fraction, the numerator of which
is the Series 2006-1 Maximum Invested Amount and the denominator of which is the
sum of (x) the aggregate commitment amounts on such Business Day (in respect of
any variable funding notes of any other Outstanding Series), (y) the Series
2006-1 Maximum Invested Amount plus (z) the aggregate Invested Amounts of all
other Outstanding Series (other than variable funding notes).
 
14

--------------------------------------------------------------------------------


“Program Support Provider” means, with respect to any CP Conduit Purchaser, the
APA Bank with respect to such CP Conduit Purchaser and any other or additional
Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such CP Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.
 
“Pro Rata Share” means, with respect to any Purchaser Group, on any date, the
ratio, expressed as a percentage, which the Purchaser Group Invested Amount with
respect to such Purchaser Group bears to the Series 2006-1 Invested Amount on
such date.
 
“Purchaser Group” means, collectively, a CP Conduit Purchaser and the APA Banks
with respect to such CP Conduit Purchaser.
 
“Purchaser Group Increase Amount” means, with respect to any Purchaser Group,
for any Business Day, such Purchaser Group’s Commitment Percentage of the
Increase Amount, if any, on such Business Day.
 
“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2006-1 Initial Funding Date, such
Purchaser Group’s Commitment Percentage of the Series 2006-1 Initial Invested
Amount and (b) when used with respect to any other date, an amount equal to (i)
the Purchaser Group Invested Amount with respect to such Purchaser Group on the
immediately preceding Business Day plus (ii) such Purchaser Group’s Commitment
Percentage of any Increase Amount made pursuant to Section 2.3 on such day minus
(iii) the amount of principal payments made to such Purchaser Group pursuant to
Section 5A.7 on such date.
 
“Purchaser Group Supplement” is defined in Section 12.10(e).
 
“Rating Agencies” means, with respect to the Series 2006-1 Investor Notes,
Standard & Poor’s and Moody’s and any other nationally recognized rating agency
from which a rating for the Commercial Paper with respect to any CP Conduit
Purchaser was requested by such CP Conduit Purchaser.
 
“Rating Agency Condition” means, with respect to any action specified herein as
requiring satisfaction of the Rating Agency Condition, that each Rating Agency
shall have been given 10 days’ (or such shorter period as shall be acceptable to
each Rating Agency) prior notice thereof and that each of the Rating Agencies
shall have notified the Administrative Agent, each CP Conduit Purchaser and the
Funding Agent with respect to such CP Conduit Purchaser in writing that such
action will not result in a reduction or withdrawal of the then current rating
of the Commercial Paper with respect to such CP Conduit Purchaser.
 
15

--------------------------------------------------------------------------------


“Record Date” means, with respect to each Payment Date, the immediately
preceding Business Day.
 
“Related Purchaser Group” means, with respect to any Funding Agent, the CP
Conduit Purchaser identified next to such Funding Agent on Schedule I and each
APA Bank identified on Schedule I next to such CP Conduit Purchaser.
 
“Required Reserve Account Amount Percentage” means on any date the percentage
set forth in the Enhancement Matrix on the line titled “Required Reserve Account
Amount Percentage” for the Applicable Option.
 
“Scheduled Expiry Date” shall mean, with respect to any Purchaser Group, the
later of (a) March 6, 2007 and (b) the last day of any extension of the
Commitment of the APA Banks included in such Purchaser Group made in accordance
with Section 2.6(b).
 
“Securities Intermediary” is defined in Section 5A.13(a).
 
“Series 2006-1” means Series 2006-1, the Principal Terms of which are set forth
in this Indenture Supplement.
 
“Series 2006-1 Administrator Fee” is defined in Section 6.2.
 
“Series 2006-1 Allocated Adjusted Aggregate Unit Balance” means, as of any date
of determination, the product of (a) the Adjusted Aggregate Unit Balance and (b)
the percentage equivalent of a fraction the numerator of which is the Series
2006-1 Required Asset Amount as of such date and the denominator of which is the
sum of (x) the Series 2006-1 Required Asset Amount and (y) the aggregate
Required Asset Amounts with respect to each other Series of Investor Notes as of
such date, including all Series of Investor Notes that have been paid in full
but as to which the Amortization Period shall have not ended.
 
“Series 2006-1 Allocated Asset Amount Deficiency” means, as of any date of
determination, the amount, if any, by which the Series 2006-1 Allocated Adjusted
Aggregate Unit Balance is less than the Series 2006-1 Required Asset Amount as
of such date.
 
“Series 2006-1 Amortization Period” means the period commencing on the Business
Day following the earliest to occur of (i) the date on which the Expiry Date
with respect to each Purchaser shall have occurred, (ii) the Optional
Termination Date and (iii) the Prepayment Date and ending on the date when the
Series 2006-1 Invested Amount shall have been reduced to zero and all accrued
interest and other amounts owing on the Series 2006-1 Investor Notes and to the
Administrative Agent, the CP Conduit Purchasers, the Funding Agents and the APA
Banks shall have been paid in full.
 
16

--------------------------------------------------------------------------------


“Series 2006-1 Basic Servicing Fee” is defined in Section 6.1.
 
“Series 2006-1 Closing Date” means March 7, 2006.
 
“Series 2006-1 Collateral” means the Collateral, the Series 2006-1 Reserve
Account, the Series 2006-1 Yield Supplement Account and the Series 2006-1
Distribution Account.
 
“Series 2006-1 Collection Subaccount” is defined in Section 5A.1(a).
 
“Series 2006-1 Daily Principal Allocation” is defined in Section 5A.2(b).
 
“Series 2006-1 Designated Account” is defined in Section 5A.13(a).“Series 2006-1
Distribution Account” is defined in Section 5A.11(a).
 
“Series 2006-1 Eligible Counterparty” means a financial institution having on
the date of any acquisition of a Lease Rate Cap short-term debt ratings of “A-1”
by Standard & Poor’s and “P-1” by Moody’s and long-term unsecured debt ratings
of at least “A+” by Standard & Poor’s and “Aa3” by Moody’s.
 
“Series 2006-1 Excess Fleet Receivable Amount” means, for any Settlement Date,
an amount equal to the product of (a) the average daily Series 2006-1 Invested
Percentage during the immediately preceding Monthly Period and (b) the Excess
Fleet Receivable Amount for such Settlement Date.
 
“Series 2006-1 Gain on Sale Account Percentage” means 10%.
 
“Series 2006-1 Hypothetical Yield Shortfall Amount” means, for any Settlement
Date, an amount equal to the product of (x) the excess, if any, of the Series
2006-1 Minimum Yield Rate for such Settlement Date over the CP Rate as of the
last day of the immediately preceding Monthly Period, (y) the Series 2006-1
Invested Percentage on such Settlement Date of the aggregate Lease Balance of
all Floating Rate Leases as of the last day of the immediately preceding Monthly
Period and (z) 2.75.
 
“Series 2006-1 Initial Funding Date” is defined in Section 2.1(a).
 
“Series 2006-1 Initial Invested Amount” is defined in Section 2.3(a).
 
“Series 2006-1 Interest Period” means a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2006-1 Interest Period
shall commence on and include the Series 2006-1 Initial Funding Date and end on
and include April 6, 2006.
 
“Series 2006-1 Invested Amount” means, on any date of determination, the sum of
the Purchaser Group Invested Amounts with respect to each of the Purchaser
Groups on such date.
 
“Series 2006-1 Invested Percentage” means, with respect to any Business Day (i)
during the Series 2006-1 Revolving Period, the percentage equivalent (which
percentage shall never exceed 100%) of a fraction the numerator of which shall
be equal to the Series 2006-1 Allocated Adjusted Aggregate Unit Balance as of
the end of the immediately preceding Business Day and the denominator of which
is the sum of the numerators used to determine invested percentages for
allocations for all Series of Investor Notes (and all classes of such Series of
Investor Notes), including all Series of Investor Notes that have been paid in
full but as to which the Amortization Period shall have not ended, as of the end
of such immediately preceding Business Day or (ii) during the Series 2006-1
Amortization Period, the percentage equivalent (which percentage shall never
exceed 100%) of a fraction the numerator of which shall be equal to the Series
2006-1 Allocated Adjusted Aggregate Unit Balance as of the end of the Series
2006-1 Revolving Period, and the denominator of which is the sum of the
numerators used to determine invested percentages for allocations for all Series
of Investor Notes (and all classes of such Series of Investor Notes), including
all Series of Investor Notes that have been paid in full but as to which the
Amortization Period shall have not ended, as of the end of the immediately
preceding Business Day.
 
17

--------------------------------------------------------------------------------


“Series 2006-1 Investor Noteholder” means the Person in whose name a Series
2006-1 Investor Note is registered in the Note Register.
 
“Series 2006-1 Investor Notes” means any one of the Series 2006-1 Floating Rate
Asset Backed Variable Funding Investor Notes, executed by the Issuer and
authenticated and delivered by the Indenture Trustee, substantially in the form
of Exhibit A.
 
“Series 2006-1 Liquid Credit Enhancement Deficiency” means, on any date of
determination, the amount by which the Series 2006-1 Reserve Account Amount is
less than the Series 2006-1 Required Reserve Account Amount.
 
“Series 2006-1 Maximum Invested Amount” means, on any date of determination, the
sum of the Maximum Purchaser Group Invested Amounts with respect to each of the
Purchaser Groups on such date. The Series 2006-1 Maximum Invested Amount shall
be reduced by the Maximum Purchaser Group Invested Amount of each Non-Extending
Purchaser Group on the Scheduled Expiry Date with respect to such Purchaser
Group.
 
“Series 2006-1 Minimum Yield Rate” means, for any Settlement Date, a rate per
annum equal to the sum of (i) the Series 2006-1 Note Rate for the Series 2006-1
Interest Period ending on the day before such Settlement Date, (ii) 0.225% and
(iii) 0.60%.
 
“Series 2006-1 Monthly Interest” is defined in Section 5A.3(a).
 
“Series 2006-1 Monthly Residual Value Gain” means, for any Settlement Date, an
amount equal to the product of (a) the average daily Series 2006-1 Invested
Percentage during the immediately preceding Monthly Period and (b) the Monthly
Residual Value Gain for such Settlement Date.
 
“Series 2006-1 Monthly Servicer Advance Reimbursement Amount” means, for each
Payment Date, an amount equal to the product of (a) the Monthly Servicer Advance
Reimbursement Amount for such Payment Date and (b) the average daily Series
2006-1 Invested Percentage during the immediately preceding Monthly Period.
 
18

--------------------------------------------------------------------------------


“Series 2006-1 Note Rate” means for any Series 2006-1 Interest Period, the
interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser Group for such Series 2006-1 Interest
Period and the denominator of which is equal to the average daily Series 2006-1
Invested Amount during such Series 2006-1 Interest Period and (b) a fraction,
the numerator of which is 360 and the denominator of which is the number of days
in such Series 2006-1 Interest Period; provided, however, that the Series 2006-1
Note Rate will in no event be higher than the maximum rate permitted by
applicable law.
 
“Series 2006-1 Note Termination Date” means the date on which the Series 2006-1
Invested Amount shall have been reduced to zero and all accrued and unpaid
interest on the Series 2006-1 Notes shall have been paid in full.
 
“Series 2006-1 Prepayment Amount” means, the sum of the following amounts with
respect to each Purchaser Group:
 
(a) the Purchaser Group Invested Amount with respect to such Purchaser Group,
plus
 
(b) (i) if the CP Conduit Purchaser in such Purchaser Group is a Match Funding
CP Conduit Purchaser, the sum of (A) all accrued and unpaid Discount on all
outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Funded Amount with respect to such
Match Funding CP Conduit Purchaser from the issuance date(s) thereof to but
excluding the Prepayment Date and (B) the aggregate Discount to accrue on all
outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Funded Amount with respect to such
Match Funding CP Conduit Purchaser from and including the Prepayment Date to and
excluding the maturity date of each CP Tranche with respect to such Match
Funding CP Conduit Purchaser or (ii) if the CP Conduit Purchaser in such
Purchaser Group is a Pooled Funding CP Conduit Purchaser, the sum of (A) the
aggregate amount of Discount on or in respect of the Commercial Paper issued by,
or for the benefit of, such Pooled Funding CP Conduit Purchaser allocated, in
whole or in part, by the Funding Agent with respect to such Pooled Funding CP
Conduit Purchaser, to fund the purchase or maintenance of the CP Funded Amount
with respect to such Pooled Funding CP Conduit Purchaser as of the Prepayment
Date and (B) the aggregate amount of Discount to accrue on or in respect of the
Commercial Paper issued by, or for the benefit of, such Pooled Funding CP
Conduit Purchaser allocated, in whole or in part, by the Funding Agent with
respect to such Pooled Funding CP Conduit Purchaser, to fund the purchase or
maintenance of the CP Funded Amount with respect to such Pooled Funding CP
Conduit Purchaser from and including the Prepayment Date to and excluding the
maturity dates of such Commercial Paper; plus
 
19

--------------------------------------------------------------------------------


(c) all accrued and unpaid interest on the APA Bank Funded Amount with respect
to such Purchaser Group, calculated at the Alternate Base Rate or the applicable
Adjusted LIBO Rate for the period from and including the immediately preceding
Period End Date to and excluding the Prepayment Date, plus
 
(d) the Commitment Fee payable to such Purchaser Group calculated for the period
from and including the immediately preceding Payment Date to and excluding the
Prepayment Date, plus
 
(e) all Article 7 Costs then due and payable to such Purchaser Group, plus
 
(f) without duplication, any other Program Costs then due and payable to such
Purchaser Group and any amounts then due and payable to such Purchaser Group
pursuant to Section 2.8.
 
“Series 2006-1 Principal Collection Subaccount” is defined in Section 5A.1(a).
 
“Series 2006-1 Principal Payment Amount” means, for any Settlement Date, an
amount equal to the product of (a) the average daily Series 2006-1 Invested
Percentage during the immediately preceding Monthly Period and (b) the Principal
Payment Amount for such Settlement Date.
 
“Series 2006-1 Required Asset Amount” means, as of any date of determination,
the sum of the Series 2006-1 Invested Amount and the Series 2006-1 Required
Overcollateralization Amount as of such date.
 
“Series 2006-1 Required Enhancement Amount” means, on any date of determination,
an amount equal to the sum of (a) (i) during the Series 2006-1 Revolving Period,
the Series 2006-1 Required Percentage of the sum of (x) the Series 2006-1
Maximum Invested Amount on such date and (y) during any Paydown Period, the
aggregate Purchaser Group Invested Amount of any Non-Extending Purchaser Groups
on such date or (ii) during the Series 2006-1 Amortization Period, the Series
2006-1 Required Percentage of the sum of (x) the Series 2006-1 Maximum Invested
Amount on the last day of the Series 2006-1 Revolving Period and (y) if the last
day of the Series 2006-1 Revolving Period occurred during a Paydown Period, the
aggregate Purchaser Group Invested Amount of any Non-Extending Purchaser Groups
on the last day of the Series 2006-1 Revolving Period plus (b) the sum of:
 
(i) if the Three-Month Average Residual Value Loss Ratio with respect to the
most recent Settlement Date exceeded 12.50%, an amount equal to the product of
(a) the Series 2006-1 Invested Percentage as of the last day of the Monthly
Period immediately preceding such Settlement Date and (b) 90% of the amount by
which the Aggregate Residual Value Amount exceeded the Excess Residual Value
Amount, in each case, as of that date; plus
 
(ii) the greater of
 
20

--------------------------------------------------------------------------------



 
(A)
the sum of:

 
(1) an amount equal to the product of (x) the Series 2006-1 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Equipment Amount on such Settlement Date;
 
(2) an amount equal to the product of (x) the Series 2006-1 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Forklift Amount on such Settlement Date;
 
(3) an amount equal to the product of (x) the Series 2006-1 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Truck Amount on such Settlement Date;
 
(4) an amount equal to the product of (x) the Series 2006-1 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Trailer Amount on such Settlement Date; and
 
(5) an amount equal to the product of (x) the Series 2006-1 Invested Percentage
as of the last day of the Monthly Period immediately preceding the most recent
Settlement Date and (y) the Excess Truck Body Amount on such Settlement Date; or
 
(B) an amount equal to the product of (x) the Series 2006-1 Invested Percentage
as of the last day of the Monthly Period immediately preceding such Settlement
Date and (y) the Excess Alternative Vehicle Amount on such Settlement Date
 
; provided, however, that, after the declaration or occurrence of an
Amortization Event, the Series 2006-1 Required Enhancement Amount shall equal
the Series 2006-1 Required Enhancement Amount on the date of the declaration or
occurrence of such Amortization Event.
 
“Series 2006-1 Required Investor Noteholders” means Purchaser Groups having
Commitment Percentages aggregating 66 2/3% or more.
 
“Series 2006-1 Required Overcollateralization Amount” means, on any date of
determination during an Accrual Period, the amount, if any, by which the Series
2006-1 Required Enhancement Amount exceeds the sum of (a) the Series 2006-1
Reserve Account Amount and (b) the amount on deposit in the Series 2006-1
Principal Collection Subaccount on such date (excluding any amounts deposited
therein pursuant to Section 5A.2(f) during the Monthly Period commencing after
the first day of such Accrual Period).
 
21

--------------------------------------------------------------------------------


“Series 2006-1 Required Percentage” means, on any date of determination, the
Level 2 Required Enhancement Percentage as of such date unless:
 
(a) for the most recent Settlement Date all of the following were true:
 
(1) the Three Month Average Charge-Off Ratio was 0.50 % or less;
 
(2) the Twelve Month Average Charge-Off Ratio was 0.25% or less;
 
(3) the Three Month Average Residual Value Loss Ratio was 10.00% or less;
 
(4) the Twelve Month Average Residual Value Loss Ratio was 5.00% or less;
 
(5) the Three Month Average Paid-In Advance Loss Ratio was 1.00% or less;
 
(6) the Twelve Month Average Paid-In Advance Loss Ratio was 0.50% or less; and
 
(7) the Three Month Average Delinquency Ratio was 4.50% or less;
 
in which case, the Series 2006-1 Required Percentage on such date will equal the
Level 1 Required Enhancement Percentage or
 
(b) for the most recent Settlement Date any one of the following was true:
 
(1) the Three Month Average Charge-Off Ratio exceeded 0.75%;
 
(2) the Twelve Month Average Charge-Off Ratio exceeded 0.50%;
 
(3) the Three Month Average Residual Value Loss Ratio exceeded 12.50%;
 
(4) the Twelve Month Average Residual Value Loss Ratio exceeded 10.00%;
 
(5) the Twelve Month Average Paid-In Advance Loss Ratio exceeded 0.75%; or
 
(6) the Three Month Average Delinquency Ratio exceeded 6.00%;
 
in which case, the Series 2006-1 Required Percentage on such date will equal the
Level 3 Required Enhancement Percentage.
 
“Series 2006-1 Required Reserve Account Amount” means, on any date of
determination, an amount equal to the greater of (a) the Required Reserve
Account Amount Percentage as of such date of the Series 2006-1 Invested Amount
on such date and (b) 1% of the Series 2006-1 Maximum Invested Amount on (i)
during the Series 2006-1 Revolving Period, such date, or (ii) during the Series
2006-1 Amortization Period, the last day of the Series 2006-1 Revolving Period.
 
22

--------------------------------------------------------------------------------


“Series 2006-1 Required Yield Supplement Amount” means, as of any Settlement
Date, the excess, if any, of (a) the Series 2006-1 Yield Shortfall Amount for
such Settlement Date over (b) 70% of the product of (x) the Series 2006-1
Invested Percentage on such Settlement Date and (y) the Class X 1999-1B Invested
Amount as of such Settlement Date (after giving effect to any increase thereof
on such Settlement Date); provided, however that upon the occurrence of a
Receivables Purchase Termination Event, the Series 2006-1 Required Yield
Supplement Amount will equal the Series 2006-1 Yield Shortfall Amount.
 
“Series 2006-1 Reserve Account” is defined in Section 5A.9(a).
 
“Series 2006-1 Reserve Account Amount” means, on any date of determination, the
amount on deposit in the Series 2006-1 Reserve Account and available for
withdrawal therefrom.
 
“Series 2006-1 Reserve Account Surplus” means, on any date of determination, the
amount, if any, by which the Series 2006-1 Reserve Account Amount exceeds the
Series 2006-1 Required Reserve Account Amount.
 
“Series 2006-1 Revolving Period” means the period from and including the
Effective Date to but excluding the commencement of the Series 2006-1
Amortization Period.
 
“Series 2006-1 Servicing Fee” is defined in Section 6.1.
 
“Series 2006-1 Servicing Fee Percentage” is defined in Section 6.1.
 
“Series 2006-1 Settlement Collection Subaccount” is defined in Section 5A.1(a).
 
“Series 2006-1 Subaccounts” is defined in Section 5A.1(a).
 
“Series 2006-1 Supplemental Servicing Fee” is defined in Section 6.1.
 
“Series 2006-1 Weighted Average Yield Shortfall” means, for any Settlement Date,
the excess, if any, of (a) the Series 2006-1 Minimum Yield Rate for such
Settlement Date over (b) the Series 2006-1 Weighted Average Yield Shortfall
Lease Yield for such Settlement Date.
 
“Series 2006-1 Weighted Average Yield Shortfall Lease Yield” means, for any
Settlement Date, the quotient of (a) the sum of the product with respect to each
Series 2006-1 Yield Shortfall Lease of (i) the actual or implicit finance charge
rate applicable to such Series 2006-1 Yield Shortfall Lease and (ii) the Net
Book Value of the Leased Vehicle subject to such Series 2006-1 Yield Shortfall
Lease as of the last day of the immediately preceding Monthly Period divided by
(b) the aggregate Net Book Value of the Leased Vehicles subject to all of the
Series 2006-1 Yield Shortfall Leases as of the last day of the immediately
preceding Monthly Period.
 
23

--------------------------------------------------------------------------------


“Series 2006-1 Weighted Average Yield Shortfall Life” means, for any Settlement
Date, 50% of the weighted (on the basis of Net Book Value of the related Leased
Vehicle) average Assumed Lease Term of the Series 2006-1 Yield Shortfall Leases,
assuming that all scheduled lease payments are made thereon when scheduled and
that the Obligors thereunder do not elect to convert such Series 2006-1 Yield
Shortfall Leases to Fixed Rate Leases, as of the last day of the immediately
preceding Monthly Period.
 
“Series 2006-1 Yield Shortfall Amount” means, for any Settlement Date, (i) if
the Series 2006-1 Hypothetical Yield Shortfall Amount for such Settlement Date
is less than the product of (x) the Series 2006-1 Invested Percentage as of the
last day of the immediately preceding Monthly Period and (y) 70% of the Class X
1999-1B Invested Amount as of such Settlement Date (after giving effect to any
increase thereof on such Settlement Date), an amount equal to the Series 2006-1
Hypothetical Yield Shortfall Amount and (ii) otherwise, an amount equal to the
product of (x) the Series 2006-1 Weighted Average Yield Shortfall for such
Settlement Date, (y) the aggregate Lease Balance of all Series 2006-1 Yield
Shortfall Leases as of the last day of the immediately preceding Monthly Period
and (z) the Series 2006-1 Weighted Average Yield Shortfall Life for such
Settlement Date.
 
“Series 2006-1 Yield Shortfall Lease” means, as of any Settlement Date, each
Unit Lease that is a Floating Rate Lease with an actual or implicit finance
charge rate of less than the Series 2006-1 Minimum Yield Rate as of the last day
of the immediately preceding Monthly Period.
 
“Series 2006-1 Yield Supplement Account” is defined in Section 5A.10(a).
 
“Series 2006-1 Yield Supplement Account Amount” means, on any date of
determination, the amount on deposit in the Series 2006-1 Yield Supplement
Account and available for withdrawal therefrom.
 
“Series 2006-1 Yield Supplement Account Surplus” means, on any date of
determination, the amount, if any, by which the Series 2006-1 Yield Supplement
Account Amount exceeds the Series 2006-1 Required Yield Supplement Amount.
 
“Series 2006-1 Yield Supplement Deficiency” means, on any date of determination,
the amount by which the Series 2006-1 Required Yield Supplement Account Amount
is less than the Series 2006-1 Yield Supplement Account Amount.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the reserve
percentage.
 
24

--------------------------------------------------------------------------------


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such other as may replace that page on that
service for the purpose of displaying rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent).
 
“Total Cash Available” means, for any Settlement Date, the excess, if any, of
(a) the sum of (i) the aggregate amount of Collections allocated to the Series
2006-1 General Collection Subaccount pursuant to Section 5A.2(a) during the
immediately preceding Monthly Period, (ii) an amount equal to the product of the
average daily Series 2006-1 Invested Percentage during such Monthly Period and
the amount of the Unit Repurchase Payments paid by the Servicer on such
Settlement Date, (iii) an amount equal to the product of the average daily
Series 2006-1 Invested Percentage during such Monthly Period and the amount of
the Monthly Servicer Advance made by the Servicer on such Settlement Date, (iv)
an amount equal to the product of the average daily Series 2006-1 Invested
Percentage during such Monthly Period and the amount withdrawn from the Gain on
Sale Account pursuant to Section 5.2(e) of the Base Indenture on the Transfer
Date immediately preceding such Settlement Date and (v) the investment income on
amounts on deposit in the Series 2006-1 Principal Collection Subaccount and the
Series 2006-1 General Collection Subaccount transferred to the Series 2006-1
Settlement Collection Subaccount on such Settlement Date pursuant to Section
5A.1(b) over (b) the aggregate amount withdrawn from the Series 2006-1 General
Collection Subaccount and deposited in the Series 2006-1 Principal Collection
Subaccount pursuant to Section 5A.2(f) during the immediately preceding Monthly
Period.
 
“Tractor” means a vehicle designed to pull a Trailer by means of a fifth wheel
mounted over its rear axel.
 
“Trailer” means a truck trailer supported at the rear by its own wheels and at
the front by a fifth wheel mounted to a Tractor.
 
“Transferee” is defined in Section 12.10(f).
 
“Transfer Supplement” is defined in Section 12.10(c).
 
“Truck” means a vehicle that carries cargo in a body mounted to its chassis
rather than in a Trailer towed by the vehicle.
 
25

--------------------------------------------------------------------------------


“Truck Body” means the outer shell of a motor vehicle that is mounted to a cab
chassis and that covers that chassis from the back of the cab to the end of the
body. A Vehicle shall not be a Truck Body if it also includes the cab.
 

 

26

--------------------------------------------------------------------------------



ARTICLE 2
 
PURCHASE AND SALE OF SERIES 2006-1 INVESTOR NOTES;

INCREASES AND DECREASES OF SERIES 2006-1 INVESTED AMOUNT
 
SECTION 2.1. Purchases of the Series 2006-1 Investor Notes.
 
(a) Initial Purchases. Subject to the terms and conditions of this Indenture
Supplement, including delivery of notice in accordance with Section 2.3, (i)
each CP Conduit Purchaser may, in its sole discretion, purchase a Series 2006-1
Investor Note in an amount equal to all or a portion of its Commitment
Percentage of the Series 2006-1 Initial Invested Amount on any Business Day
during the period from the Effective Date to and including the Expiry Date with
respect to the Purchaser Group of which such CP Conduit Purchaser is a member
(the “Series 2006-1 Initial Funding Date”), and if such CP Conduit Purchaser
shall have notified the Administrative Agent and the Funding Agent with respect
to such CP Conduit Purchaser that it has elected not to fund a Series 2006-1
Investor Note in an amount equal to its Commitment Percentage of the Series
2006-1 Initial Invested Amount on the Series 2006-1 Initial Funding Date, each
APA Bank with respect to such CP Conduit Purchaser shall fund on the Series
2006-1 Initial Funding Date its APA Bank Percentage of that portion of such
Series 2006-1 Investor Note not to be funded by such CP Conduit Purchaser and
(ii) thereafter, (A) if a CP Conduit Purchaser shall have purchased a Series
2006-1 Investor Note on the Series 2006-1 Initial Funding Date, such CP Conduit
Purchaser may, in its sole discretion, maintain its Series 2006-1 Investor Note,
subject to increase or decrease during the period from the Effective Date to and
including the Expiry Date with respect to the Purchaser Group of which such CP
Conduit Purchaser is a member, in accordance with the provisions of this
Indenture Supplement and (B) each APA Bank with respect to such CP Conduit
Purchaser shall maintain the Series 2006-1 Investor Note with respect to the
Purchaser Group of which it is a member, subject to increase or decrease during
the period from the Effective Date to and including the Expiry Date with respect
to such Purchaser Group, in accordance with the provisions of this Indenture
Supplement. Payments by each CP Conduit Purchaser and/or the APA Banks with
respect to such CP Conduit Purchaser shall be made in immediately available
funds on the Series 2006-1 Initial Funding Date to the Funding Agent with
respect to such CP Conduit Purchaser for remittance to the Indenture Trustee for
deposit into the Series 2006-1 Collection Subaccount.
 
(b) Maximum Purchaser Group Invested Amounts. Notwithstanding anything to the
contrary contained in this Indenture Supplement, at no time shall the Purchaser
Group Invested Amount with respect to any Purchaser Group exceed the Maximum
Purchaser Group Invested Amount with respect to such Purchaser Group at such
time.
 
(c)  Form of Series 2006-1 Investor Notes. The Series 2006-1 Investor Notes
shall be issued in fully registered form without interest coupons, substantially
in the form set forth in Exhibit A hereto.
 
SECTION 2.2. Delivery. 
 
27

--------------------------------------------------------------------------------


(a)  On the Series 2006-1 Initial Funding Date, the Issuer shall sign and shall
direct the Indenture Trustee in writing pursuant to Section 2.4 of the Base
Indenture to duly authenticate, and the Indenture Trustee, upon receiving such
direction, shall so authenticate a Series 2006-1 Investor Note in the name of
the Funding Agent with respect to each Purchaser Group in an amount equal to the
Maximum Purchaser Group Invested Amount with respect to such Purchaser Group and
deliver such Series 2006-1 Investor Note to such Funding Agent in accordance
with such written directions.
 
(b)  The Indenture Trustee shall indicate in the Note Register the actual
Purchaser Group Invested Amount outstanding with respect to each Purchaser Group
and the actual Series 2006-1 Invested Amount outstanding on any date of
determination, which, absent manifest error, shall constitute prima facie
evidence of the outstanding Purchaser Group Invested Amounts and outstanding
Series 2006-1 Invested Amount from time to time.
 
SECTION 2.3. Procedure for Initial Issuance and for Increasing the Series 2006-1
Invested Amount.
 
(a)  Subject to Section 2.3(c), (i) on the Series 2006-1 Initial Funding Date,
each CP Conduit Purchaser may agree, in its sole discretion, to purchase, and
the APA Banks with respect to such CP Conduit Purchaser shall purchase, a Series
2006-1 Investor Note in accordance with Section 2.1 and (ii) on any Business Day
during the period from the Effective Date to and including the Expiry Date with
respect to a Purchaser Group, the CP Conduit Purchaser in such Purchaser Group
may agree, in its sole discretion, and the APA Banks in such Purchaser Group
hereby agree that the Purchaser Group Invested Amount with respect to such
Purchaser Group may be increased by an amount equal to the Commitment Percentage
of such Purchaser Group of the Increase Amount (an “Increase”), upon the request
of the Issuer (each date on which an increase in the Series 2006-1 Invested
Amount occurs hereunder being herein referred to as the “Increase Date”
applicable to such Increase); provided, however, that the Issuer shall have
given the Administrative Agent (with a copy to the Indenture Trustee)
irrevocable written notice (effective upon receipt), by telecopy (receipt
confirmed), substantially in the form of Exhibit B hereto, of such request no
later than 9:30 A.M., New York City time, on the Business Day prior to the
Series 2006-1 Initial Funding Date or such Increase Date, as the case may be;
provided, further, that if the proposed amount of any Increase (the “Increase
Amount”) will be $200,000,000 or more, the Issuer shall have given the
Administrative Agent written notice thereof no later than 9:30 A.M., New York
City time, on the second Business Day prior to the proposed Increase Date. Such
notice shall state (x) the Series 2006-1 Initial Funding Date or the Increase
Date, as the case may be, and (y) the initial invested amount (the “Series
2006-1 Initial Invested Amount”) or the proposed Increase Amount, as the case
may be.
 
(b)  If a CP Conduit Purchaser elects not to fund the full amount of the
Commitment Percentage of its Purchaser Group of the Series 2006-1 Initial
Invested Amount or a requested Increase, such CP Conduit Purchaser shall notify
the Administrative Agent and the Funding Agent with respect to such CP Conduit
Purchaser, and each APA Bank in such Purchaser Group shall fund its APA Bank
Percentage of the portion of the Commitment Percentage of such Purchaser Group
of the Series 2006-1 Initial Invested Amount or such Increase, as the case may
be, not funded by such CP Conduit Purchaser.
 
28

--------------------------------------------------------------------------------


(c)  No Purchaser Group shall be required to make the initial purchase of a
Series 2006-1 Investor Note on the Series 2006-1 Initial Funding Date or to
increase its Purchaser Group Invested Amount on any Increase Date hereunder
unless:
 
(i) the Series 2006-1 Initial Invested Amount or Increase Amount is equal to
$10,000,000 or an integral multiple of $500,000 in excess thereof;
 
(ii) after giving effect to the initial purchase amount or Increase Amount, the
Purchaser Group Invested Amount with respect to such Purchaser Group would not
exceed the Maximum Purchaser Group Invested Amount with respect to such
Purchaser;
 
(iii) after giving effect to the initial purchase amount or Increase Amount, no
Series 2006-1 Allocated Asset Amount Deficiency, Series 2006-1 Liquid Credit
Enhancement Deficiency or Series 2006-1 Yield Supplement Deficiency would have
occurred and be continuing;
 
(iv) no Amortization Event or Potential Amortization Event shall have occurred
and be continuing;
 
(v) all of the representations and warranties made by each of the Issuer, SPV,
Holdings, the Origination Trust and the Servicer in each Transaction Document to
which it is a party are true and correct in all material respects on and as of
the Series 2006-1 Initial Funding Date or such Increase Date, as the case may
be, as if made on and as of such date (except to the extent such representations
and warranties are expressly made as of another date); and
 
(vi) all conditions precedent set forth in Section 11.2 of the Loan Agreement to
the funding of the Loan, if any, being funded on the Series 2006-1 Initial
Funding Date or such Increase Date, as the case may be, shall have been
satisfied.
 
The Issuer’s acceptance of funds in connection with (x) the initial purchase of
Series 2006-1 Investor Notes on the Series 2006-1 Initial Funding Date and (y)
each Increase occurring on any Increase Date shall constitute a representation
and warranty by the Issuer to the applicable Purchasers as of the Series 2006-1
Initial Funding Date or such Increase Date (except to the extent such
representations and warranties are expressly made as of another date), as the
case may be, that all of the conditions contained in this Section 2.3(c) have
been satisfied.
 
(d)  If there is a Principal Overpayment Amount for any Settlement Date, the
Issuer shall request an Increase in accordance with Section 2.3(a) in an amount
equal to such Principal Overpayment Amount effective on such Settlement Date.
Notwithstanding the provisions of Section 2.3(c), each Purchaser Group shall be
required to fund its Commitment Percentage of such an Increase even if the
Issuer is unable to satisfy the conditions set forth in clause (i), (iii), (iv)
or (vi) of Section 2.3(c).
 
(e)  Upon receipt of any notice required by Section 2.3(a) from the Issuer, the
Administrative Agent shall forward (by telecopy or electronic messaging system)
a copy of such notice to the Funding Agent with respect to each Purchaser Group,
no later than 1:00 P.M., New York City time, on the day received. After receipt
by any Funding Agent with respect to a Purchaser of such notice from the
Administrative Agent, such Funding Agent shall, except as otherwise provided in
Section 2.3(d), so long as the conditions set forth in Sections 2.3(a) and (c)
are satisfied, promptly provide telephonic notice to the related CP Conduit
Purchaser and the related APA Banks, of the Increase Date and of such Purchaser
Group’s Commitment Percentage of the Series 2006-1 Initial Invested Amount or
the Increase Amount. If such CP Conduit Purchaser elects to fund all or a
portion of the Commitment Percentage of such Purchaser Group of the Series
2006-1 Initial Invested Amount or the Increase Amount, as the case may be, such
CP Conduit Purchaser shall pay in immediately available funds such Commitment
Percentage (or any portion thereof) of the Series 2006-1 Initial Invested Amount
on the Series 2006-1 Initial Funding Date or the amount of such Increase on the
related Increase Date, as the case may be, to the Funding Agent with respect to
such Purchaser Group for deposit into the Series 2006-1 Collection Subaccount.
If such CP Conduit Purchaser does not fund the full amount of the Commitment
Percentage of such Purchaser Group of the Series 2006-1 Initial Invested Amount
or the Increase Amount, as the case may be, and the related APA Banks are
required to fund the portion thereof not funded by the CP Conduit Purchaser,
each such APA Bank shall pay in immediately available funds its APA Bank
Percentage of such portion on the Series 2006-1 Initial Funding Date or the
related Increase Date, as the case may be, to the Funding Agent with respect to
such Purchaser Group for deposit in the Series 2006-1 Collection Subaccount.
 
29

--------------------------------------------------------------------------------


SECTION 2.4. Sales by CP Conduit Purchasers of Series 2006-1 Investor Notes to
APA Banks. Notwithstanding any limitation to the contrary contained herein, each
CP Conduit Purchaser may, in its own discretion, at any time, sell or assign all
or any portion of its interest in its Series 2006-1 Note to any Conduit Assignee
or to the APA Bank with respect to such CP Conduit Purchaser pursuant to, and
subject to the terms and conditions of, the Asset Purchase Agreement with
respect to such CP Conduit Purchaser. 
 
SECTION 2.5. Procedure for Decreasing the Series 2006-1 Invested Amount;
Optional Termination.
 
(a)  On any Business Day prior to the occurrence of an Amortization Event, upon
the written request of the Issuer or the Administrator on behalf of the Issuer,
the Series 2006-1 Invested Amount may be reduced (a “Decrease”) by the Indenture
Trustee’s withdrawing from the Series 2006-1 Principal Collection Subaccount,
depositing into the Series 2006-1 Distribution Account and distributing to the
Administrative Agent funds on deposit in the Series 2006-1 Principal Collection
Subaccount on such day in accordance with Section 5A.7(c) in an amount not to
exceed the amount of such funds on deposit on such day; provided that the
Administrator shall have given the Administrative Agent (with a copy to the
Indenture Trustee) irrevocable written notice (effective upon receipt) of the
amount of such Decrease prior to 9:30 A.M., New York City time, on the second
Business Day prior to such Decrease, in the case of any such Decrease in an
amount less than $200,000,000, and prior to 9:30 A.M., New York City time, on a
Business Day that is at least ten days prior to such Decrease, in the case of
any such Decrease in an amount of $200,000,000 or more; provided, further, that
any such Decrease shall be in an amount equal to $10,000,000 and integral
multiples of $500,000 in excess thereof. Upon each Decrease, the Indenture
Trustee shall indicate in the Note Register such Decrease. Upon receipt of any
notice required by Section 2.5(a) from the Issuer, the Administrative Agent
shall forward (by telecopy or electronic messaging system) a copy of such notice
to the Funding Agent with respect to each Purchaser Group, no later than 1:00
P.M., New York City time, on the day received.
 
30

--------------------------------------------------------------------------------


(i)  On any Business Day, the Issuer shall have the right to deliver an
irrevocable written notice (an “Optional Termination Notice”) to the
Administrative Agent, the Indenture Trustee, the Administrator and the Rating
Agencies in which the Issuer declares that the Commitments shall terminate on
the date (the “Optional Termination Date”) set forth in such notice (which date,
in any event, shall be a Payment Date not less than ten Business Days from the
date on which such notice is delivered). Upon receipt of any Optional
Termination Notice from the Issuer, the Administrative Agent shall promptly
notify the Funding Agent with respect to each Purchaser Group thereof.
 
(ii)  From and after the Optional Termination Date, the Series 2006-1
Amortization Period shall commence for all purposes under this Indenture
Supplement and the other Transaction Documents.
 
(b)  If there are funds on deposit in the Series 2006-1 Principal Collection
Subaccount on any Business Day on which the Purchaser Group Invested Amount with
respect to any Non-Extending Purchaser Group shall not have been reduced to zero
and the Issuer would be permitted under the terms of Section 2.5(a) to effect a
Decrease with such funds, the Issuer shall request such a Decrease in accordance
with Section 2.5(a) on the earliest possible date.
 
SECTION 2.6. Increases and Reductions of the Commitments; Extensions of the
Commitments.
 
(a)  The Issuer may from time to time request that any Purchaser Group agree to
increase its Maximum Purchaser Group Invested Amount. An increase in any Maximum
Purchaser Group Invested Amount shall be effective hereunder if such Purchaser
Group shall have agreed to such increase in its Maximum Purchaser Group Invested
Amount.
 
(b)  If the Issuer desires to extend the Scheduled Expiry Date with respect to
the Purchaser Groups, the Issuer shall notify the Administrative Agent at least
60 days prior to such Scheduled Expiry Date of its desire to extend the
Scheduled Expiry Date with respect to the Purchaser Groups, whereupon the
Administrative Agent shall notify the Funding Agent with respect to each
Purchaser Group of the Issuer’s desire to so extend the Scheduled Expiry Date.
Each Funding Agent, on behalf of its Purchaser Group, shall notify the
Administrative Agent and the Issuer in writing of whether such Purchaser Group
agrees to an extension of the Scheduled Expiry Date with respect to such
Purchaser Group; provided that failure by a Funding Agent to respond to such
request shall not be construed as a consent by such Purchaser Group to such
extension. The decision to extend or not extend shall be made by each Purchaser
Group in its sole discretion. In the event that any Purchaser Group desires to
extend its Scheduled Expiry Date for an amount that is less than its Maximum
Purchaser Group Invested Amount prior to the Issuer’s request for an extension,
the Issuer, in its sole discretion, may accept such extension; provided,
however, that such Purchaser Group (x) shall be deemed to be a Non-Extending
Purchaser Group for purposes of Section 5A.7(c) having a Purchaser Group
Invested Amount equal to the excess of its Purchaser Group Invested Amount over
the Maximum Purchaser Group Invested Amount that will be available after the
extension of its Scheduled Expiry Date and (y) shall be deemed to be an
Extending Purchaser Group with a Maximum Purchaser Group Invested Amount equal
to the portion of its Maximum Purchaser Group Invested Amount that will be
available after the extension of its Scheduled Expiry Date.
 
31

--------------------------------------------------------------------------------


(c)  On any Business Day during the Series 2006-1 Revolving Period, the Issuer
may, upon two (2) Business Days’ prior written notice to the Administrative
Agent (effective upon receipt) (with copies to the Administrator and the
Indenture Trustee) reduce the Series 2006-1 Maximum Invested Amount in an amount
equal to $10,000,000 or a whole multiple of $1,000,000 in excess thereof;
provided that no such termination or reduction shall be permitted if, after
giving effect thereto and to any reduction in the Series 2006-1 Invested Amount
on such date, the Purchaser Group Invested Amount with respect to any Purchaser
Group would exceed the Maximum Purchaser Group Invested Amount with respect to
such Purchaser Group then in effect. Any reduction in the Series 2006-1 Maximum
Invested Amount shall be made on a pro rata basis to the Maximum Purchaser Group
Invested Amounts with respect to the Purchaser Groups, based on the Maximum
Purchaser Group Invested Amount with respect to each Purchaser Group.
 
SECTION 2.7. Interest; Fees.
 
(a)  Interest shall be payable on the Series 2006-1 Investor Notes on each
Payment Date pursuant to Section 5A.5(a).
 
(b)  On any Business Day, the Issuer may, subject to Section 2.7(c), elect to
allocate all or any portion of the Available CP Funding Amount with respect to
any Match Funding CP Conduit Purchaser, to one or more CP Tranches with CP Rate
Periods commencing on such Business Day by giving the Administrative Agent and
the Funding Agent with respect to such Match Funding CP Conduit Purchaser
irrevocable written or telephonic (confirmed in writing) notice thereof, which
notice must be received by such Funding Agent prior to 11:00 A.M., New York City
time, one Business Day prior to such Business Day. Such notice shall specify (i)
the applicable Business Day, (ii) the CP Rate Period for each CP Tranche to
which a portion of the Available CP Funding Amount with respect to the Purchaser
Group of which such Match Funding CP Conduit Purchaser is a member is to be
allocated and (iii) the portion of such Available CP Funding Amount being
allocated to each such CP Tranche. On any Business Day, the Issuer may, subject
to Section 2.7(c), elect to allocate all or any portion of the Available APA
Bank Funding Amount with respect to any Purchaser Group to one or more
Eurodollar Tranches with Eurodollar Periods commencing on such Business Day by
giving the Administrative Agent and the Funding Agent with respect to such
Purchaser Group irrevocable written or telephonic (confirmed in writing) notice
thereof, which notice must be received by such Funding Agent prior to 1:00 P.M.,
New York City time, three Business Days prior to such Business Day. Such notice
shall specify (i) the applicable Business Day, (ii) the Eurodollar Period for
each Eurodollar Tranche to which a portion of the Available APA Bank Funding
Amount with respect to such Purchaser Group is to be allocated and (iii) the
portion of such Available APA Bank Funding Amount being allocated to each such
Eurodollar Tranche. Upon receipt of any such notice, the Funding Agent with
respect to a Purchaser Group shall notify the CP Conduit Purchaser and the APA
Banks in such Purchaser Group of the contents of such notice promptly upon
receipt thereof.
 
32

--------------------------------------------------------------------------------


(c)  Notwithstanding anything to the contrary contained in this Section 2.7, (i)
(A) each Match Funding CP Conduit Purchaser shall approve the length of each CP
Rate Period and the portion of the Available CP Funding Amount with respect to
such Match Funding CP Conduit Purchaser allocated to such CP Rate Period, (B)
such Match Funding CP Conduit Purchaser may select, in its sole discretion, any
new CP Rate Period if (x) the Issuer does not provide notice of a new CP Rate
Period on a timely basis or (y) the Funding Agent with respect to such Match
Funding CP Conduit Purchaser, on behalf of such Match Funding CP Conduit
Purchaser, determines, in its sole discretion, that the CP Rate Period requested
by the Issuer is unavailable or for any reason commercially undesirable and (C)
the portion of the Available CP Funding Amount with respect to such Match
Funding CP Conduit Purchaser allocable to each CP Tranche must be in an amount
equal to $1,000,000 or an integral multiple of $100,000 in excess thereof and
(ii) (A) the portion of the Available APA Bank Funding Amount with respect to
any Purchaser Group allocable to each Eurodollar Tranche must be in an amount
equal to $100,000 or an integral multiple of $100,000 in excess thereof, (B) no
more than 10 Eurodollar Tranches with respect to such Purchaser Group shall be
outstanding at any one time, (C) after the occurrence and during the continuance
of any Amortization Event or Potential Amortization Event, the Issuer may not
elect to allocate any portion of the Available APA Bank Funding Amount with
respect to any Purchaser Group to a Eurodollar Tranche and (D) during the Series
2006-1 Amortization Period, the Issuer may not select any Eurodollar Period that
does not end on or prior to the next succeeding Payment Date.
 
(d) On any Business Day, a Match Funding CP Conduit Purchaser may elect that the
Issuer no longer be permitted to select CP Tranches in accordance with Sections
2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect to such
CP Conduit Purchaser by giving the Issuer and the Administrative Agent
irrevocable written notice thereof, which notice must be received by the Issuer
and the Administrative Agent at least one Business Day prior to such Business
Day. On any Business Day, a Pooled Funding CP Conduit Purchaser may elect
thereafter to allow the Issuer to select CP Tranches in accordance with Sections
2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect to such
CP Conduit Purchaser by giving the Issuer and the Administrative Agent
irrevocable written notice thereof, which notice must be received by the Issuer
and the Administrative Agent at least one Business Day prior to such Business
Day. Any CP Conduit Purchaser making an election to change the manner in which
its funding costs in respect of its Series 2006-1 Investor Note are allocated in
accordance with this Section 2.7(d) will be both a Match Funding CP Conduit
Purchaser and a Pooled Funding CP Conduit Purchaser during the period that its
Series 2006-1 Investor Note is funded on both a “pooled” and “match funded”
basis and its Monthly Funding Costs during that period will be calculated
accordingly.
 
(e) The Indenture Trustee (acting at the written direction of the Administrator
upon which the Indenture Trustee may conclusively rely) shall distribute
pursuant to Section 5A.5(b), from amounts deposited in the Series 2006-1
Distribution Account pursuant to Section 5A.4(c), to the Administrative Agent,
for the account of each Purchaser Group, on each Payment Date, a commitment fee
with respect to the Series 2006-1 Interest Period ending on such Payment Date
(the “Commitment Fee”) during the period from the Effective Date to and
including the Expiry Date with respect to such Purchaser Group at the Commitment
Fee Rate of 102% of the average daily Maximum Purchaser Group Invested Amount
with respect to such Purchaser Group during such Series 2006-1 Interest Period
less the average daily Purchaser Group Invested Amount with respect to such
Purchaser Group during such Series 2006-1 Interest Period. The Commitment Fee
shall be payable monthly in arrears on each Payment Date.
 
33

--------------------------------------------------------------------------------


(f) Calculations of per annum rates under this Indenture Supplement shall be
made on the basis of a 360- (or 365-/366-, in the case of interest on the
Floating Tranche based on the Prime Rate) day year. Calculations of Commitment
Fees shall be made on the basis of a 360-day year. Each determination of the
Adjusted LIBO Rate by the Administrative Agent shall be conclusive and binding
upon each of the parties hereto in the absence of manifest error.
 
SECTION 2.8. Indemnification by the Issuer and the Administrator.
 
(a) The Issuer agrees to indemnify and hold harmless the Indenture Trustee, the
Administrative Agent, each Funding Agent, each Purchaser and each of their
respective officers, directors, agents and employees (each, a “Company
indemnified person”) from and against any loss, liability, expense, damage or
injury suffered or sustained by (a “Claim”) such Company indemnified person by
reason of (i) any acts, omissions or alleged acts or omissions arising out of,
or relating to, activities of the Issuer pursuant to the Indenture or the other
Transaction Documents to which it is a party, (ii) a breach of any
representation or warranty made or deemed made by the Issuer (or any of its
officers) in the Indenture or other Transaction Document or (iii) a failure by
the Issuer to comply with any applicable law or regulation or to perform its
covenants, agreements, duties or obligations required to be performed or
observed by it in accordance with the provisions of the Indenture or the other
Transaction Documents, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other reasonable costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim, except to the extent such loss, liability, expense, damage
or injury (A) resulted from the gross negligence, bad faith or wilful misconduct
of such Company indemnified person or its officers, directors, agents,
principals, employees or employers, (B) resulted solely from a default by an
Obligor with respect to any Sold Unit or Fleet Receivable or (C) includes any
Excluded Taxes; provided that any payments made by the Issuer pursuant to this
Section 2.8 shall be made solely from funds available therefor pursuant to
Section 5A.5(e), shall be non-recourse other than with respect to such funds,
and shall not constitute a claim against the Issuer to the extent that such
funds are insufficient to make such payment.
 
(b) The Administrator agrees to indemnify and hold harmless the Indenture
Trustee, the Administrative Agent, each Funding Agent, each Purchaser and each
of their respective officers, directors, agents and employees (each, a
“Administrator indemnified person”) from and against any Claim by reason of (i)
any acts, omissions or alleged acts or omissions arising out of, or relating to,
activities of the Administrator pursuant to the Indenture or the other
Transaction Documents to which it is a party, (ii) a breach of any
representation or warranty made or deemed made by the Administrator (or any of
its officers) in the Indenture or other Transaction Document or (iii) a failure
by the Administrator to comply with any applicable law or regulation or to
perform its covenants, agreements, duties or obligations required to be
performed or observed by it in accordance with the provisions of the Indenture
or the other Transaction Documents, including, but not limited to, any judgment,
award, settlement, reasonable attorneys’ fees and other reasonable costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim, except to the extent such loss, liability, expense,
damage or injury (A) resulted from the gross negligence, bad faith or wilful
misconduct of such Administrator indemnified person or its officers, directors,
agents, principals, employees or employers, (B) resulted solely from a default
by an Obligor with respect to any Sold Unit or Fleet Receivable or (C) include
any Excluded Taxes.
 
34

--------------------------------------------------------------------------------


SECTION 2.9. Funding Agents.
 
(a) The Funding Agent with respect to each Purchaser Group is hereby authorized
to record on each Business Day the CP Funded Amount with respect to such
Purchaser Group and the aggregate amount of Discount accruing with respect
thereto on such Business Day and the APA Bank Funded Amount with respect to such
Purchaser Group and the amount of interest accruing with respect thereto on such
Business Day and, based on such recordations, to determine the Monthly Funding
Costs with respect to each Series 2006-1 Interest Period and such Purchaser
Group. Any such recordation by a Funding Agent, absent manifest error, shall
constitute prima facie evidence of the accuracy of the information so recorded.
Furthermore, the Funding Agent with respect to each Purchaser Group will
maintain records sufficient to identify the percentage interest of the related
CP Conduit Purchaser and each APA Bank with respect to such Purchaser Group
holding an interest in the Series 2006-1 Investor Note registered in the name of
such Funding Agent and any amounts owing thereunder.
 
(b) Upon receipt of funds from the Administrative Agent on each Payment Date and
the date of any Decrease, each Funding Agent shall pay such funds to the related
CP Conduit Purchaser and/or the related APA Banks owed such funds in accordance
with the recordations maintained by it in accordance with Section 2.9(a) and the
Asset Purchase Agreement with respect to such CP Conduit Purchaser. If a Funding
Agent shall have paid to any CP Conduit Purchaser or APA Bank any funds that (i)
must be returned for any reason (including bankruptcy) or (ii) exceeds that
which such CP Conduit Purchaser or APA Bank was entitled to receive, such amount
shall be promptly repaid to such Funding Agent by such CP Conduit Purchaser or
APA Bank.
 
ARTICLE 3
 
ARTICLE 5 OF THE BASE INDENTURE
 
Sections 5.1 through 5.4 of the Base Indenture and each other Section of Article
5 of the Indenture relating to another Series shall read in their entirety as
provided in the Base Indenture or any applicable Indenture Supplement. Article 5
of the Base Indenture (except for Sections 5.1 through 5.4 thereof and any
portion thereof relating to another Series) shall read in its entirety as
follows and shall be exclusively applicable to the Series 2006-1 Investor Notes:
 
Section 5A.1 Establishment of Series 2006-1 Subaccounts.
 
35

--------------------------------------------------------------------------------


(a) The Indenture Trustee shall establish and maintain in the name of the
Indenture Trustee for the benefit of the Series 2006-1 Investor Noteholders (i)
a subaccount of the Collection Account (the “Series 2006-1 Collection
Subaccount”); and (ii) three subaccounts of the Series 2006-1 Collection
Subaccount: (1) the Series 2006-1 General Collection Subaccount, (2) the Series
2006-1 Principal Collection Subaccount and (3) the Series 2006-1 Settlement
Collection Subaccount (respectively, the “Series 2006-1 General Collection
Subaccount,” the “Series 2006-1 Principal Collection Subaccount” and the “Series
2006-1 Settlement Collection Subaccount”); the accounts established pursuant to
this Section 5A.1(a), collectively, the “Series 2006-1 Subaccounts”), each
Series 2006-1 Subaccount to bear a designation indicating that the funds
deposited therein are held for the benefit of the Series 2006-1 Investor
Noteholders. The Indenture Trustee shall possess all right, title and interest
in all moneys, instruments, securities and other property on deposit from time
to time in the Series 2006-1 Subaccounts and the proceeds thereof for the
benefit of the Series 2006-1 Investor Noteholders.
 
(b) So long as no Amortization Event has occurred, the Issuer shall instruct the
institution maintaining the Collection Account in writing to invest funds on
deposit in the Series 2006-1 Subaccounts at all times in Permitted Investments
selected by the Issuer (by standing instructions or otherwise); provided,
however, that funds on deposit in a Series 2006-1 Subaccounts may be invested
together with funds held in other subaccounts of the Collection Account. Amounts
on deposit and available for investment in the Series 2006-1 General Collection
Subaccount and the Series 2006-1 Principal Collection Subaccount shall be
invested by the Indenture Trustee at the written direction of the Issuer, so
long as no Amortization Event has occurred, in Permitted Investments that
mature, or that are payable or redeemable upon demand of the holder thereof, on
or prior to the next Business Day. On each Settlement Date, all interest and
other investment earnings (net of losses and investment expenses) on funds
deposited in the Series 2006-1 Principal Collection Subaccount and the Series
2006-1 General Collection Subaccount shall be deposited in the Series 2006-1
Settlement Collection Subaccount. The Issuer shall not direct the Indenture
Trustee to dispose of (or permit the disposal of) any Permitted Investments
prior to the maturity thereof to the extent such disposal would result in a loss
of principal of such Permitted Investment. In the absence of written direction
as provided hereunder, all funds on deposit in the Collection Account shall
remain uninvested.
 
(c) After the occurrence of an Amortization Event, the Administrative Agent
shall instruct the institution maintaining the Collection Account in writing to
invest funds on deposit in the Series 2006-1 Subaccounts from time to time in
Permitted Investments selected by the Administrative Agent (by standing
instructions or otherwise). Amounts on deposit and available for investment in
the Series 2006-1 Subaccounts shall be invested by the Indenture Trustee at the
written direction of the Administrative Agent in Permitted Investments that
mature, or that are payable or redeemable upon demand of the holder thereof on
or prior to the Business Day immediately preceding the next Payment Date. On
each Settlement Date, all interest and other investment earnings (net of losses
and investment expenses) on funds deposited in the Series 2006-1 General
Collection Subaccount and the Series 2006-1 Principal Collection Subaccount
shall be deposited in the Series 2006-1 Settlement Collection Subaccount. The
Administrative Agent shall not direct the Indenture Trustee to dispose of (or
permit the disposal of) any Permitted Investments prior to the maturity thereof
to the extent such disposal would result in a loss of principal of such
Permitted Investment. In the absence of written direction as provided hereunder,
all funds on deposit shall remain uninvested.
 
36

--------------------------------------------------------------------------------


Section 5A.2 Allocations with Respect to the Series 2006-1 Investor Notes.
 
(a) Prior to 1:00 P.M., New York City time, on each Deposit Date, the
Administrator shall direct the Indenture Trustee in writing to allocate to the
Series 2006-1 Investor Noteholders and deposit in the Series 2006-1 General
Collection Subaccount an amount equal to the product of the Series 2006-1
Invested Percentage on such Deposit Date and the Collections deposited into the
Collection Account on such Deposit Date.
 
(b) The Administrator shall direct the Indenture Trustee in writing to allocate
to the Series 2006-1 Investor Noteholders and deposit in the Series 2006-1
General Collection Subaccount the following amounts on each Business Day (the
“Series 2006-1 Daily Principal Allocation”):
 
(i) the proceeds from the initial sale of the Series 2006-1 Investor Notes or
any Increase; and
 
(ii) any amounts allocated to another Series of Investor Notes that the Issuer
or the Administrator, on behalf of the Issuer, has elected to apply to reduce
the Series 2006-1 Invested Amount.
 
(c) On each Determination Date, the Administrator shall direct the Indenture
Trustee in writing to allocate to the Series 2006-1 Investor Noteholders and
deposit in the Series 2006-1 Settlement Collection Subaccount on the immediately
succeeding Transfer Date amounts withdrawn from the Gain on Sale Account, in an
amount equal to the product of the average daily Series 2006-1 Invested
Percentage during the immediately preceding Monthly Period and the amount
withdrawn from the Gain on Sale Account pursuant to Section 5.2(e) of the Base
Indenture on such Transfer Date.
 
(d) On each Determination Date, the Administrator shall direct the Indenture
Trustee in writing to allocate to the Series 2006-1 Investor Noteholders and
deposit in the Series 2006-1 Settlement Collection Subaccount on the immediately
succeeding Settlement Date the following amounts:
 
(i) any Unit Repurchase Payments made by the Servicer, in an amount equal to the
product of the average daily Series 2006-1 Invested Percentage during the
immediately preceding Monthly Period and the amount of such Unit Repurchase
Payments;
 
(ii) the Monthly Servicer Advance made by the Servicer, in an amount equal to
the product of the average daily Series 2006-1 Invested Percentage during the
immediately preceding Monthly Period and the amount of such Monthly Servicer
Advance; and
 
(iii) payments made under the Lease Rate Caps maintained by the Issuer pursuant
to Section 5A.12, in an amount equal to the product of the average daily Series
2006-1 Invested Percentage during the immediately preceding Monthly Period and
the amount of such payments.
 
37

--------------------------------------------------------------------------------


(e) On each Business Day, the Administrator will direct the Indenture Trustee in
writing to allocate, prior to 1:00 P.M., New York City time, the Series 2006-1
Daily Principal Allocation deposited in the Series 2006-1 Collection Subaccount
in the following priority:
 
(i) if such Business Day is a Settlement Date, allocate to the Series 2006-1
Settlement Collection Subaccount, an amount equal to the lesser of (A) the
proceeds from any Increase on such Settlement Date and (B) the Principal
Overpayment Amount for such Settlement Date; and
 
(ii) allocate any remaining portion of any Increase and any amounts allocated to
another Series of Investor Notes that the Issuer or the Administrator, on behalf
of the Issuer, has elected to apply to reduce the Series 2006-1 Invested Amount
to the Series 2006-1 Principal Collection Subaccount.
 
(f) If, on any Business Day during the Series 2006-1 Revolving Period, other
than during any Paydown Period, the sum of (i) the Series 2006-1 Daily Principal
Allocation and (ii) the amount on deposit in the Series 2006-1 Principal
Collection Subaccount on such Business Day is less than the Daily Principal
Utilization Amount for such Business Day, the Administrator will direct the
Indenture Trustee in writing, prior to 1:00 P.M., New York City time, to
withdraw an amount equal to such deficit from the Series 2006-1 General
Collection Subaccount and deposit it into the Series 2006-1 Principal Collection
Subaccount.
 
(g) The Administrator may direct the Indenture Trustee in writing by 1:00 P.M.,
New York City time, on any Business Day during the Series 2006-1 Revolving
Period to withdraw amounts on deposit in the Series 2006-1 Principal Collection
Subaccount for any of the following purposes:
 
(i) if such Business Day is a Borrowing Date, to fund all or a portion of the
Loan being made to Holdings on such Borrowing Date pursuant to the Loan
Agreement;
 
(ii) if the Administrator shall have given the Administrative Agent written
notice of a Decrease in accordance with Section 2.5(a), to reduce the Series
2006-1 Invested Amount in accordance with Section 2.5; or
 
(iii) to reduce the Invested Amount of any other Series of Investor Notes;
 
provided, however that during any Paydown Period the Administrator may withdraw
amounts on deposit in the Series 2006-1 Principal Collection Subaccount pursuant
to this Section 5A.2(g) only to reduce the Purchaser Group Invested Amounts of
the Non-Extending Purchaser Group or Non-Extending Purchaser Groups pursuant to
Sections 2.5(a) and 5A.7(c).
 
(h) On any Business Day during the Series 2006-1 Amortization Period prior to
the occurrence of an Amortization Event, the Administrator may direct the
Indenture Trustee in writing to withdraw amounts on deposit in the Series 2006-1
Principal Collection Subaccount and apply them to reduce the Series 2006-1
Invested Amount in accordance with Section 2.5; provided, that the Administrator
shall have given the Administrative Agent written notice of such Decrease in
accordance with Section 2.5(a).
 
38

--------------------------------------------------------------------------------


Section 5A.3. Determination of Interest.
 
(a) On each Determination Date, the Administrator shall determine the Series
2006-1 Note Rate for the Series 2006-1 Interest Rate Period ending on the next
succeeding Payment Date, based on the information provided by the Funding Agents
pursuant to this Section 5A.3(a), and the amount of interest payable on such
next succeeding Payment Date on the Series 2006-1 Investor Notes (“Series 2006-1
Monthly Interest”). Series 2006-1 Monthly Interest for each Series 2006-1
Interest Period will equal the product of (i) the Series 2006-1 Note Rate for
such Series 2006-1 Interest Period, (ii) the average daily Series 2006-1
Invested Amount during such Series 2006-1 Interest Period and (iii) the actual
number of days elapsed in such Series 2006-1 Interest Period divided by 360. On
each Determination Date, the Funding Agent with respect to each Purchaser Group
shall provide written notice to the Administrator of the Monthly Funding Costs
with respect to such Purchaser Group with respect to the portion of the current
Series 2006-1 Interest Period ending on such Determination Date (or, in the case
of the Series 2006-1 Interest Period immediately preceding the Series 2006-1
Note Termination Date, an estimate of the Monthly Funding Costs with respect to
such Purchaser Group for such Series 2006-1 Interest Period). For the purposes
of determining Series 2006-1 Monthly Interest for each Series 2006-1 Interest
Period (other than the Series 2006-1 Interest Period immediately preceding the
Series 2006-1 Note Termination Date), the Administrator may make a reasonable
estimation of the portion of the Monthly Funding Costs with respect to each
Purchaser Group to accrue during the portion of such Series 2006-1 Interest
Period succeeding such Determination Date, based on its reasonable expectations
of the Purchaser Group Invested Amount with respect to such Purchaser Group
during such period, the Discount on the Commercial Paper issued by, or for the
benefit of, such Purchaser Group to fund such Purchaser Group Invested Amount
during such period or the Adjusted LIBO Rates or the Alternate Base Rate
applicable to such Purchaser Group Invested Amount during such period. If the
actual amount of the portion of the Monthly Funding Costs with respect to any
Purchaser Group accruing during the portion of any Series 2006-1 Interest Period
succeeding the Determination Date in such Series 2006-1 Interest Period is less
than or greater than the amount thereof estimated by the Administrator on such
Determination Date, the Administrator will reduce or increase the Monthly
Funding Costs with respect to such Purchaser Group with respect to the next
succeeding Series 2006-1 Interest Period accordingly. The Administrator shall
determine Series 2006-1 Monthly Interest for the Series 2006-1 Interest Period
immediately preceding the Series 2006-1 Note Termination Date on the
Determination Date immediately preceding the last day of such Series 2006-1
Interest Period based on the information provided by the Funding Agents. If a
Funding Agent with respect to any Purchaser Group determines that the actual
Monthly Funding Costs with respect to such Purchaser Group for the Series 2006-1
Interest Period immediately preceding the Series 2006-1 Note Termination Date
will be more or less than the estimate thereof provided to the Administrator and
informs the Administrator of such variance prior to the Payment Date for such
Series 2006-1 Interest Period, the Administrator will amend the Monthly
Settlement Statement relating thereto to reflect that variance and provide the
Indenture Trustee, the Administrative Agent and each Funding Agent with an
amended Monthly Settlement Statement on or prior to such Payment Date.
 
39

--------------------------------------------------------------------------------


(b) On each Determination Date, the Administrator shall determine the excess, if
any (the “Interest Shortfall”), of (i) the sum of (x) the Series 2006-1 Monthly
Interest for the Series 2006-1 Interest Period ending on the next succeeding
Payment Date and (y) the amount of any unpaid Interest Shortfall, as of the
preceding Payment Date (together with any Additional Interest on such Interest
Shortfall) over (ii) the amount which will be available to be distributed to the
Series 2006-1 Investor Noteholders on such Payment Date in respect thereof
pursuant to this Indenture Supplement. If the Interest Shortfall with respect to
any Payment Date is greater than zero, an additional amount (“Additional
Interest”) equal to the product of (A) the number of days until such Interest
Shortfall shall be repaid divided by 365 (or 366, as the case may be), (B) the
Alternate Base Rate plus 2.0% and (C) such Interest Shortfall (or the portion
thereof which has not been paid to the Series 2006-1 Investor Noteholders) shall
be payable as provided herein on each Payment Date following such Payment Date,
to but excluding the Payment Date on which such Interest Shortfall is paid to
the Series 2006-1 Investor Noteholders.
 
Section 5A.4. Monthly Application of Collections.
 
(a) On each Settlement Date, the Administrator shall direct the Indenture
Trustee in writing to withdraw from the Series 2006-1 General Collection
Subaccount and allocate to the Series 2006-1 Settlement Collection Subaccount an
amount equal to Total Cash Available for such Settlement Date (less an amount
equal to the investment income from the Series 2006-1 General Collection
Subaccount and the Series 2006-1 Principal Collection Subaccount transferred to
the Series 2006-1 Settlement Collection Subaccount pursuant to Section 5A.1(b)).
 
(b) If the Administrator determines that the aggregate amount distributable from
the Series 2006-1 Settlement Collection Subaccount pursuant to paragraphs (i)
through (x) of Section 5A.4(c) on any Payment Date exceeds the sum of the Total
Cash Available for such Payment Date and the amount to be deposited in the
Series 2006-1 Settlement Collection Subaccount pursuant to Section 5A.2(e)(i) on
such Payment Date (the “Deficiency”), the Administrator shall notify the
Indenture Trustee thereof in writing at or before 10:00 A.M., New York City
time, on the Business Day immediately preceding such Payment Date, and the
Indenture Trustee shall, by 11:00 A.M., New York City time, on such Payment
Date, withdraw from the Series 2006-1 Reserve Account and deposit in the Series
2006-1 Settlement Collection Subaccount an amount equal to the least of (x) such
Deficiency, (y) the product of the average daily Series 2006-1 Invested
Percentage during the immediately preceding Monthly Period and Aggregate Net
Lease Losses for such Monthly Period and (z) the Series 2006-1 Reserve Account
Amount and, to the extent that such amount is less than the Deficiency, withdraw
from the Series 2006-1 Yield Supplement Account and deposit in the Series 2006-1
Settlement Collection Subaccount an amount equal to the lesser of the amount of
such insufficiency and the Series 2006-1 Yield Supplement Account Amount. If the
Deficiency with respect to any Payment Date exceeds the amounts to be withdrawn
from the Series 2006-1 Reserve Account and the Series 2006-1 Yield Supplement
Account pursuant to the immediately preceding sentence, the Administrator shall
instruct the Indenture Trustee in writing at or before 10:00 A.M., New York City
time, on the Business Day immediately preceding such Payment Date, and the
Indenture Trustee shall, by 11:00 A.M., New York City time, on such Payment
Date, withdraw from the Series 2006-1 Reserve Account and deposit in the Series
2006-1 Settlement Collection Subaccount an amount equal to the lesser of (x) the
remaining portion of the Deficiency and (y) the Series 2006-1 Reserve Account
Amount (after giving effect to the withdrawal described in the immediately
preceding sentence).
 
40

--------------------------------------------------------------------------------


(c) On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2006-1 Investor Notes, the
Indenture Trustee shall apply the following amounts allocated to, or deposited
in, the Series 2006-1 Settlement Collection Subaccount on such Payment Date in
the following order of priority:
 
(i) to Holdings, an amount equal to the Series 2006-1 Excess Fleet Receivable
Amount, if any, for such Payment Date;
 
(ii) to the Gain On Sale Account, an amount equal to the Series 2006-1 Monthly
Residual Value Gain, if any, for such Payment Date;
 
(iii) to the Servicer, an amount equal to the Series 2006-1 Monthly Servicer
Advance Reimbursement Amount for such Payment Date;
 
(iv) if VMS is not the Servicer, to the Servicer, an amount equal to the Series
2006-1 Basic Servicing Fee for the Series 2006-1 Interest Period ending on such
Payment Date plus, on the first Payment Date following the transfer of the
servicing from VMS to a successor Servicer pursuant to Section 9.1 of the Series
1999-1 SUBI Servicing Supplement, to the extent not reimbursed by VMS, the
reasonable costs and expenses of the successor Servicer incurred in connection
with the transfer of the servicing, in an amount up to $250,000;
 
(v) to the Series 2006-1 Distribution Account, an amount equal to the Series
2006-1 Monthly Interest payable on such Payment Date plus the amount of any
unpaid Interest Shortfall, as of the preceding Payment Date, together with any
Additional Interest on such Interest Shortfall (such amount, the “Monthly
Interest Payment”);
 
(vi) to the Series 2006-1 Distribution Account, an amount equal to the
Commitment Fee for the Series 2006-1 Interest Period ending on such Payment Date
plus the amount of any unpaid Commitment Fee for any prior Series 2006-1
Interest Period (such amount, the “Commitment Fee Payment”);
 
(vii) if VMS is the Servicer, to the Servicer, an amount equal to the Series
2006-1 Basic Servicing Fee for the Series 2006-1 Interest Period ending on such
Payment Date;
 
(viii) to the Administrator, an amount equal to the Series 2006-1 Administrator
Fee for the Series 2006-1 Interest Period ending on such Payment Date;
 
41

--------------------------------------------------------------------------------


(ix) to the Series 2006-1 Distribution Account, an amount equal to the lesser of
(A) Increased Costs for such Payment Date and (B) the Additional Costs Cap for
such Payment Date;
 
(x) (A) on any Payment Date during the Series 2006-1 Revolving Period, other
than during any Paydown Period, to the Series 2006-1 Principal Collection
Subaccount, an amount equal to the Series 2006-1 Allocated Asset Amount
Deficiency, if any, on such Payment Date, (B) on any Payment Date during the
Series 2006-1 Revolving Period and a Paydown Period, to the Series 2006-1
Principal Collection Subaccount, an amount equal to the lesser of the Series
2006-1 Principal Payment Amount for such Payment Date and the aggregate
Purchaser Group Invested Amounts with respect to the Non-Extending Purchaser
Groups on such Payment Date and (C) on any Payment Date during the period from
and including the first day of the Series 2006-1 Amortization Period to and
including the Series 2006-1 Note Termination Date, to the Series 2006-1
Principal Collection Subaccount, an amount equal to the lesser of the Series
2006-1 Principal Payment Amount for such Payment Date and the Series 2006-1
Invested Amount on such Payment Date;
 
(xi) to the Series 2006-1 Reserve Account, to the extent that a Series 2006-1
Liquid Credit Enhancement Deficiency exists or, on any Payment Date immediately
succeeding a Monthly Period falling in the Series 2006-1 Amortization Period, to
the extent that a Series 2006-1 Allocated Asset Amount Deficiency exists, an
amount equal to the greater of such deficiencies;
 
(xii) to the Series 2006-1 Yield Supplement Account, to the extent that a Series
2006-1 Yield Supplement Deficiency exists (or, will exist after giving effect to
any reduction in the 1999-1B Invested Amount on such Payment Date), an amount
equal to such deficiency;
 
(xiii) to the Series 2006-1 Distribution Account, an amount equal to the Lease
Rate Cap Costs for such Payment Date;
 
(xiv) if VMS is not the Servicer, to the Servicer, an amount equal to any Series
2006-1 Supplemental Servicing Fee for the Series 2006-1 Interest Period ending
on such Payment Date;
 
(xv) to the Series 2006-1 Distribution Account, an amount equal to the excess,
if any, of (A) Increased Costs for such Payment Date over (B) the Additional
Costs Cap for such Payment Date; and
 
(xvi) to the Issuer, an amount equal to the balance remaining in the Series
2006-1 Settlement Collection Subaccount.
 
Section 5A.5 Payment of Monthly Interest Payment, Fees and Expenses.
 
(a) On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to the Series 2006-1 Investor Notes,
the Indenture Trustee shall, in accordance with Section 6.1 of the Base
Indenture, pay to the Administrative Agent, for the account of the Series 2006-1
Investor Noteholders, from the Series 2006-1 Distribution Account the Monthly
Interest Payment to the extent of the amount deposited in the Series 2006-1
Distribution Account for the payment of interest pursuant to Section 5A.4(c)(v).
Upon the receipt of funds from the Indenture Trustee on each Payment Date on
account of the Monthly Interest Payment, the Administrative Agent shall pay to
each Funding Agent with respect to a Purchaser Group an amount equal to the
Monthly Funding Costs with respect to such Purchaser Group with respect to the
immediately succeeding Series 2006-1 Interest Period plus the amount of any
unpaid Interest Shortfall payable to such Purchaser Group as of the preceding
Payment Date, together with any Additional Interest thereon. If the amount
deposited in the Series 2006-1 Distribution Account on any Payment Date pursuant
to Section 5A.4(c)(v) is less than the Monthly Interest Payment on such Payment
Date, the Administrative Agent shall pay the amount available to the Funding
Agents, on behalf of the Purchaser Groups, on a pro rata basis, based on the
Monthly Funding Costs with respect to each Purchaser Group with respect to the
immediately succeeding Series 2006-1 Interest Period.
 
42

--------------------------------------------------------------------------------


(b) On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2006-1 Investor Notes, the
Indenture Trustee shall pay to the Administrative Agent, for the account of the
Series 2006-1 Investor Noteholders, from the Series 2006-1 Distribution Account
the Commitment Fee Payment for such Payment Date to the extent of the amount
deposited in the Series 2006-1 Distribution Account for the payment of such
Commitment Fee Payment pursuant to Section 5A.4(c)(vi). Upon the receipt of
funds from the Indenture Trustee on each Payment Date on account of the
Commitment Fee Payment, the Administrative Agent shall pay to each Funding Agent
with respect to a Purchaser Group an amount equal to the Commitment Fee payable
to such Purchaser Group with respect to the immediately succeeding Series 2006-1
Interest Period plus the amount of any unpaid Commitment Fee for any prior
Series 2006-1 Interest Period payable to such Purchaser Group. If the amount
deposited in the Series 2006-1 Distribution Account on any Payment Date pursuant
to Section 5A.4(c)(vi) is less than the Commitment Fee Payment on such Payment
Date, the Administrative Agent shall pay the amount available to the Funding
Agents, on behalf of the Purchaser Groups, on a pro rata basis, based on the
Commitment Fee payable to each Purchaser Group with respect to the immediately
succeeding Series 2006-1 Interest Period.
 
(c) On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2006-1 Investor Notes, the
Indenture Trustee shall pay to the Administrative Agent, for the account of the
Series 2006-1 Investor Noteholders, from the Series 2006-1 Distribution Account
any Article 7 Costs due and payable on such Payment Date to any CP Conduit
Purchaser or any APA Bank to the extent of the amounts deposited in the Series
2006-1 Distribution Account for the payment of such Article 7 Costs pursuant to
Sections 5A.4(c)(ix) and (xv). Upon the receipt of funds from the Indenture
Trustee on any Payment Date on account of Article 7 Costs, the Administrative
Agent shall pay such amounts to the Funding Agent with respect to the CP Conduit
Purchaser or the APA Bank owed such amounts. If the amounts deposited in the
Series 2006-1 Distribution Account on any Payment Date pursuant to Section
5A.4(c)(ix) and (xv) are less than the Article 7 Costs due and payable on such
Payment Date, the Administrative Agent shall pay the amounts available to the
Funding Agents with respect to the CP Conduit Purchasers and APA Banks owed such
amounts, on a pro rata basis, based on the amounts owing to such CP Conduit
Purchasers and APA Banks.
 
43

--------------------------------------------------------------------------------


(d) On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2006-1 Investor Notes, the
Indenture Trustee shall pay to the Persons owed any other unpaid Program Costs
due and payable on such Payment Date or any amounts due and payable pursuant to
Section 2.8 on such Payment Date from the Series 2006-1 Distribution Account to
the extent of the amount deposited in the Series 2006-1 Distribution Account for
the payment of such Program Costs pursuant to Sections 5A.4(c)(ix) and (xv). If
the excess of the amounts deposited in the Series 2006-1 Distribution Account on
any Payment Date pursuant to Section 5A.4(c)(ix) and (xv) over the amount of
Article 7 Costs due and payable on such Payment Date is less than the sum of the
unpaid Program Costs due and payable on such Payment Date and the amounts due
and payable pursuant to Section 2.8 on such Payment Date, the Indenture Trustee
shall pay the amount available to Persons owed such amounts on a pro rata basis,
based on the amounts owing to such Persons.
 
(e) On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2006-1 Investor Notes, the
Indenture Trustee shall pay to the Administrative Agent, for the account of the
Series 2006-1 Investor Noteholders, from the Series 2006-1 Distribution Account
any Lease Rate Cap Costs to the extent of the amount deposited in the Series
2006-1 Distribution Account for the payment of such Lease Rate Cap Costs
pursuant to Sections 5A.4(c)(xiii). Upon the receipt of funds from the Indenture
Trustee on each Payment Date on account of Lease Rate Cap Costs, the
Administrative Agent shall pay to each Funding Agent with respect to a Purchaser
an amount equal to the Lease Rate Cap Costs payable to such Purchaser. If the
amount deposited in the Series 2006-1 Distribution Account on any Payment Date
pursuant to Section 5A.4(c)(xiii) is less than the Lease Rate Cap Costs on such
Payment Date, the Administrative Agent shall pay the amount available to the
Funding Agents, on behalf of the Purchasers, on a pro rata basis, based on the
Lease Rate Cap Costs payable to each Purchaser.
 
Section 5A.6. Determination of Monthly Principal Payment.
 
The amount (the “Monthly Principal Payment”) distributable from the Series
2006-1 Principal Collection Subaccount on each Payment Date during the Series
2006-1 Amortization Period shall be equal to the amount on deposit in such
account on such Payment Date; provided, however, that the Monthly Principal
Payment on any Payment Date shall not exceed the Series 2006-1 Invested Amount
on such Payment Date. Further, on any other Business Day during the Series
2006-1 Amortization Period prior to the occurrence of an Amortization Event,
funds may be distributed from the Series 2006-1 Distribution Account to the
Series 2006-1 Investor Noteholders in accordance with Section 5A.7(c). On each
Payment Date during the Series 2006-1 Amortization Period, based solely on the
information contained in the Monthly Settlement Statement with respect to the
Series 2006-1 Investor Notes, the Indenture Trustee shall withdraw from the
Series 2006-1 Principal Collection Subaccount and deposit in the Series 2006-1
Distribution Account an amount equal to the Monthly Principal Payment on such
Payment Date.
 
Section 5A.7 Payment of Principal.
 
44

--------------------------------------------------------------------------------


(a) The principal amount of the Series 2006-1 Investor Notes shall be due and
payable on the Final Maturity Date.
 
(b) On each Payment Date during the Series 2006-1 Amortization Period, based
solely on the information contained in the Monthly Settlement Statement with
respect to Series 2006-1 Investor Notes, the Indenture Trustee shall, in
accordance with Section 6.1 of the Base Indenture, pay to the Administrative
Agent, for the account of the Series 2006-1 Investor Noteholders, from the
Series 2006-1 Distribution Account the Monthly Principal Payment. Upon the
receipt of funds from the Indenture Trustee on any Payment Date on account of
the Monthly Principal Payment, the Administrative Agent shall pay to each
Funding Agent with respect to a Purchaser Group, such Purchaser Group’s Pro Rata
Share of the Monthly Principal Payment.
 
(c) On the date of any Decrease, the Indenture Trustee shall pay to the
Administrative Agent, for the account of the Series 2006-1 Investor Noteholders,
from the Series 2006-1 Distribution Account the amount of the Decrease indicated
in the request received by the Indenture Trustee pursuant to Section 2.5(a).
Upon the receipt of funds from the Indenture Trustee (i) on the date of any
Decrease during the Series 2006-1 Revolving Period, other than during any
Paydown Period, the Administrative Agent shall pay to each Funding Agent with
respect to a Purchaser Group, such Purchaser Group’s Pro Rata Share of the
amount of such Decrease (including, any amount thereof in excess of the amount
required on such date to reduce the aggregate Purchaser Group Invested Amounts
of all Non-Extending Purchaser Groups to zero pursuant to clause (ii) of this
Section 5A.7(c)), (ii) on the date of any Decrease during the Series 2006-1
Revolving Period and a Paydown Period, the Administrative Agent shall pay to
each Funding Agent with respect to a Non-Extending Purchaser Group, a pro rata
amount of such Decrease, based on the Purchaser Group Invested Amounts with
respect to such Non-Extending Purchaser Groups and (iii) on the date of any
Decrease during the Series 2006-1 Amortization Period, the Administrative Agent
shall pay to each Funding Agent with respect to a Purchaser Group, such
Purchaser Group’s Pro Rata Share of the amount of such Decrease. Each Purchaser
Group’s share of the amount of any Decrease on any Business Day shall be
allocated by such Purchaser Group first to reduce the Available CP Funding
Amount with respect to such Purchaser Group and the Available APA Bank Funding
Amount with respect to such Purchaser Group on such Business Day and then to
reduce the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group allocated to CP Tranches and Eurodollar Tranches in such order
as such Purchaser Group may select in order to minimize costs payable pursuant
to Section 7.4.
 
Section 5A.8 The Administrator’s Failure to Instruct the Indenture Trustee to
Make a Deposit or Payment.
 
When any payment or deposit hereunder or under any other Transaction Document is
required to be made by the Indenture Trustee at or prior to a specified time,
the Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time. If the Administrator fails
to give notice or instructions to make any payment from or deposit into the
Collection Account or any subaccount thereof required to be given by the
Administrator, at the time specified herein or in any other Transaction Document
(after giving effect to applicable grace periods), the Indenture Trustee shall
make such payment or deposit into or from the Collection Account or such
subaccount without such notice or instruction from the Administrator; provided
that the Administrator, upon request of the Indenture Trustee, promptly provides
the Indenture Trustee with all information necessary to allow the Indenture
Trustee to make such a payment or deposit. In the event that the Indenture
Trustee shall take or refrain from taking action pursuant to this Section 5A.8.,
the Administrator shall, by 5:00 P.M., New York City time, on any day the
Indenture Trustee makes a payment or deposit based on information or direction
from the Administrator, provide (i) written confirmation of any such direction
and (ii) written confirmation of all information used by the Administrator in
giving any such direction.
 
45

--------------------------------------------------------------------------------


Section 5A.9 Series 2006-1 Reserve Account.
 
(a) The Indenture Trustee shall establish and maintain in the name of the
Indenture Trustee for the benefit of the Series 2006-1 Investor Noteholders an
account (the “Series 2006-1 Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2006-1 Investor Noteholders. The Series 2006-1 Reserve Account shall be
an Eligible Deposit Account; provided that, if at any time such account is not
an Eligible Deposit Account, then the Indenture Trustee shall, within 30 days of
obtaining knowledge of such ineligibility, establish a new Series 2006-1 Reserve
Account that is an Eligible Deposit Account. If the Indenture Trustee
establishes a new Series 2006-1 Reserve Account, it shall transfer all cash and
investments from the non-qualifying Series 2006-1 Reserve Account into the new
Series 2006-1 Reserve Account. Initially, the Series 2006-1 Reserve Account will
be established with JPMorgan Chase.
 
(b) So long as no Amortization Event has occurred, the Issuer may instruct the
institution maintaining the Series 2006-1 Reserve Account in writing to invest
funds on deposit in the Series 2006-1 Reserve Account from time to time in
Permitted Investments selected by the Issuer (by standing instructions or
otherwise); provided, however, that any such investment shall mature not later
than the Business Day prior to the Payment Date following the date on which such
funds were received. After the occurrence of an Amortization Event, the
Administrative Agent shall instruct the institution maintaining the Series
2006-1 Reserve Account in writing to invest funds on deposit in the Series
2006-1 Reserve Account from time to time in Permitted Investments selected by
the Administrative Agent (by standing instructions or otherwise); provided,
however, that any such investment shall mature not later than the Business Day
prior to the Payment Date following the date on which such funds were received.
In absence of written direction as provided hereunder, funds on deposit in the
Series 2006-1 Reserve Account shall remain uninvested.
 
(c) All interest and earnings (net of losses and investment expenses) paid on
funds on deposit in the Series 2006-1 Reserve Account shall be deemed to be on
deposit and available for distribution.
 
(d) If there is a Series 2006-1 Reserve Account Surplus on any Settlement Date,
the Administrator may notify the Indenture Trustee thereof in writing and
instruct the Indenture Trustee to withdraw from the Series 2006-1 Reserve
Account and pay to the Issuer, and the Indenture Trustee shall withdraw from the
Series 2006-1 Reserve Account and pay to the Issuer, so long as no Series 2006-1
Allocated Asset Amount Deficiency exists or would result therefrom, an amount up
to the lesser of (i) such Series 2006-1 Reserve Account Surplus on such Business
Day and (ii) the Series 2006-1 Reserve Account Amount on such Business Day.
 
46

--------------------------------------------------------------------------------


(e) Amounts will be withdrawn from the Series 2006-1 Reserve Account in
accordance with Section 5A.4(b).
 
(f) In order to secure and provide for the repayment and payment of the Issuer
Obligations with respect to the Series 2006-1 Investor Notes, the Issuer hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Indenture Trustee, for the benefit of the Series 2006-1 Investor
Noteholders, all of the Issuer’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) the Series 2006-1
Reserve Account, including any security entitlement thereto; (ii) all funds on
deposit therein from time to time; (iii) all certificates and instruments, if
any, representing or evidencing any or all of the Series 2006-1 Reserve Account
or the funds on deposit therein from time to time; (iv) all investments made at
any time and from time to time with monies in the Series 2006-1 Reserve Account,
whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2006-1 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash. The Indenture Trustee and the Series 2006-1
Investor Noteholders shall have no interest in any amounts withdrawn from the
Series 2006-1 Reserve Account and paid to the Issuer.
 
(g) On the Series 2006-1 Note Termination Date, the Indenture Trustee, acting in
accordance with the written instructions of the Administrator, shall withdraw
from the Series 2006-1 Reserve Account and pay to the Issuer all amounts on
deposit therein.
 
Section 5A.10 Series 2006-1 Yield Supplement Account.
 
(a) The Indenture Trustee shall establish and maintain in the name of the
Indenture Trustee for the benefit of the Series 2006-1 Investor Noteholders an
account (the “Series 2006-1 Yield Supplement Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2006-1 Investor Noteholders. The Series 2006-1 Yield Supplement
Account shall be an Eligible Deposit Account; provided that, if such account is
not an Eligible Deposit Account, then the Indenture Trustee shall, within 30
days of obtaining knowledge of such ineligibility, establish a new Series 2006-1
Yield Supplement Account that is an Eligible Deposit Account. If the Indenture
Trustee establishes a new Series 2006-1 Yield Supplement Account, it shall
transfer all cash and investments from the non-qualifying Series 2006-1 Yield
Supplement Account into the new Series 2006-1 Yield Supplement Account.
Initially, the Series 2006-1 Yield Supplement Account will be established with
JPMorgan Chase.
 
(b) So long as no Amortization Event has occurred, the Issuer may instruct the
institution maintaining the Series 2006-1 Yield Supplement Account in writing to
invest funds on deposit in the Series 2006-1 Yield Supplement Account from time
to time in Permitted Investments selected by the Issuer (by standing
instructions or otherwise); provided, however, that any such investment shall
mature not later than the Business Day prior to the Payment Date following the
date on which such funds were received. After the occurrence of an Amortization
Event, the Administrative Agent shall instruct the institution maintaining the
Series 2006-1 Yield Supplement Account in writing to invest funds on deposit in
the Series 2006-1 Yield Supplement Account from time to time in Permitted
Investments selected by the Administrative Agent (by standing instructions or
otherwise); provided, however, that any such investment shall mature not later
than the Business Day prior to the Payment Date following the date on which such
funds were received. In absence of written direction as provided hereunder,
funds on deposit in the Series 2006-1 Yield Supplement Account shall remain
uninvested.
 
47

--------------------------------------------------------------------------------


(c) All interest and earnings (net of losses and investment expenses) paid on
funds on deposit in the Series 2006-1 Yield Supplement Account shall be deemed
to be on deposit and available for distribution.
 
(d) If there is a Series 2006-1 Yield Supplement Account Surplus on any
Settlement Date, the Administrator may notify the Indenture Trustee thereof in
writing and request the Indenture Trustee to withdraw from the Series 2006-1
Yield Supplement Account and pay to the Issuer, and the Indenture Trustee shall
withdraw from the Series 2006-1 Yield Supplement Account and pay to the Issuer
an amount up to the lesser of (i) such Series 2006-1 Yield Supplement Account
Surplus on such Business Day and (ii) the Series 2006-1 Yield Supplement Account
Amount on such Business Day.
 
(e) Amounts will be withdrawn from the Series 2006-1 Yield Supplement Account in
accordance with Section 5A.4(b).
 
(f) In order to secure and provide for the repayment and payment of the Issuer
Obligations with respect to the Series 2006-1 Investor Notes, the Issuer hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Indenture Trustee, for the benefit of the Series 2006-1 Investor
Noteholders, all of the Issuer’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) the Series 2006-1
Yield Supplement Account, including any security entitlement thereto; (ii) all
funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2006-1
Yield Supplement Account or the funds on deposit therein from time to time; (iv)
all investments made at any time and from time to time with monies in the Series
2006-1 Yield Supplement Account, whether constituting securities, instruments,
general intangibles, investment property, financial assets or other property;
(v) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for the Series 2006-1 Yield Supplement Account, the funds on deposit therein
from time to time or the investments made with such funds; and (vi) all proceeds
of any and all of the foregoing, including, without limitation, cash. The
Indenture Trustee and the Series 2006-1 Investor Noteholders shall have no
interest in any amounts withdrawn from the Series 2006-1 Yield Supplement
Account and paid to the Issuer.
 
(g) On the Series 2006-1 Note Termination Date, the Indenture Trustee, acting in
accordance with the written instructions of the Administrator, shall withdraw
from the Series 2006-1 Yield Supplement Account and pay to the Issuer all
amounts on deposit therein.
 
48

--------------------------------------------------------------------------------


Section 5A.11 Series 2006-1 Distribution Account
 
(a) The Indenture Trustee shall establish and maintain in the name of the
Indenture Trustee for the benefit of the Series 2006-1 Investor Noteholders an
account (the “Series 2006-1 Distribution Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2006-1 Investor Noteholders. The Series 2006-1 Distribution Account
shall be maintained as an Eligible Deposit Account; provided that, if such
account is not an Eligible Deposit Account, then the Indenture Trustee shall,
within 30 days of obtaining knowledge of such ineligibility, establish a new
Series 2006-1 Distribution Account that is an Eligible Deposit Account. If the
Indenture Trustee establishes a new Series 2006-1 Distribution Account, it shall
transfer all cash and investments from the non-qualifying Series 2006-1
Distribution Account into the new Series 2006-1 Distribution Account. Initially,
the Series 2006-1 Distribution Account will be established with JPMorgan Chase.
 
(b) In order to secure and provide for the repayment and payment of the Issuer
Obligations with respect to the Series 2006-1 Investor Notes, the Issuer hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Indenture Trustee, for the benefit of the Series 2006-1 Investor
Noteholders, all of the Issuer’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) the Series 2006-1
Distribution Account, including any security entitlement thereto; (ii) all funds
on deposit therein from time to time; (iii) all certificates and instruments, if
any, representing or evidencing any or all of the Series 2006-1 Distribution
Account or the funds on deposit therein from time to time; (iv) all interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for the Series
2006-1 Distribution Account, the funds on deposit therein from time to time; and
(v) all proceeds of any and all of the foregoing, including, without limitation,
cash.
 
Section 5A.12 Lease Rate Caps.
 
(a) The Issuer shall have obtained on the Series 2006-1 Closing Date and shall
thereafter maintain one or more interest rate caps, each from a Series 2006-1
Eligible Counterparty, having, in the aggregate, a notional amount on the Series
2006-1 Closing Date at least equal to the aggregate Lease Balance of all Fixed
Rate Leases allocated to the Lease SUBI Portfolio as of the Series 2006-1
Closing Date, plus, in the case of all such Fixed Rate Leases that are
Closed-End Leases, the aggregate Stated Residual Values of the related Leased
Vehicles and on each Payment Date thereafter at least equal to the aggregate
scheduled Lease Balance of all such Fixed Rate Leases as of the last day of the
Monthly Period immediately preceding such Payment Date, plus, in the case of all
such Fixed Rate Leases that are Closed-End Leases, the aggregate Stated Residual
Values of the related Leased Vehicles, and an effective strike rate based on the
eurodollar rate set forth therein in effect on the dates set forth therein at
the most equal to the weighted average fixed rate of interest on such Fixed Rate
Leases minus 0.46% per annum.
 
(b) On or prior to the date that any Fixed Rate Lease is allocated to the Lease
SUBI Portfolio on or after the Series 2006-1 Closing Date, the Issuer shall have
obtained and shall thereafter maintain an interest rate cap from a Series 2006-1
Eligible Counterparty having a notional amount equal to the initial Lease
Balance of such Fixed Rate Lease, plus, in the case of a Closed-End Lease, the
Stated Residual Value of the related Leased Vehicle and on each Payment Date
thereafter at least equal to the scheduled Lease Balance of such Fixed Rate
Lease as of the last day of the Monthly Period immediately preceding such
Payment Date, plus, in the case of a Closed-End Lease, the Stated Residual Value
of the related Leased Vehicle and an effective strike rate based on the
eurodollar rate set forth therein in effect on the dates set forth therein at
the most equal to the fixed rate of interest on such Fixed Rate Lease minus
0.46% per annum.
 
49

--------------------------------------------------------------------------------


(c) On or prior to each Settlement Date, the Issuer shall have obtained and
shall thereafter maintain an interest rate cap from a Series 2006-1 Eligible
Counterparty having a notional amount equal to the aggregate Lease Balance of
each Floating Rate Lease allocated to the Lease SUBI that shall have been
converted to a Fixed Rate Lease during the immediately preceding Monthly Period,
plus, in the case of a Closed-End Lease, the Stated Residual Value of the
related Leased Vehicle and on each Payment Date thereafter at least equal to the
scheduled Lease Balance of such newly converted Fixed Rate Lease as of the last
day of the Monthly Period immediately preceding such Payment Date, plus, in the
case of a Closed-End Lease, the Stated Residual Value of the related Leased
Vehicle and an effective strike rate based on the eurodollar rate set forth
therein in effect on the dates set forth therein at the most equal to the fixed
rate of interest on such newly converted Fixed Rate Lease minus 0.46% per annum.
 
(d) If the short-term credit rating of any provider of an interest rate cap
required to be obtained and maintained by the Issuer pursuant to this Section
5A.12 falls below “A-1” by Standard & Poor’s or “P-1” by Moody’s or the
long-term unsecured credit rating of any such provider falls below “A+” by
Standard & Poor’s or “Aa3” by Moody’s, the Issuer shall obtain an equivalent
interest rate cap from a Series 2006-1 Eligible Counterparty within 30 days of
such decline in credit rating unless such provider provides some form of
collateral for its obligations under its interest rate cap that is reasonably
satisfactory to the Administrative Agent. The Issuer will not permit any
interest rate cap required to be obtained and maintained by the Issuer pursuant
to this Section 5A.12 to be terminated or transferred in whole or in part unless
a replacement interest rate cap therefor has been provided as described in the
immediately preceding sentence and, after giving effect thereto, the Issuer has
the interest rate caps required to be obtained and maintained by the Issuer
pursuant to this Section 5A.12.
 
(e) If the Issuer fails to obtain or maintain any Lease Rate Cap that it is
required to obtain and maintain in accordance with Sections 5A.12(a), (b) or (c)
or fails to replace the Lease Rate Cap of any downgraded provider of an interest
rate cap required to be maintained hereunder in accordance with Section 5A.12(d)
or otherwise satisfy the provisions of Section 5A.12(d), the Administrative
Agent, at the expense of the Issuer, acting at the direction of the Series
2006-1 Required Investor Noteholders, may obtain any such Lease Rate Cap on
commercially reasonable terms. In the alternative, the Administrative Agent, at
the expense of the Issuer, acting at the direction of the Series 2006-1 Required
Investor Noteholders, may obtain on commercially reasonable terms any Hedging
Instrument that the Administrative Agent reasonably determines will cover the
interest rate exposure that would have been covered by the Lease Rate Cap that
the Issuer shall have failed to obtain or maintain hereunder. Each Series 2006-1
Investor Noteholder hereby agrees to reimburse the Administrative Agent, to the
extent not reimbursed by the Issuer, for any costs or expenses incurred by the
Administrative Agent in connection with obtaining any Hedging Instruments in
accordance with the terms of this Section 5A.12(e). Any amounts owing by the
Issuer to the Series 2006-1 Investor Noteholders pursuant to this Section
5A.12(e) on any Payment Date shall be payable out of funds available pursuant to
Section 5A.4(c)(xiii) on such Payment Date.
 
50

--------------------------------------------------------------------------------


Section 5A.13 Indenture Trustee As Securities Intermediary. (a) The Indenture
Trustee or other Person holding the Series 2006-1 Reserve Account, the Series
2006-1 Yield Supplement Account or the Series 2006-1 Distribution Account (each
a “Series 2006-1 Designated Account”) shall be the “Securities Intermediary”. If
the Securities Intermediary in respect of any Series 2006-1 Designated Account
is not the Indenture Trustee, the Issuer shall obtain the express agreement of
such Person to the obligations of the Securities Intermediary set forth in this
Section 5A.13.
 
(b) The Securities Intermediary agrees that:
 
(i) The Series 2006-1 Designated Accounts are accounts to which “financial
assets” within the meaning of Section 8-102(a)(9) (“Financial Assets”) of the
UCC in effect in the State of New York (the “New York UCC”) will be credited;
 
(ii) All securities or other property underlying any Financial Assets credited
to any Series 2006-1 Designated Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any Financial Asset credited to any Series
2006-1 Designated Account be registered in the name of the Issuer, payable to
the order of the Issuer or specially endorsed to the Issuer;
 
(iii) All property delivered to the Securities Intermediary pursuant to this
Indenture Supplement will be promptly credited to the appropriate Series 2006-1
Designated Account;
 
(iv) Each item of property (whether investment property, security, instrument or
cash) credited to a Series 2006-1 Designated Account shall be treated as a
Financial Asset;
 
(v) If at any time the Securities Intermediary shall receive any order from the
Indenture Trustee directing transfer or redemption of any Financial Asset
relating to the Series 2006-1 Designated Accounts, the Securities Intermediary
shall comply with such entitlement order without further consent by the Issuer
or the Administrator;
 
(vi) The Series 2006-1 Designated Accounts shall be governed by the laws of the
State of New York, regardless of any provision of any other agreement. For
purposes of the UCC, New York shall be deemed to the Securities Intermediary’s
jurisdiction and the Series 2006-1 Designated Accounts (as well as the
“securities entitlements” (as defined in Section 8-102(a)(17) of the New York
UCC) related thereto) shall be governed by the laws of the State of New York;
 
51

--------------------------------------------------------------------------------


(vii) The Securities Intermediary has not entered into, and until termination of
this Indenture Supplement, will not enter into, any agreement with any other
Person relating to the Series 2006-1 Designated Accounts and/or any Financial
Assets credited thereto pursuant to which it has agreed to comply with
entitlement orders (as defined in Section 8-102(a)(8) of the New York UCC) of
such other Person and the Securities Intermediary has not entered into, and
until the termination of this Indenture Supplement will not enter into, any
agreement with the Issuer purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders as set forth in
Section 5A.13(b)(v) of this Indenture Supplement; and
 
(viii) Except for the claims and interest of the Indenture Trustee and the
Issuer in the Series 2006-1 Designated Accounts, the Securities Intermediary
knows of no claim to, or interest, in the Series 2006-1 Designated Accounts or
in any Financial Asset credited thereto. If the Securities Intermediary has
actual knowledge of the assertion by any other person of any lien, encumbrance,
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process) against any Series 2006-1 Designated
Account or in any Financial Asset carried therein, the Securities Intermediary
will promptly notify the Indenture Trustee, the Administrator, the
Administrative Agent and the Issuer thereof.
 
(c) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Series 2006-1 Designated Accounts and
in all proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2006-1 Designated Accounts.
 


 
ARTICLE 4
 
AMORTIZATION EVENTS
 
If any one of the following events shall occur with respect to the Series 2006-1
Investor Notes:
 
(a) the Series 2006-1 Reserve Account shall have become subject to an
injunction, estoppel or other stay or a Lien (other than a Permitted Lien);
 
(b)  the Series 2006-1 Yield Supplement Account shall have become subject to an
injunction, estoppel or other stay or a Lien (other than a Permitted Lien);
 
(c)  a Series 2006-1 Liquid Credit Enhancement Deficiency shall occur and
continue for at least two Business Days;
 
(d)  a Series 2006-1 Allocated Asset Amount Deficiency shall occur and continue
for at least two Business Days;
 
52

--------------------------------------------------------------------------------


(e)  a Series 2006-1 Yield Supplement Deficiency shall occur and continue for at
least two Business Days;
 
(f)  the Three Month Average Charge-Off Ratio with respect to any Settlement
Date exceeds 1.00%;
 
(g)  the Three Month Average Paid-In Advance Loss Ratio with respect to any
Settlement Date exceeds 1.50%;
 
(h)  the Three Month Average Delinquency Ratio with respect to any Settlement
Date exceeds 7.0%;
 
(i)  the Loan Principal Amount on any Settlement Date is less than the Aggregate
Invested Amount on such Settlement Date;
 
(j)  any Servicer Termination Event shall occur; 
 
(k)  any Termination Event shall occur;
 
(l)  an Event of Default with respect to the Series 2006-1 Investor Notes shall
occur;
 
(m)  an Insolvency Event shall occur with respect to SPV, Holdings, the
Origination Trust, VMS, PHH Sub 1, PHH Sub 2 or PHH;
 
(n) a Lease Rate Cap Event shall occur and continue for two Business Days;
 
(o) the failure on the part of the Issuer to pay any Commitment Fee due and
payable on any Payment Date which failure continues unremedied for two Business
Days;
 
(p)  failure on the part of the Issuer (i) to make any payment or deposit
required by the terms of the Indenture (or within the applicable grace period
which shall not exceed two Business Days after the date such payment or deposit
is required to be made) or (ii) duly to observe or perform in any material
respect any covenants or agreements of the Issuer set forth in the Base
Indenture or this Indenture Supplement (other than any such failure that
constitutes a Lease Rate Cap Event), which failure continues unremedied for a
period of 30 days after there shall have been given to the Issuer by the
Indenture Trustee or the Issuer and the Indenture Trustee by any Series 2006-1
Investor Noteholder, written notice specifying such default and requiring it to
be remedied;
 
(q)  any representation or warranty made by the Issuer in the Base Indenture or
this Indenture Supplement, or any information required to be delivered by the
Issuer to the Indenture Trustee shall prove to have been incorrect in any
material respect when made or when delivered, which continues to be incorrect in
any material respect for a period of 30 days after there shall have been given
to the Issuer by the Indenture Trustee or the Issuer and the Indenture Trustee
by any Series 2006-1 Investor Noteholder, written notice thereof;
 
53

--------------------------------------------------------------------------------


(r)  the Indenture Trustee shall for any reason cease to have a valid and
perfected first priority security interest in the Collateral or any of VMS, the
Issuer or any Affiliate of either thereof shall so assert;
 
(s)  there shall have been filed against PHH, PHH Sub 1, PHH Sub 2, VMS, the
Origination Trust, Holdings or the Issuer (i) a notice of federal tax Lien from
the Internal Revenue Service, (ii) a notice of Lien from the PBGC under Section
412(n) of the Internal Revenue Code or Section 302(f) of ERISA for a failure to
make a required installment or other payment to a plan to which either of such
sections applies or (iii) a notice of any other Lien the existence of which
could reasonably be expected to have a material adverse effect on the business,
operations or financial condition of such Person, and, in each case, 40 days
shall have elapsed without such notice having been effectively withdrawn or such
Lien having been released or discharged;
 
(t)  one or more judgments or decrees shall be entered against the Issuer
involving in the aggregate a liability (not paid or fully covered by insurance)
of $100,000 or more and such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
 
(u)  any of the Transaction Documents shall cease, for any reason, to be in full
force and effect, other than in accordance with its terms;
 
then, in the case of any event described in clause (p) through (u) above, an
Amortization Event will be deemed to have occurred with respect to the Series
2006-1 Investor Notes only, if after the applicable grace period, either the
Indenture Trustee or the Series 2006-1 Required Investor Noteholders, declare
that an Amortization Event has occurred with respect to the Series 2006-1
Investor Notes. In the case of any event described in clauses (a) through (o)
above, an Amortization Event with respect to the Series 2006-1 Investor Notes
will be deemed to have occurred without notice or other action on the part of
the Indenture Trustee or the Series 2006-1 Investor Noteholders.
 
ARTICLE 5
 
OPTIONAL PREPAYMENT
 
The Issuer shall have the option to prepay all outstanding Series 2006-1
Investor Notes by paying an amount equal to the Series 2006-1 Prepayment Amount.
The Issuer shall give the Indenture Trustee and the Administrative Agent at
least ten Business Days’ prior written notice of the date on which the Issuer
intends to exercise such option to prepay (the “Prepayment Date”). Upon receipt
of any notice of a Prepayment Date from the Issuer, the Administrative Agent
shall promptly notify the Funding Agent with respect to each Purchaser Group
thereof. Not later than 11:00 A.M., New York City time, on such Prepayment Date,
the Issuer shall deposit in the Series 2006-1 Distribution Account an amount
equal to the Series 2006-1 Prepayment Amount in immediately available funds. The
funds deposited into the Series 2006-1 Distribution Account will be paid by the
Indenture Trustee to the Administrative Agent, for the account of the Series
2006-1 Investor Noteholders, on such Prepayment Date. Upon the receipt of funds
from the Indenture Trustee on any Prepayment Date, the Administrative Agent
shall pay to each Funding Agent with respect to a Purchaser, the portion of the
Series 2006-1 Prepayment Amount owing to such Purchaser.
 
54

--------------------------------------------------------------------------------


ARTICLE 6
 
SERVICING AND ADMINISTRATOR FEES
 
SECTION 6.1. Servicing Fee. A periodic servicing fee (the “Series 2006-1 Basic
Servicing Fee”) shall be payable to the Servicer on each Payment Date for the
preceding Monthly Period in an amount equal to the product of (a) 0.215% per
annum (the “Series Servicing Fee Percentage”) times (b) the daily average of the
Series 2006-1 Allocated Adjusted Aggregate Unit Balance for such Monthly Period
times (c) the number of days in such Monthly Period divided by 365 (or 366, as
applicable) days; provided, however that if VMS is not the Servicer, the
servicing fee payable to the Servicer on each Payment Date hereunder may be
increased such that the sum of the Series 2006-1 Basic Servicing Fee and the
additional servicing fee payable to the Servicer hereunder (the “Series 2006-1
Supplemental Servicing Fee”) for each Monthly Period equals 110% of the costs to
the successor Servicer of servicing the portion of the Lease SUBI Portfolio
allocated to Series 2006-1 during such Monthly Period. For this purpose, the
portion of the Lease SUBI Portfolio allocated to Series 2006-1 for each Monthly
Period shall equal the average Series 2006-1 Invested Percentage during such
Monthly Period. The Series 2006-1 Basic Servicing Fee and any Series 2006-1
Supplemental Servicing Fee shall be payable to the Servicer on each Payment Date
pursuant to Section 5A.4(c).
 
SECTION 6.2. Administrator Fee. A periodic fee (the “Series 2006-1 Administrator
Fee”) shall be payable to the Administrator on each Payment Date for the
preceding Monthly Period in an amount equal to the product of (a) 0.01% per
annum times (b) the daily average of the Series 2006-1 Allocated Adjusted
Aggregate Unit Balance for such Monthly Period times (c) the number of days in
such Monthly Period divided by 365 (or 366, as applicable) days. The Series
2006-1 Administrator Fee shall be payable to the Administrator on each Payment
Date pursuant to Section 5A.4(c)(viii).
 
ARTICLE 7
 
CHANGE IN CIRCUMSTANCES
 
SECTION 7.1. Illegality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Purchaser Group to make or maintain
any portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group allocated to a Eurodollar Tranche and such Purchaser Group shall
notify in writing the Administrative Agent, the Funding Agent with respect to
such Purchaser Group, the Indenture Trustee and the Issuer, then the portion of
such Purchaser Group Invested Amount allocated to Eurodollar Tranches shall
thereafter be calculated by reference to the Alternate Base Rate. If any such
change in the method of calculating interest occurs on a day which is not the
last day of the Eurodollar Period with respect to any Eurodollar Tranche, the
Issuer shall pay to such Purchaser Group the amounts, if any, as may be required
pursuant to Section 7.4.
 
55

--------------------------------------------------------------------------------


SECTION 7.2. Increased Costs.
 
(a)  If any Change in Law (except with respect to Taxes which shall be governed
by Section 7.3) shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Affected Party (except any such reserve requirement reflected
in the Adjusted LIBO Rate); or
 
(ii)  impose on any Affected Party or the London interbank market any other
condition affecting the Transaction Documents or the funding of Eurodollar
Tranches by such Affected Party;
 
and the result of any of the foregoing shall be to increase the cost to such
Affected Party of making, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obligation to do so) or to reduce any amount
received or receivable by such Affected Party hereunder or in connection
herewith (whether principal, interest or otherwise), then the Issuer will pay to
such Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional costs incurred or reduction suffered.
 
(b)  If any Affected Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Affected Party’s capital or the capital of any corporation controlling such
Affected Party as a consequence of its obligations hereunder to a level below
that which such Affected Party or such corporation could have achieved but for
such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, the Issuer shall pay to such Affected Party such additional amount or
amounts as will compensate such Affected Party for any such reduction suffered.
 
(c)  A certificate of an Affected Party setting forth the amount or amounts
necessary to compensate such Affected Party as specified in subsections (a) and
(b) of this Section 7.2 shall be delivered to the Issuer (with a copy to the
Administrative Agent and the Funding Agent with respect to such Affected Party)
and shall be conclusive absent manifest error. The agreements in this Section
shall survive the termination of this Indenture Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.
 
(d)  Failure or delay on the part of an Affected Party to demand compensation
pursuant to this Section 7.2 shall not constitute a waiver of such Affected
Party’s right to demand such compensation; provided that the Issuer shall not be
required to compensate any Affected Party pursuant to this Section 7.2 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Affected Party notifies the Issuer of the Change in Law giving rise to such
increased costs or reductions and of such Affected Party’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
56

--------------------------------------------------------------------------------


SECTION 7.3. Taxes.
 
(a)  Any and all payments by or on account of any obligation of the Issuer
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Issuer shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i)
subject to Section 7.3(c) below, the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 7.3) the recipient receives an amount
equal to the sum that it would have received had no such deductions been made,
(ii) the Issuer shall make such deductions and (iii) the Issuer shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)  In addition, the Issuer shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  The Issuer shall indemnify the Administrative Agent, each Funding Agent,
each Program Support Provider and each member of each Purchaser Group within the
later of 10 days after written demand therefor and the Payment Date next
following such demand for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group on or with respect to any
payment by or on account of any obligation of the Issuer hereunder or under any
other Transaction Document (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 7.3) and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that no Person shall be indemnified pursuant to this Section 7.3(c) or
required to pay additional amounts under the proviso of Section 7.3(a) to the
extent that the reason for such indemnification results from the failure by such
Person to comply with the provisions of Section 7.3(e) or (g). A certificate as
to the amount of such payment or liability delivered to the Issuer by the
Administrative Agent, any Funding Agent, any Program Support Provider or any
member of any Purchaser Group shall be conclusive absent manifest error. Any
payments made by the Issuer pursuant to this Section 7.3 shall be made solely
from funds available therefor pursuant to Section 5A.4(c), shall be non-recourse
other than with respect to such funds, and shall not constitute a claim against
the Issuer to the extent that insufficient funds exist to make such payment. The
agreements in this Section shall survive the termination of this Indenture
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Issuer to a Governmental Authority, the Issuer shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  The Administrative Agent, each Funding Agent, each member of each Purchaser
Group and each Program Support Provider, if entitled to an exemption from or
reduction of an Indemnified Tax or Other Tax with respect to payments made under
this Indenture Supplement and the Base Indenture shall (to the extent legally
able to do so) deliver to the Issuer (with a copy to the Administrative Agent)
such properly completed and executed documentation prescribed by applicable law
and reasonably requested by the Issuer on the later of (i) 30 Business Days
after such request is made and the applicable forms are provided to the
Administrative Agent, such Funding Agent, such member of such Purchaser Group or
such Program Support Provider or (ii) 30 Business Days before prescribed by
applicable law as will permit such payments to be made without withholding or
with an exemption from or reduction of Indemnified Taxes or Other Taxes.
 
(f)  If the Administrative Agent, any Funding Agent, any Program Support
Provider or any member of a Purchaser Group receives a refund solely in respect
of Indemnified Taxes or Other Taxes, it shall pay over such refund to the Issuer
to the extent that it has already received indemnity payments or additional
amounts pursuant to this Section 7.3 with respect to such Indemnified Taxes or
Other Taxes giving rise to the refund, net of all out-of-pocket expenses and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that the Issuer
shall, upon request of the Administrative Agent, such Funding Agent, such
Program Support Provider or such member of a Purchaser Group, repay such refund
(plus interest or other charges imposed by the relevant Governmental Authority)
to the Administrative Agent, such Funding Agent, such Program Support Provider
or such member of a Purchaser Group if the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of a Purchaser Group is
required to repay such refund to such Governmental Authority. Nothing contained
herein shall require the Administrative Agent, any Funding Agent, any Program
Support Provider or any member of a Purchaser Group to make its tax returns (or
any other information relating to its taxes which it deems confidential)
available to the Issuer or any other Person.
 
(g)  The Administrative Agent, each Funding Agent, each Program Support Provider
and each member of each Purchaser Group (other than any such entity which is a
domestic corporation) shall:
 
(i) upon or prior to becoming a party hereto, deliver to the Issuer and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms, as the case may be, establishing a complete
exemption from withholding of United States federal income taxes or backup
withholding taxes with respect to payments under the Series 2006-1 Notes and
this Indenture Supplement;
 
(ii) deliver to the Issuer and the Administrative Agent two (2) further copies
of any such form or certification establishing a complete exemption from
withholding of United States federal income taxes or backup withholding taxes
with respect to payments under the Series 2006-1 Notes and this Indenture
Supplement on or before the date that any such form or certification expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Issuer; and
 
57

--------------------------------------------------------------------------------


(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Issuer and the
Administrative Agent;
 
unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2006-1 Closing Date (or, if later, the date the Administrative
Agent, such Funding Agent, such Program Support Provider or such member of such
Purchaser Group becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of such Purchaser Group from
duly completing and delivering the relevant form with respect to it, and the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group so advises the Issuer and the Administrative
Agent.
 
(h) If a beneficial or equity owner of the Administrative Agent, a Funding
Agent, a Program Support Provider or a member of a Purchaser Group (instead of
the Administrative Agent, the Funding Agent, the Program Support Provider or the
member of the Purchaser Group itself) is required under United States federal
income tax law or the terms of a relevant treaty to provide IRS Form W-8BEN,
W-8ECI or W-9, or any successor applicable forms, as the case may be, in order
to claim an exemption from withholding of United States federal income taxes or
backup withholding taxes, then each such beneficial owner or equity owner shall
be considered to be the Administrative Agent, a Funding Agent, a Program Support
Provider or a member of a Purchaser Group for purposes of Section 7.3 (g).
 
SECTION 7.4.  Break Funding Payments. The Issuer agrees to indemnify each
Purchaser Group and to hold each Purchaser Group harmless from any loss or
expense which such Purchaser Group may sustain or incur as a consequence of (a)
default by the Issuer in making a borrowing of, conversion into or continuation
of a CP Tranche or a Eurodollar Tranche after the Issuer has given irrevocable
notice requesting the same in accordance with the provisions of this Indenture
Supplement, or (b) default by the Issuer in making any prepayment in connection
with a Decrease after the Issuer has given irrevocable notice thereof in
accordance with the provisions of Section 2.5 or (c) the making of a prepayment
of a CP Tranche or a Eurodollar Tranche (including, without limitation, any
Decrease) prior to the termination of the CP Rate Period for such CP Tranche or
the Eurodollar Period for such Eurodollar Tranche, as the case may be. Such
indemnification shall include an amount determined by the Funding Agent with
respect to such Purchaser Group and shall equal (a) in the case of losses or
expenses associated with a CP Tranche or a Eurodollar Tranche, either (x) the
excess, if any, of (i) such Purchaser Group’s cost of funding the amount so
prepaid or not so borrowed, converted or continued, for the period from the date
of such prepayment or of such failure to borrow, convert or continue to the last
day of the CP Rate Period or the Eurodollar Period (or in the case of a failure
to borrow, convert or continue, the CP Rate Period or the Eurodollar Period that
would have commenced on the date of such prepayment or of such failure), as the
case may be, over (ii) the amount of interest earned by such Purchaser Group
upon redeployment of an amount of funds equal to the amount prepaid or not
borrowed, converted or continued for a comparable period or (y) if such
Purchaser Group is able to terminate the funding source before its scheduled
maturity, any costs associated with such termination and (b) in the case of
losses or expenses incurred by a Pooled Funding CP Conduit Purchaser, the losses
and expenses incurred by such Pooled Funding CP Conduit Purchaser in connection
with the liquidation or reemployment of deposits or other funds acquired by such
Pooled Funding CP Conduit Purchaser as a result of the failure to make a
borrowing, a default in making a Decrease or the making of a Decrease in an
amount or on a date not contained in a notice of Decrease; provided that any
payments made by the Issuer pursuant to this subsection shall be made solely
from funds available therefor pursuant to Section 5A.4(c), shall be non-recourse
other than with respect to such funds, and shall not constitute a claim against
the Issuer to the extent that such funds are insufficient to make such payment.
This covenant shall survive the termination of this Indenture Supplement and the
Base Indenture and the payment of all amounts payable hereunder and thereunder.
A certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by any Funding Agent on behalf of a Purchaser Group to the
Issuer shall be conclusive absent manifest error.
 
58

--------------------------------------------------------------------------------


SECTION 7.5.  Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or
 
(b) the Administrative Agent is advised by any Purchaser Group that the Adjusted
LIBO Rate for such Eurodollar Period will not adequately and fairly reflect the
cost to such Purchaser Group of making or maintaining the Eurodollar Tranches
during such Eurodollar Period,
 
then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to the Issuer and the Indenture Trustee, whereupon until the
Administrative Agent notifies the Issuer and the Indenture Trustee that the
circumstances giving rise to such notice no longer exist, the Available APA Bank
Funding Amount with respect to any Purchaser Group (in the case of clause (a)
above) or with respect to such Purchaser Group (in the case of clause (b) above)
shall not be allocated to any Eurodollar Tranche.
 
SECTION 7.6.  Mitigation Obligations. If an Affected Party requests compensation
under Section 7.2, or if the Issuer is required to pay any additional amount to
any Purchaser Group or any Governmental Authority for the account of any
Purchaser Group pursuant to Section 7.3, then, upon written notice from the
Issuer, such Affected Party or Purchaser Group, as the case may be, shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its obligations hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, which
pays a price for such assignment which is acceptable to such Purchaser Group and
its assignee, in the judgment of such Affected Party or Purchaser Group, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 7.2 or 7.3, as the case may be, in the future and (ii) would not
subject such Affected Party or Purchaser Group to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Affected Party or
Purchaser Group. The Issuer hereby agrees to pay all reasonable costs and
expenses incurred by such Affected Party or Purchaser Group in connection with
any such designation or assignment.
 
59

--------------------------------------------------------------------------------


ARTICLE 8
 
REPRESENTATIONS AND WARRANTIES, COVENANTS
 
SECTION 8.1.  Representations and Warranties of the Issuer and VMS.  The Issuer
and VMS each hereby represents and warrants to the Indenture Trustee, the
Administrative Agent, each Funding Agent, each CP Conduit Purchaser and each APA
Bank that:
 
(a)  each and every of their respective representations and warranties contained
in the Transaction Documents is true and correct as of the Series 2006-1 Closing
Date, as of the Series 2006-1 Initial Funding Date and as of the date of each
Increase; and
 
(b)  as of the Series 2006-1 Closing Date, they have not engaged, in connection
with the offering of the Series 2006-1 Investor Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.
 
SECTION 8.2.  Covenants of the Issuer and VMS. The Issuer and VMS hereby agree,
in addition to their obligations hereunder, that:
 
(a)  they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Transaction Documents to which each is a party;
 
(b) they shall afford each Funding Agent with respect to a Purchaser Group, the
Indenture Trustee or any representatives of any such Funding Agent or the
Indenture Trustee access to all records relating to the Loans, the SUBI
Certificates, the Sold Units and the Fleet Receivables at any reasonable time
during regular business hours, upon reasonable prior notice (and without prior
notice if an Amortization Event has occurred), for purposes of inspection and
shall permit such Funding Agent, the Indenture Trustee or any representative of
such Funding Agent or the Indenture Trustee to visit any of the Issuer’s or
VMS’s, as the case may be, offices or properties during regular business hours
and as often as may reasonably be desired to discuss the business, operations,
properties, financial and other conditions of the Issuer or VMS with their
respective officers and employees and with their independent certified public
accountants; and
 
(c)  they shall not take any action, nor permit Holdings, to take any action,
requiring the satisfaction of the Rating Agency Condition pursuant to any
Transaction Document without the prior written consent of the Series 2006-1
Required Investor Noteholders.
 
SECTION 8.3.  Covenants of the Administrator.  The Administrator hereby agrees
that:
 
(a)  it shall provide to the Indenture Trustee, the Administrative Agent and
each Funding Agent, on each Determination Date, a Monthly Settlement Statement,
substantially in the form of Exhibit C, setting forth as of the last day of the
most recent Monthly Period and for such Monthly Period the information set forth
therein;
 
60

--------------------------------------------------------------------------------


(b)  it shall provide to the Administrative Agent simultaneously with delivery
to the Indenture Trustee, all reports, notices, certificates, statements and
other documents required to be delivered to the Indenture Trustee pursuant to
the Base Indenture and the other Transaction Documents, and furnish to the
Administrative Agent promptly after receipt thereof a copy of each notice,
demand or other material communication (excluding routine communications)
received by or on behalf of the Issuer or the Administrator with respect to the
Transaction Documents. The Administrative Agent shall distribute to the Funding
Agents copies of all reports, notices, certificates, statements and other
documents delivered to it pursuant to this Section 8.3(b);
 
(c) on or prior to any Series Closing Date, it shall provide to each Funding
Agent a copy of the Indenture Supplement relating to the Series of Investor
Notes being issued on such Series Closing Date;
 
(d) it shall provide each Funding Agent with prompt written notice of (i) the
downgrade by any Rating Agency of the rating assigned by such Rating Agency to
any Series of Outstanding Investor Notes or the determination by any Rating
Agency to put the rating assigned by such Rating Agency to any Series of
Outstanding Investor Notes on a watch list and (ii) the occurrence of an
Amortization Event or Potential Amortization Event with respect to any Series of
Outstanding Investor Notes; and
 
(e)  it shall provide to each Funding Agent copies of all reports relating to
the Series 2006-1 Investor Notes delivered to the Rating Agencies.
 
SECTION 8.4.  Obligations Unaffected.  The obligations of the Issuer and the
Administrator to the Funding Agent and the Purchaser Groups under this Indenture
Supplement shall not be affected by reason of any invalidity, illegality or
irregularity of any of the Loans, the SUBI Certificates, the Sold Units or the
Fleet Receivables.
 
ARTICLE 9
 
CONDITIONS PRECEDENT
 
SECTION 9.1.  Conditions Precedent to Effectiveness of Indenture Supplement. 
This Indenture Supplement shall become effective on the date (the “Effective
Date”) on which the following conditions precedent have been satisfied:
 
(a) Documents. The Administrative Agent shall have received an original copy for
each CP Conduit Purchaser and the Funding Agent and the APA Banks with respect
to such CP Conduit Purchaser, each executed and delivered in form and substance
satisfactory to it of (i) the Base Indenture, executed by a duly authorized
officer of each of the Issuer and the Indenture Trustee, (ii) the Loan
Agreement, executed by a duly authorized officer of each of the Issuer and
Holdings, (iii) this Indenture Supplement, executed by a duly authorized officer
of each of the Issuer, the Administrator, the Indenture Trustee, the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks, (iv) the Administration Agreement, executed by a duly authorized officer
of each of the Issuer, Holdings, the Indenture Trustee and the Administrator,
(v) each of the Origination Trust Documents, executed by duly authorized
officers of each of the parties thereto and (vi) any other Transaction Documents
to be executed in connection with Series 2006-1, each duly executed by the
parties thereto.
 
61

--------------------------------------------------------------------------------


(b) Corporate Documents; Proceedings of the Issuer, the Administrator, SPV,
Holdings, the Origination Trust, PHH, the Intermediary and the Servicer. The
Administrative Agent shall have received, with a copy for each CP Conduit
Purchaser and the Funding Agent and the APA Banks with respect to such CP
Conduit Purchaser, from the Issuer, the Administrator, SPV, Holdings, PHH, PHH
Sub 1, PHH Sub 2, the Intermediary, the Origination Trust, VMS and the Servicer
true and complete copies of:
 
(i) to the extent applicable, the certificate of incorporation, certificate of
trust or certificate of formation, including all amendments thereto, of such
Person, certified as of a recent date by the Secretary of State or other
appropriate authority of the state of incorporation or organization, as the case
may be, and a certificate of compliance, of status or of good standing, as and
to the extent applicable, of each such Person as of a recent date, from the
Secretary of State or other appropriate authority of such jurisdiction;
 
(ii) a certificate of the Secretary or an Assistant Secretary of each of the
Issuer, the Administrator, SPV, Holdings, PHH, PHH Sub 1, PHH Sub 2, the
Intermediary, the Origination Trust and VMS, dated the Effective Date and
certifying (A) that attached thereto is a true and complete copy of the limited
liability company agreement or by-laws, as applicable, of such Person, as in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of the resolutions, in form and substance reasonably
satisfactory to the Funding Agent, of the managers or directors of such Person
or committees thereof authorizing the execution, delivery and performance of the
Transaction Documents to which it is a party and the transactions contemplated
thereby, and that such resolutions have not been amended, modified, revoked or
rescinded and are in full force and effect, (C) that the certificate of
formation of such Person has not been amended since the date of the last
amendment thereto shown on the certificate of good standing (or its equivalent)
furnished pursuant to clause (i) above and (D) as to the incumbency and specimen
signature of each officer or authorized signatory executing any Transaction
Documents or any other document delivered in connection herewith or therewith on
behalf of such Person;
 
(iii) a certificate of the Secretary or an Assistant Secretary of each of the
Common Member, PHH Sub 1 and the Delaware Trustee, dated the Effective Date and
certifying as to the incumbency and specimen signature of each officer or
authorized signatory executing any Transaction Documents or any other document
delivered in connection herewith or therewith on behalf of such Person; and
 
62

--------------------------------------------------------------------------------


(iv) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) or (iii) above.
 
(c) Good Standing Certificates. The Administrative Agent shall have received
copies of certificates of compliance, of status or of good standing, dated as of
a recent date, from the Secretary of State or other appropriate authority of
such jurisdiction, with respect to the Issuer, the Administrator, SPV, Holdings,
and the Origination Trust in each State where the ownership, lease or operation
of property or the conduct of business requires it to qualify as a foreign
corporation, except where the failure to so qualify would not have a material
adverse effect on the business, operations, properties or condition (financial
or otherwise) of the Issuer, the Administrator, SPV, Holdings, or the
Origination Trust, as the case may be.
 
(d) Consents, Licenses, Approvals, Etc. The Administrative Agent shall have
received, with a counterpart for each CP Conduit Purchaser and the Funding Agent
and the APA Banks with respect to such CP Conduit Purchaser, certificates dated
the date hereof of an Authorized Officer of the Issuer, the Administrator, SPV,
Holdings, the Origination Trust and the Servicer either (i) attaching copies of
all material consents, licenses and approvals required in connection with the
execution, delivery and performance by the Issuer, the Administrator, SPV,
Holdings, the Origination Trust and the Servicer of the Transaction Documents to
which it is a party and the validity and enforceability of the Transaction
Documents to which it is a party against the Issuer, the Administrator, SPV,
Holdings, the Origination Trust and the Servicer, respectively, and such
consents, licenses and approvals shall be in full force and effect or (ii)
stating that no such consents, licenses or approvals are so required.
 
(e) No Litigation. The Administrative Agent shall have received confirmation
that there is no pending or, to their knowledge after due inquiry, threatened
action or proceeding affecting the Issuer, the Administrator, SPV, Holdings, the
Origination Trust, the Servicer, PHH or any of its Subsidiaries before any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
 
(f) Lien Searches. The Administrative Agent shall have received a written search
report listing all effective financing statements that name VMS, the Origination
Trust, Holdings, SPV or the Issuer as debtor or assignor and that are filed in
the jurisdictions in which filings were made pursuant to paragraph (g) below and
in any other jurisdictions that the Administrative Agent determines are
necessary or appropriate, together with copies of such financing statements
(none of which, except for those described in paragraph (g) below shall cover
any portion of the Series 2006-1 Collateral), and tax and judgment lien searches
showing no such liens that are not permitted by the Transaction Documents.
 
(g) UCC Certificate. The Administrative Agent shall have received from each of
VMS, the Origination Trust, Holdings and the Issuer a certificate, substantially
in the form of Exhibit D, completed in a manner satisfactory to the
Administrative Agent, duly executed by an Authorized Officer of each of VMS, the
Origination Trust, Holdings and the Issuer and dated the Series 2006-1 Closing
Date.
 
63

--------------------------------------------------------------------------------


(h) Filings, Registrations and Recordings. The SUBI Certificates shall have been
registered in the name of the Issuer and delivered to the Indenture Trustee,
endorsed in blank, and any documents (including, without limitation, financing
statements) required to be filed in order (i) to create, in favor of the
Indenture Trustee, a perfected security interest in the Collateral with respect
to which a security interest may be perfected by a filing under the UCC or other
comparable statute, (ii) to create in favor of the Issuer a perfected security
interest in the Loan Collateral with respect to which a security interest may be
perfected by filing under the UCC or other comparable statute, (iii) to create
in favor of the Origination Trust perfected ownership/security interest in the
assets transferred thereto pursuant to the Contribution Agreement, (iv) to
create in favor of Holdings a perfected ownership interest in the Fleet
Receivables under the Receivables Purchase Agreement and (v) to create in favor
of the Indenture Trustee a perfected security interest in the Series 2006-1
Collateral with respect to which a security interest may be perfected by a
filing under the UCC or other comparable statute shall, in each case, have been
properly prepared and executed for immediate filing in each office in each
jurisdiction listed in the UCC Certificate referred to in paragraph (g) above,
and such filings are the only filings required in order to perfect the security
interest of the Indenture Trustee in the Series 2006-1 Collateral, the security
interest of the Issuer in the Loan Collateral, the transfer of the Fleet
Receivables, Leases, Vehicles and other assets to the Origination Trust pursuant
to the Contribution Agreement, the transfer of the Fleet Receivables to Holdings
pursuant to the Receivables Purchase Agreement or the transfer of the Series
2006-1 Collateral to the Indenture Trustee, as the case may be. The
Administrative Agent shall have received evidence reasonably satisfactory to it
of each such filing, registration or recordation and reasonably satisfactory
evidence of the payment of any necessary fee, tax or expense relating thereto.
 
(i) Legal Opinions. The Administrative Agent shall have received, with a
counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program Support Provider and the APA Banks with respect to such CP Conduit
Purchaser and the Indenture Trustee, opinions of counsel to the Issuer,
Holdings, SPV, the Origination Trust, the Intermediary and the Administrator,
dated the Series 2006-1 Closing Date, as to due organization of the Origination
Trust, Holdings, SPV, the Administrator, the Intermediary and the Issuer,
bankruptcy (“true sale” and “non-substantive consolidation”), perfection and
priority of security interests in the Series 2006-1 Collateral, creation and
perfection of the security interests in the Loan Collateral, including the SUBI
Certificates and the Sold Units and the Fleet Receivables, the characterization
of the Series 2006-1 Investor Notes as debt for U.S. federal income tax
purposes, the characterization of the Issuer not as an association or a publicly
traded partnership taxable as a corporation for U.S. federal income tax purposes
and other matters, in each case, in form and substance acceptable to the
addressees thereof and their respective counsel.
 
(j) Fees and Expenses. Each Funding Agent with respect to a Purchaser Group
shall have received payment of all fees, out-of-pocket expenses and other
amounts due and payable to the CP Conduit Purchaser or the APA Banks in such
Purchaser Group on or before the Effective Date.
 
(k) Establishment of Accounts. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Collection Account (including
the Series 2006-1 Subaccounts), the Series 2006-1 Reserve Account, the Series
2006-1 Yield Supplement Account and the Series 2006-1 Distribution Account shall
have been established in accordance with the terms and provisions of the
Indenture.
 
64

--------------------------------------------------------------------------------


(l) Lease Rate Caps. The Indenture Trustee shall have received copies of the
Lease Rate Caps duly executed by the parties thereto satisfying the requirements
of Section 5A.12 on the Series 2006-1 Closing Date.
 
(m) Material Adverse Change. No material adverse change shall have occurred with
respect to the business, operations, property or condition (financial or
otherwise) of PHH and its Subsidiaries taken as a whole since September 30,
2005.
 
(n) Opinion. The Administrative Agent shall have received an opinion of counsel
to the Indenture Trustee as to the due authorization, execution and delivery by
the Indenture Trustee of this Indenture Supplement and the due execution,
authentication and delivery by the Indenture Trustee of the Series 2006-1
Investor Notes.
 
ARTICLE 10
 
THE ADMINISTRATIVE AGENT
 
SECTION 10.1.  Appointment.  Each of the CP Conduit Purchasers, the APA Banks
and the Funding Agents hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Person under this Indenture Supplement
and irrevocably authorizes the Administrative Agent, in such capacity, to take
such action on its behalf under the provisions of this Indenture Supplement and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Indenture Supplement, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Indenture Supplement, the
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth herein, or any fiduciary relationship with any CP Conduit
Purchaser, any APA Bank or any Funding Agent, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Indenture Supplement or otherwise exist against the Administrative
Agent.
 
SECTION 10.2.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Indenture Supplement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel (who may be counsel
for the Issuer or the Administrator), independent public accountants and other
experts selected by it concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in-fact selected by it with reasonable care.
 
SECTION 10.3.  Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture or this Indenture
Supplement (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the CP Conduit Purchasers, the APA Banks or
the Funding Agents for any recitals, statements, representations or warranties
made by the Issuer, the Administrator or any officer thereof contained in this
Indenture Supplement or any other Transaction Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Indenture
Supplement or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Indenture
Supplement, any other Transaction Document, the Loan Note, the SUBI
Certificates, the Sold Units or the Fleet Receivables or for any failure of any
of the Issuer, the Administrator, SPV, Holdings, the Origination Trust or the
Servicer to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any CP Conduit Purchaser, any APA
Bank or any Funding Agent to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Indenture Supplement, any other Transaction Document, the Loan Note, the SUBI
Certificates, the Sold Units or the Fleet Receivables or to inspect the
properties, books or records of the Issuer, the Administrator, SPV, Holdings,
the Origination Trust or the Servicer.
 
65

--------------------------------------------------------------------------------


SECTION 10.4.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Issuer or the Administrator), independent
accountants and other experts selected by the Administrative Agent and shall not
be liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts. The
Administrative Agent may deem and treat the registered holder of any Series
2006-1 Investor Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Indenture Supplement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Funding Agents, on behalf of the Purchasers, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Funding
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Indenture Supplement and the other Transaction Documents in
accordance with a request of the Series 2006-1 Required Investor Noteholders
(unless, in the case of any action relating to the giving of consent hereunder,
the giving of such consent requires the consent of all Series 2006-1 Investor
Noteholders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the CP Conduit Purchasers, the APA Banks and
the Funding Agents.
 
SECTION 10.5.  Notice of Administrator Default or Amortization Event or
Potential Amortization Event.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event, any Event of Default or Default, any Termination
Event or any Servicer Default unless the Administrative Agent has received
written notice from a CP Conduit Purchaser, an APA Bank, a Funding Agent, the
Issuer, the Administrator, SPV, Holdings, the Origination Trust or the Servicer
referring to the Agreement or this Indenture Supplement, describing such
Amortization Event or Potential Amortization Event, Event of Default or Default,
Termination Event or Servicer Default or and stating that such notice is a
“notice of an Amortization Event or Potential Amortization Event,” “notice of an
Event of Default or Default,” “notice of a Termination Event” or “notice of a
Servicer Default”, as the case may be. In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Funding Agents, the Indenture Trustee, the Issuer and the Administrator.
The Administrative Agent shall take such action with respect to such event as
shall be reasonably directed by the Series 2006-1 Required Investor Noteholders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such event as
it shall deem advisable in the best interests of the Purchasers.
 
66

--------------------------------------------------------------------------------


SECTION 10.6.  Non-Reliance on the Administrative Agent and Other Purchasers. 
Each of the CP Conduit Purchasers, the APA Banks and the Funding Agents
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Issuer,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any such Person. Each of the CP Conduit Purchasers, the
APA Banks and the Funding Agents represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other CP Conduit Purchaser, APA Bank or Funding Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Issuer, the Administrator, SPV,
Holdings, the Origination Trust and the Servicer and made its own decision to
enter into this Indenture Supplement. Each of the CP Conduit Purchasers, the APA
Banks and the Funding Agents also represents that it will, independently and
without reliance upon the Administrative Agent or any other CP Conduit
Purchaser, APA Bank or Funding Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Indenture Supplement and the other Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Issuer, the Administrator, SPV, Holdings, the Origination Trust and the
Servicer. Except for notices, reports and other documents expressly required to
be furnished to the Funding Agents by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any CP
Conduit Purchaser, any APA Bank or any Funding Agent with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Issuer, the Administrator,
SPV, Holdings, the Origination Trust or the Servicer which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
 
SECTION 10.7.  Indemnification.  Each of the APA Banks in a Purchaser Group
agrees to indemnify the Administrative Agent in its capacity as such (to the
extent not reimbursed by the Issuer and the Administrator and without limiting
the obligation of the Issuer and the Administrator to do so), ratably according
to their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section 10.7 (or if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Purchaser Group Invested Amounts shall have been reduced to zero, ratably in
accordance with their Commitment Percentages immediately prior to such date of
payment), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Indenture Supplement, any of the other Transaction Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no APA Bank or Funding Agent shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of all amounts payable
hereunder.
 
67

--------------------------------------------------------------------------------


SECTION 10.8.  The Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Issuer, the Administrator
or any of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 2006-1 Investor Note
held by the Administrative Agent, the Administrative Agent shall have the same
rights and powers under this Indenture Supplement and the other Transaction
Documents as any APA Bank or Funding Agent and may exercise the same as though
it were not the Administrative Agent, and the terms “APA Bank,” and “Funding
Agent” shall include the Administrative Agent in its individual capacity.
 
SECTION 10.9.  Resignation of Administrative Agent; Successor Administrative
Agent.  The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Funding Agents, the Indenture Trustee, the
Issuer and the Administrator. If JPMorgan Chase shall resign as Administrative
Agent under this Indenture Supplement, then the Series 2006-1 Required Investor
Noteholders shall promptly appoint a successor administrative agent from among
the Funding Agents, which successor administrative agent shall be approved by
the Issuer and the Administrator (which approval shall not be unreasonably
withheld). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Funding Agents, the
Issuer and the Administrator, a successor agent from among the Funding Agents.
If no successor administrative agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Administrator shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Series 2006-1 Required Investor Noteholders appoint a successor
agent as provided for above. Effective upon the appointment of a successor
administrative agent, such successor administrative agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor administrative agent effective
upon such appointment and approval, and the former Administrative Agent’s
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Indenture Supplement. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Indenture
Supplement.
 
68

--------------------------------------------------------------------------------


ARTICLE 11
 
THE FUNDING AGENTS
 
SECTION 11.1. Appointment.  Each CP Conduit Purchaser and each APA Bank with
respect to such CP Conduit Purchaser hereby irrevocably designates and appoints
the Funding Agent set forth next to such CP Conduit Purchaser’s name on Schedule
I as the agent of such Person under this Indenture Supplement and irrevocably
authorizes such Funding Agent, in such capacity, to take such action on its
behalf under the provisions of this Indenture Supplement and to exercise such
powers and perform such duties as are expressly delegated to such Funding Agent
by the terms of this Indenture Supplement, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Indenture Supplement, each Funding Agent shall not have any
duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any CP Conduit Purchaser or APA Bank and no implied
covenants, functions, responsibilities, duties, obliga-tions or liabilities
shall be read into this Indenture Supplement or otherwise exist against each
Funding Agent.
 
SECTION 11.2. Delegation of Duties.  Each Funding Agent may execute any of its
duties under this Indenture Supplement by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Each Funding Agent shall not be responsible to the CP Conduit
Purchaser or any APA Bank in its Purchaser Group for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.
 
SECTION 11.3. Exculpatory Provisions.  Each Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection with the Base Indenture or this Indenture
Supplement (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the CP Conduit Purchasers and/or APA Banks
for any recitals, statements, representations or warranties made by the Issuer,
the Administrator, the Administrative Agent, or any officer thereof contained in
this Indenture Supplement or any other Transaction Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Funding Agent under or in connection with, this Indenture
Supplement or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Indenture
Supplement, any other Transaction Document, or for any failure of any of the
Issuer, the Administrator, SPV, Holdings, the Origination Trust, the Servicer or
the Administrative Agent to perform its obligations hereunder or thereunder.
Each Funding Agent shall not be under any obligation to the CP Conduit Purchaser
or any APA Bank in its Purchaser Group to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Indenture Supplement, any other Transaction Document, the Loan Note,
the SUBI Certificates, the Sold Units or the Fleet Receivables or to inspect the
properties, books or records of the Issuer, the Administrator, SPV, Holdings,
the Origination Trust, the Servicer or the Administrative Agent.
 
69

--------------------------------------------------------------------------------


SECTION 11.4. Reliance by Each Funding Agent.  Each Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (includ-ing,
without limitation, counsel to the Issuer or the Administrator), independent
accountants and other experts selected by such Funding Agent. Each Funding Agent
shall be fully justified in failing or refusing to take any action under this
Indenture Supplement or any other Transaction Document unless it shall first
receive such advice or concurrence of the Related Purchaser Group, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Related
Purchaser Group against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.
 
SECTION 11.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event.  Each Funding Agent shall not be deemed to have knowledge or
notice of the occurrence of any Amortization Event or Potential Amortization
Event, any Event of Default or Default, any Termination Event or any Servicer
Default unless such Funding Agent has received written notice from a CP Conduit
Purchaser, an APA Bank, the Issuer, the Administrator, the Servicer, SPV,
Holdings, or the Origination Trust referring to the Indenture or this Indenture
Supplement, describing such Amortization Event or Potential Amortization Event,
Event of Default or Default, Termination Event or Servicer Default or and
stating that such notice is a “notice of an Amortization Event or Potential
Amortization Event,” “notice of an Event of Default or Default,” “notice of a
Termination Event” or “notice of a Servicer Default”, as the case may. In the
event that any Funding Agent receives such a notice, such Funding Agent shall
give notice thereof to the CP Conduit Purchaser and APA Banks in its Purchaser
Group. Such Funding Agent shall take such action with respect to such event as
shall be reasonably directed by the CP Conduit Purchaser and APA Banks in its
Purchaser Group, provided that unless and until such Funding Agent shall have
received such directions, such Funding Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the CP Conduit Purchaser and
APA Banks in its Purchaser Group.
 
SECTION 11.6. Non-Reliance on Each Funding Agent and Other Purchaser Groups. 
Each CP Conduit Purchaser and each of the related APA Banks expressly
acknowledge that neither its Funding Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by such Funding Agent hereinafter taken,
including any review of the affairs of the Issuer shall be deemed to constitute
any representation or warranty by such Funding Agent to any such Person. Each CP
Conduit Purchaser and each of the related APA Banks repre-sents to its Funding
Agent that it has, independently and without reliance upon such Funding Agent
and based on such documents and information as it has deemed appropriate, made
its own apprai-sal of and investi-ga-tion into the business, operations,
property, financial and other condi-tion and creditworthiness of the Issuer, the
Administrator, SPV, Holdings, the Origination Trust and the Servicer. Each CP
Conduit Purchaser and each of the related APA Banks also represents that it
will, independently and without reliance upon its Funding Agent and based on
such docu-ments and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and deci-sions in taking or
not taking action under this Indenture Supplement and the other Transaction
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, opera-tions, property, financial and other conditions and
creditworthiness of the Issuer, the Administrator, SPV, Holdings, the
Origination Trust and the Servicer.
 
70

--------------------------------------------------------------------------------


SECTION 11.7. Indemnification.  Each APA Bank in a Purchaser Group agrees to
indemnify its Funding Agent in its capacity as such (to the extent not
reim-bursed by the Issuer and the Administrator and without limiting the
obligation of the Issuer and the Administrator to do so), ratably according to
its respective APA Bank Percentage in effect on the date on which
indemnification is sought under this Section 11.7 (or if indemnification is
sought after the date upon which the Commitments shall have been terminated,
ratably in accordance with its APA Bank Percentage at the time of termination)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time be imposed on, incurred by or asserted
against such Funding Agent in any way relating to or arising out of this
Indenture Supplement, any of the other Transaction Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Funding
Agent under or in connec-tion with any of the foregoing; provided that no APA
Bank shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such related Funding
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of all amounts payable hereunder.
 


 
ARTICLE 12
 
MISCELLANEOUS
 
SECTION 12.1.  Ratification of Indenture As Indenture Supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so Indenture Supplemented by this Indenture Supplement
shall be read, taken and construed as one and the same instrument.
 
SECTION 12.2.  Governing Law THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
71

--------------------------------------------------------------------------------


SECTION 12.3.  Further Assurances Each of the Issuer, the Administrator and the
Indenture Trustee agrees, from time to time, to do and perform any and all acts
and to execute any and all further instruments required or reasonably requested
by the Administrative Agent more fully to effect the purposes of this Indenture
Supplement and the sale of the Series 2006-1 Investor Notes hereunder. The
Administrative Agent is hereby authorized to file any financing or registration
statements or similar documents or notices or continuation statements in order
to perfect the Indenture Trustee’s security interest in the Series 2006-1
Collateral.
 
SECTION 12.4.  Payments Each payment to be made hereunder shall be made on the
required payment date in lawful money of the United States and in immediately
available funds, if to a Purchaser, at the office of the Funding Agent with
respect to such Purchaser Group set forth in Section 12.9.
 
SECTION 12.5.  Costs and Expenses  The Administrator agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser Group (including in connection
with the preparation, execution and delivery of this Indenture Supplement the
reasonable fees and disbursements of counsel to such Purchaser Group) in
connection with (i) the preparation, execution, delivery and administration
(including periodic auditing and any requested amendments, waivers or consents)
of this Indenture Supplement, the Indenture and the other Transaction Documents
and amendments or waivers of any such documents and (ii) the enforcement by the
Administrative Agent or any Funding Agent of the obligations and liabilities of
the Issuer, the Administrator, SPV, Holdings, the Origination Trust, VMS and the
Servicer under the Indenture, this Indenture Supplement or the other Transaction
Documents and all costs and expenses, if any (including reasonable counsel fees
and expenses), in connection with the enforcement of this Agreement and the
other Transaction Documents.
 
SECTION 12.6.  No Waiver; Cumulative Remedies No failure to exercise and no
delay in exercising, on the part of the Indenture Trustee, the Administrative
Agent, any Funding Agent, any CP Conduit Purchaser or any APA Bank, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.
 
SECTION 12.7.  Amendments  (b) This Indenture Supplement may be amended in
writing from time to time by the Administrator, the Issuer and the Indenture
Trustee, with the consent of the Series 2006-1 Required Investor Noteholders;
provided that, notwithstanding the foregoing, without the consent of each CP
Conduit Purchaser and each APA Bank, no such amendment shall:
 
(i)  reduce the percentage of Series 2006-1 Investor Noteholders whose consent
is required to take any particular action hereunder;
 
72

--------------------------------------------------------------------------------


(ii) (A) extend the due date for, or reduce the amount of any scheduled
repayment or prepayment of principal of or interest on any Series 2006-1
Investor Note (or reduce the principal amount of or rate of interest on any
Series 2006-1 Investor Note); (B) extend the due date for, or reduce the amount
of any Commitment Fee payable hereunder; (C) change the calculation of any
Article 7 Costs or other amounts payable by the Issuer to the CP Conduit
Purchasers or APA Banks hereunder; (D) modify Section 5A.4(c); (E) approve the
assignment or transfer by the Issuer of any of its rights or obligations
hereunder or under any other Transaction Document to which it is a party except
pursuant to the express terms hereof or thereof; (F) release any obligor under
any Transaction Document to which it is a party except pursuant to the express
terms of such Transaction Document; (G) amend or otherwise modify any
Amortization Event or any defined term referred to therein; (H) amend or
otherwise modify the Series 2006-1 Required Asset Amount, the Series 2006-1
Required Overcollateralization Amount, the Series 2006-1 Required Enhancement
Amount or any defined term referred to therein or (I) permit the creation of any
Lien ranking prior to or on a parity with the Indenture Trustee’s Lien on the
Series 2006-1 Collateral, release such Lien except pursuant to the express terms
hereof or deprive any Series 2006-1 Investor Noteholder of the security afforded
by such Lien;
 
(iii) modify Section 12.7(a); and
 
(iv) modify the allocations and priorities of payments set forth in Article 3 of
this Indenture Supplement.
 
(b) Any amendment hereof can be effected without the Administrative Agent’s
being party thereto; provided, however, that no such amendment, modification or
waiver of this Indenture Supplement that affects rights or duties of the
Administrative Agent shall be effective unless the Administrative Agent shall
have given its prior written consent thereto.
 
(c) Promptly after the execution of any amendment hereof, the Administrator
shall mail to each of the Funding Agents and each Rating Agency a copy thereof.
 
SECTION 12.8.  Severability. If any provision hereof is void or unenforceable in
any jurisdiction, such voidness or unenforceability shall not affect the
validity or enforceability of (i) such provision in any other jurisdiction or
(ii) any other provision hereof in such or any other jurisdiction.
 
SECTION 12.9.  Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of the
Issuer, the Administrator and the Indenture Trustee, in the manner set forth in
Section 13.4 of the Base Indenture and (ii) in the case of the Administrative
Agent, the CP Conduit Purchasers, the APA Banks and the Funding Agents, in
writing, and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand or three days after being
deposited in the mail, postage prepaid, in the case of facsimile notice, when
received, or in the case of overnight air courier, one Business Day after the
date such notice is delivered to such overnight courier, addressed as follows in
the case of the Administrative Agent and to the addresses therefor set forth in
Schedule I, in the case of the CP Conduit Purchasers, the APA Banks and the
Funding Agents; or to such other address as may be hereafter notified by the
respective parties hereto:
 
73

--------------------------------------------------------------------------------


Administrative
Agent:  JPMorgan Chase Bank, National Association
c/o JPMorgan Securities Inc.
10 South Dearborn - 13th Floor
Chicago, IL 60670
Attention: Asset-Backed Finance
Fax (312) 732-3600


SECTION 12.10.  Successors and Assigns. (a) This Indenture Supplement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Issuer may not assign or transfer any of
its rights under this Indenture Supplement without the prior written consent of
all of the Series 2006-1 Investor Noteholders, no CP Conduit Purchaser may
assign or transfer any of its rights under this Indenture Supplement other than
in accordance with the Asset Purchase Agreement with respect to such CP Conduit
Purchaser or otherwise to the APA Bank with respect to such CP Conduit Purchaser
or a Program Support Provider with respect to such CP Conduit Purchaser or
pursuant to clause (b) below of this Section 12.10 and no APA Bank may assign or
transfer any of its rights or obligations under this Indenture Supplement except
to a Program Support Provider or pursuant to clause (c) below of this Section
12.10.
 
(b) Without limiting the foregoing, each CP Conduit Purchaser may assign all or
a portion of the Purchaser Group Invested Amount with respect to such CP Conduit
Purchaser and its rights and obli-ga-tions under this Indenture Supplement and
any other Transaction Documents to which it is a party to a Conduit Assignee
with respect to such CP Conduit Purchaser. Prior to or concurrently with the
effectiveness of any such assignment (or if impracticable, immediately
thereafter), the assigning CP Conduit Purchaser shall notify the Administrative
Agent, the Issuer, the Indenture Trustee and the Administrator thereof. Upon
such assignment by a CP Conduit Purchaser to a Conduit Assignee, (A) such
Conduit Assignee shall be the owner of the Purchaser Group Invested Amount or
such portion thereof with respect to such CP Conduit Purchaser, (B) the related
administrative or managing agent for such Conduit Assignee will act as the
administrative agent for such Conduit Assignee hereunder, with all corresponding
rights and powers, express or implied, granted to the Funding Agent hereunder or
under the other Transaction Documents, (C) such Conduit Assignee and its
liquidity support provider(s) and credit support provider(s) and other related
parties shall have the benefit of all the rights and protections provided to
such CP Conduit Purchaser herein and in the other Transaction Documents
(including, without limitation, any limitation on recourse against such Conduit
Assignee as provided in this paragraph), (D) such Conduit Assignee shall assume
all of such CP Conduit Purchaser’s obligations, if any, hereunder or under the
Base Indenture or under any other Transaction Document with respect to such
portion of the Purchaser Group Invested Amount and such CP Conduit Purchaser
shall be released from such obligations, (E) all distributions in respect of the
Purchaser Group Invested Amount or such portion thereof with respect to such CP
Conduit Purchaser shall be made to the applicable agent or administrative agent,
as appli-cable, on behalf of such Conduit Assignee, (F) the definitions of the
terms “Monthly Funding Costs” and “Discount” shall be determined in the manner
set forth in the definition of “Monthly Funding Costs” and “Discount” applicable
to such CP Conduit Purchaser on the basis of the interest rate or discount
applicable to commercial paper issued by such Conduit Assignee (rather than such
CP Conduit Purchaser), (G) the defined terms and other terms and provisions of
this Indenture Supplement, the Base Indenture and the other Transaction
Documents shall be interpreted in accordance with the foregoing, and (H) if
requested by the Administrative Agent or the agent or administrative agent with
respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the
Administrative Agent or such agent or administrative agent may reasonably
request to evidence and give effect to the foregoing.
 
74

--------------------------------------------------------------------------------


(c) Any APA Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time sell all or any part of its rights and
obligations under this Indenture Supplement and the Series 2006-1 Investor
Notes, with the prior written consent of the Administrative Agent, the Issuer
and the Administrator (in each case, which consent shall not be unreasonably
withheld), to one or more banks (an “Acquiring APA Bank”) pursuant to a transfer
supplement, substantially in the form of Exhibit E (the “Transfer Supplement”),
executed by such Acquiring APA Bank, such assigning APA Bank, the Funding Agent
with respect to such APA Bank, the Administrative Agent, the Issuer and the
Administrator and delivered to the Administrative Agent. Notwithstanding the
foregoing, no APA Bank shall so sell its rights hereunder if such Acquiring APA
Bank is not an Eligible Assignee.
 
(d) Any APA Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more financial institutions or
other entities (“Participants”) participations in its APA Bank Percentage of the
Commitment of the APA Banks in its Purchaser Group, its APA Bank Percentage of
the Series 2006-1 Investor Note of its Purchaser Group and its rights hereunder
pursuant to documentation in form and substance satisfactory to such APA Bank
and the Participant; provided, however, that (i) in the event of any such sale
by an APA Bank to a Participant, (A) such APA Bank’s obligations under this
Indenture Supplement shall remain unchanged, (B) such APA Bank shall remain
solely responsible for the performance thereof and (C) the Issuer and the
Administrative Agent shall continue to deal solely and directly with such APA
Bank in connection with its rights and obligations under this Indenture
Supplement and (ii) no APA Bank shall sell any participating interest under
which the Participant shall have rights to approve any amendment to, or any
consent or waiver with respect to, this Indenture Supplement or any Transaction
Document, except to the extent that the approval of such amendment, consent or
waiver otherwise would require the unanimous consent of all APA Banks hereunder.
A Participant shall have the right to receive Article 7 Costs but only to the
extent that the related selling APA Bank would have had such right absent the
sale of the related participation.
 
(e) Any CP Conduit Purchaser and the APA Bank with respect to such CP Conduit
Purchaser may at any time sell all or any part of their respective rights and
obligations under this Indenture Supplement and the Series 2006-1 Investor
Notes, with the prior written consent of the Administrative Agent, the Issuer
and the Administrator (in each case, which consent shall not be unreasonably
withheld), to a multi-seller commercial paper conduit and one or more banks
providing support to such multi-seller commercial paper conduit (an “Acquiring
Purchaser Group”) pursuant to a transfer supplement, substantially in the form
of Exhibit F (the “Purchaser Group Supplement”), executed by such Acquiring
Purchaser Group, the Funding Agent with respect to such Acquiring Purchaser
Group (including the CP Conduit Purchaser and the APA Banks with respect to such
Purchaser Group), such assigning CP Conduit Purchaser and the APA Banks with
respect to such CP Conduit Purchaser, the Funding Agent with respect to such
assigning CP Conduit Purchaser and APA Bank, the Administrative Agent, the
Issuer and the Administrator and delivered to the Administrative Agent.
 
75

--------------------------------------------------------------------------------


(f) The Issuer authorizes each APA Bank to disclose to any Participant or
Acquiring APA Bank (each, a “Transferee”) and any prospective Transferee any and
all financial information in such APA Bank’s possession concerning the Issuer,
the Collateral, the Servicer and the Transaction Documents which has been
delivered to such APA Bank by the Issuer or the Administrator in connection with
such APA Bank’s credit evaluation of the Issuer, the Collateral and the
Servicer.
 
SECTION 12.11.  Securities Laws. Each CP Conduit Purchaser and APA Bank hereby
represents and warrants to the Issuer that it is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act and
has sufficient assets to bear the economic risk of, and sufficient knowledge and
experience in financial and business matters to evaluate the merits and risks
of, its investment in a Series 2006-1 Investor Note. Each CP Conduit Purchaser
and each APA Bank agrees that its Series 2006-1 Investor Note will be acquired
for investment only and not with a view to any public distribution thereof, and
that such CP Conduit Purchaser or APA Bank will not offer to sell or otherwise
dispose of its Series 2006-1 Investor Note (or any interest therein) in
violation of any of the registration requirements of the Securities Act, or any
applicable state or other securities laws. Each CP Conduit Purchaser and each
APA Bank acknowledges that it has no right to require the Issuer to register its
Series 2006-1 Investor Note under the Securities Act or any other securities
law. Each CP Conduit Purchaser and each APA Bank hereby confirms and agrees that
in connection with any transfer by it of an interest in the Series 2006-1
Investor Note, such CP Conduit Purchaser or APA Bank has not engaged and will
not engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
 
SECTION 12.12.  Adjustments; Set-off. (a) If any CP Conduit Purchaser or APA
Bank in a Purchaser Group (a “Benefitted Purchaser Group”) shall at any time
receive in respect of its Purchaser Group Invested Amount any distribution of
principal, interest, Commitment Fees or any interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off
or otherwise) in a greater proportion than any such distribution received by any
other Purchaser Group, if any, in respect of such other Purchaser Group’s
Purchaser Group Invested Amount, or interest thereon, such Benefitted Group
Purchaser shall purchase for cash from the other Purchaser Group such portion of
such other Purchaser Group’s interest in the Series 2006-1 Investor Notes, or
shall provide such other Purchaser Group with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefitted Purchaser Group to share the excess payment or benefits of such
collateral or proceeds ratably with the other Purchaser Group; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Purchaser Group, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. The Issuer agrees that any Purchaser Group
so purchasing a portion of another Purchaser Group’s Purchaser Group Invested
Amount may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Purchaser Group
were the direct holder of such portion.
 
76

--------------------------------------------------------------------------------


(b)  In addition to any rights and remedies of the Purchaser Groups provided by
law, each CP Conduit Purchaser and each APA Bank shall have the right, without
prior notice to the Issuer, any such notice being expressly waived by the Issuer
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Issuer hereunder or under the Series 2006-1 Investor Notes to
set-off and appropriate and apply against any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such CP Conduit Purchaser or such APA Bank to or for the credit or the
account of the Issuer. Each CP Conduit Purchaser and each APA Bank agrees
promptly to notify the Issuer and the Administrative Agent after any such
set-off and application made by such Person; provided that the failure to give
such notice shall not affect the validity of such set-off and application.
 
SECTION 12.13.  Counterparts. This Indenture Supplement may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same agreement.
 
SECTION 12.14.  No Bankruptcy Petition. (a) Each of the Administrative Agent,
the CP Conduit Purchasers, the APA Banks and the Funding Agents hereby covenants
and agrees that, prior to the date which is one year and one day after the later
of (i) the last day of the Series 2006-1 Amortization Period and (ii) the last
day of the amortization period of any other Outstanding Series, it will not
institute against, or join any other Person in instituting against, the Issuer
any involuntary bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other similar proceedings under any federal or state
bankruptcy or similar law.
 
(b)  The Issuer, the Administrator, the Indenture Trustee, the Administrative
Agent, each Funding Agent and each APA Bank hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
outstanding Commercial Paper issued by, or for the benefit of, a CP Conduit
Purchaser, it will not institute against, or join any other Person in
instituting against, such CP Conduit Purchaser (or the Person issuing Commercial
Paper for the benefit of such CP Conduit Purchaser) any involuntary bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.
 
(c)  The Issuer, the Administrator, the Indenture Trustee, the Administrative
Agent, each CP Conduit Purchaser, each APA Bank and each Funding Agent hereby
covenants and agrees that, prior to the date which is one year and one day after
payment in full of all obligations under each Securitization, it will not
institute against, or join any other Person in instituting against, the
Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
 
77

--------------------------------------------------------------------------------


(d)  This covenant shall survive the termination of this Indenture Supplement
and the Base Indenture and the payment of all amounts payable hereunder and
thereunder.
 
SECTION 12.15.  SUBIs.  The Issuer, the Administrator, the Administrative Agent,
each CP Conduit Purchaser, each APA Bank and each Funding Agent hereby
represents, warrants and covenants that (a) each of the Lease SUBI and the Fleet
Receivable SUBI is a separate series of the Origination Trust as provided in
Section 3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code, 12 Del.C. §
3801 et seq., (b)(i) the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to the Lease SUBI, the Lease
SUBI Portfolio or the Fleet Receivable SUBI shall be enforceable against the
Lease SUBI Portfolio or the Fleet Receivable SUBI only, as applicable, and not
against any other SUBI Portfolio or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any other SUBI (used in this Section as defined in the
Origination Trust Agreement), any other SUBI Portfolio (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Portfolio shall
be enforceable against such other SUBI Portfolio or the UTI Portfolio only, as
applicable, and not against any other SUBI Assets, (c) except to the extent
required by law, UTI Assets or SUBI Assets with respect to any SUBI (other than
the Lease SUBI and the Fleet Receivable SUBI) shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Lease SUBI or Fleet Receivable SUBI, respectively, in respect of such
claim, (d)(i) no creditor or holder of a claim relating to the Lease SUBI, the
Fleet Receivable SUBI or the Lease Receivable SUBI Portfolio shall be entitled
to maintain any action against or recover any assets allocated to the UTI or the
UTI Portfolio or any other SUBI or the assets allocated thereto, and (ii) no
creditor or holder of a claim relating to the UTI, the UTI Portfolio or any SUBI
other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI Assets other
than the Lease SUBI Portfolio or the Fleet Receivables shall be entitled to
maintain any action against or recover any assets allocated to the Lease SUBI or
the Fleet Receivable SUBI, and (e) any purchaser, assignee or pledgee of an
interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet Receivable
SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI Certificate, any
other SUBI, any other SUBI Certificate (used in this Section as defined in the
Origination Trust Agreement), the UTI or the UTI Certificate must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
other SUBI or SUBI Certificate to release all claims to the assets of the
Origination Trust allocated to the UTI and each other SUBI Portfolio and in the
event that such release is not given effect, to fully subordinate all claims it
may be deemed to have against the assets of the Origination Trust allocated to
the UTI Portfolio and each other SUBI Portfolio.
 
SECTION 12.16.  Discharge of Indenture.  Notwithstanding anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 12.1(b) of the Base Indenture will be effective as to the Series
2006-1 Investor Notes without the consent of the Series 2006-1 Required Investor
Noteholders.
 
78

--------------------------------------------------------------------------------


SECTION 12.17.  Limited Recourse. (a) Notwithstanding anything to the contrary
contained herein, any obligations of each CP Conduit Purchaser hereunder to any
party hereto are solely the corporate obligations of such CP Conduit Purchaser
and shall be payable at such time as funds are received by or are available to
such CP Conduit Purchaser in excess of funds necessary to pay in full all of its
outstanding Commercial Paper and, to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against such CP Conduit Purchaser but shall continue to accrue. Each party
hereto agrees that the payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any such party against a CP Conduit Purchaser
shall be subordinated to the payment in full of all of its Commercial Paper.
 
(b)  No recourse under any obligation, covenant or agreement of any CP Conduit
Purchaser contained herein shall be had against any incorporator, stockholder,
officer, director, employee or agent of such CP Conduit Purchaser, its
administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Indenture Supplement is solely a
corporate obligation of such CP Conduit Purchaser individually, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of its Affiliates (solely by virtue of such capacity) or any of
them under or by reason of any of the obligations, covenants or agreements of
such CP Conduit Purchaser contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by such CP Conduit Purchaser of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Indenture
Supplement; provided that the foregoing shall not relieve any such Person from
any liability it might otherwise have as a result of fraudulent actions taken or
omissions made by them. The provisions of this Section 12.18 shall survive
termination of this Indenture Supplement.
 
SECTION 12.18.  Waiver of Setoff.  Notwithstanding any other provision of this
Indenture Supplement or any other agreement to the contrary, all payments to the
Purchasers hereunder shall be made without set-off or counterclaim.
 
SECTION 12.19.  Conflict of Instructions.  In the event the Issuer and the
Administrator shall have delivered conflicting instructions to the Indenture
Trustee or the Administrative Agent to take or refrain from taking action
hereunder, the Indenture Trustee or the Administrative Agent, as the case may
be, shall follow the instructions of the Issuer.
 
SECTION 12.20.  JPMorgan Chase Conflict Waiver.  JPMorgan Chase acts as
Indenture Trustee, the Funding Agent with respect to one or more of the CP
Conduit Purchasers (collectively,“Conduit”) and as administrative agent for
Conduit, as issuing and paying agent for Conduit’s Commercial Paper, as provider
of other backup facilities for Conduit, and may provide other services or
facilities from time to time (the “JPMorgan Chase Roles”). Each of the parties
hereto hereby acknowledges and consents to any and all JPMorgan Chase Roles,
waives any objections it may have to any actual or potential conflict of
interest caused by JPMorgan Chase’s acting as the Indenture Trustee, the Funding
Agent with respect to Conduit or as the APA Bank with respect to Conduit and
acting as or maintaining any of the JPMorgan Chase Roles, and agrees that in
connection with any JPMorgan Chase Role, JPMorgan Chase may take, or refrain
from taking, any action which it in its discretion deems appropriate.
 
79

--------------------------------------------------------------------------------


SECTION 12.21. Confidential Information.
 
(a) The Indenture Trustee and each Series 2006-1 Investor Noteholder will
maintain the confidentiality of all Confidential Information in accordance with
procedures adopted by the Indenture Trustee or such Series 2006-1 Investor
Noteholder in good faith to protect Confidential Information of third parties
delivered to such Person; provided, that such Person may deliver or disclose
Confidential Information to: (i) such Person’s directors, trustees, officers,
employees, agents, attorneys, independent or internal auditors and affiliates
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 12.21; (ii) such Person’s financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 12.21; (iii) any other Series 2006-1 Investor Noteholder; (iv) any
Person of the type that would, to such Person’s knowledge, be permitted to
acquire Series 2006-1 Investor Notes in accordance with the requirements of the
Indenture to which such Person sells or offers to sell any such Series 2006-1
Note or any part thereof or any participation therein that agrees to hold
confidential the Confidential Information substantially in accordance with this
Section 12.21 (or in accordance with such other confidentiality procedures as
are acceptable to the Issuer); (v) any federal or state or other regulatory,
governmental or judicial authority having jurisdiction over such Person; (vi)
the National Association of Insurance Commissioners or any similar organization,
or any nationally recognized rating agency that requires access to information
about the investment portfolio of such Person; (vii) such Person’s reinsurers,
liquidity providers, credit providers, investors or potential investors or the
directors, trustees, officers, employees, agents, attorneys, independent or
internal auditors, financial advisors or other professional advisors of such
reinsurers, liquidity providers, credit providers, investors or potential
investors who, in each case, agree to hold confidential the Confidential
Information substantially in accordance with this Section 12.21 (or in
accordance with such other confidentiality procedures as are acceptable to the
Issuer); (viii) any Person acting as a placement agent or dealer with respect to
any Commercial Paper (provided that any Confidential Information provided to any
such placement agent or dealer does not reveal the identity of PHH or any of its
Affiliates); (ix) any other Person with the consent of the Issuer; or (x) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation, statute or
order applicable to such Person, (B) in response to any subpoena or other legal
process upon prior notice to the Issuer (unless prohibited by applicable law,
rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party upon prior notice
to the Issuer (unless prohibited by applicable law, rule, order or decree or
other requirement having the force of law) or (D) if an Amortization Event has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Series 2006-1
Investor Notes, the Indenture or any other Related Document; and provided,
further, however, that delivery to Series 2006-1 Investor Noteholders of any
report or information required by the terms of the Indenture to be provided to
Series 2006-1 Investor Noteholders shall not be a violation of this Section
12.21. Each Series 2006-1 Investor Noteholder agrees, except as set forth in
clauses (v), (vi) and (x) above, that it shall use the Confidential Information
for the sole purpose of making an investment in the Series 2006-1 Investor Notes
or administering its investment in the Series 2006-1 Investor Notes. In the
event of any required disclosure of the Confidential Information by such Series
2006-1 Investor Noteholder, such Series 2006-1 Investor Noteholder agrees to use
reasonable efforts to protect the confidentiality of the Confidential
Information. Each Series 2006-1 Investor Noteholder, by its acceptance of a
Series 2006-1 Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 12.21.
 
80

--------------------------------------------------------------------------------


(b) For the purposes of this Section 12.21, “Confidential Information” means
information delivered to the Indenture Trustee or any Series 2006-1 Investor
Noteholder by or on behalf of the Issuer in connection with and relating to the
transactions contemplated by or otherwise pursuant to the Indenture and the
Transaction Documents; provided, that such term does not include information
that: (i) was publicly known or otherwise known to the Indenture Trustee or such
Series 2006-1 Investor Noteholder prior to the time of such disclosure; (ii)
subsequently becomes publicly known through no act or omission by the Indenture
Trustee, any Series 2006-1 Investor Noteholder or any person acting on behalf of
the Indenture Trustee or any Series 2006-1 Investor Noteholder; (iii) otherwise
is known or becomes known to the Indenture Trustee or any Series 2006-1 Investor
Noteholder other than (x) through disclosure by the Issuer or (y) as a result of
the breach of a fiduciary duty to the Issuer or a contractual duty to the
Issuer; or (iv) is allowed to be treated as non-confidential by consent of the
Issuer.
 



81

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer, the Administrator, the Administrative Agent, the
CP Conduit Purchasers, the APA Banks, the Funding Agents and the Indenture
Trustee have caused this Indenture Supplement to be duly executed by their
respective officers hereunto duly authorized as of the day and year first above
written.
 
CHESAPEAKE FUNDING LLC
 

 
By:
   /s/: Mark E. Johnson                       

 
Name:
Mark E. Johnson

Title: Vice President and Treasurer 
 
PHH VEHICLE MANAGEMENT SERVICES, LLC
 

 
By:
   /s/: Mark E. Johnson                       

 
Name:
Mark E. Johnson

Title: Vice President and Treasurer 
 

 
82

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
 

 
By:
   /s/: Daniel J. Clarke, Jr.                  

 
Name:
Daniel J. Clarke, Jr.

Title: Managing Director
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Indenture Trustee
 

 
By:
  /s/: James P. Bowden                     

Name: James P. Bowden  
Title: Assistant Treasuer
 

 
83

--------------------------------------------------------------------------------

 

PARK AVENUE RECEIVABLES COMPANY, LLC, as a CP Conduit Purchaser
 
By:   /s/: Catherine V. Frank              
Name: Catherine V. Frank
Title: Vice President
 
FALCON ASSET SECURITIZATION CORPORATION, as a CP Conduit Purchaser
 
By:   /s/: Catherine V. Frank              
Name: Catherine V. Frank
Title: Vice President
 


 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as an APA Bank and as a Funding Agent
 
By:   /s/: Catherine V. Frank              
Name: Catherine V. Frank
Title: Vice President
 
 
 


 

 
84

--------------------------------------------------------------------------------

 

CRC FUNDING, LLC, as a CP Conduit Purchaser
 
By: CITICORP NORTH AMERICA, INC.,
As Attorney-in-Fact
 
By:     /s/: Lain J. Gutierrez              

 
Name:
Lain J. Gutierrez

Title: Vice President
 
CITIBANK, N.A., as an APA Bank
 

 
By:
  /s/: Lain J. Gutierrez                     

Name: Lain J. Gutierrez
Title: Vice President
 
CITICORP NORTH AMERICA, INC., as a Funding Agent
 

 
By:
   /s/: Lain J. Gutierrez                     

 
Name:
Lain J. Gutierrez

Title: Vice President
 
 
 

 
85

--------------------------------------------------------------------------------

 

VARIABLE FUNDING CAPITAL COMPANY LLC, as a CP Conduit Purchaser
 
By: WACHOVIA CAPITAL MARKETS, LLC,
As Attorney-in-Fact




By:   /s/: Douglas R. Wilson, Sr.              
Name: Douglas R. Wilson, Sr.
Title: Vice President
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as an APA Bank and as a Funding Agent
 

 
By:
  /s/: Andrew W. Riebe                     

 
Name:
Andrew W. Riebe

Title: Vice President
 
 
 

 
86

--------------------------------------------------------------------------------

 

YC SUSI TRUST, as a CP Conduit Purchaser
 
By: Bank of America, National Association, as Administrative Trustee




By:   /s/: Willem van Beek              

 
Name:
Willem van Beek

Title: Principal
 
BANK OF AMERICA, NATIONAL ASSOCIATION, as an APA Bank and as a Funding Agent
 

 
By:
   /s/: Willem van Beek                     

 
Name:
Willem van Beek

Title: Principal
 
 
 

 
87

--------------------------------------------------------------------------------

 

LIBERTY STREET FUNDING CORPORATION, as a CP Conduit Purchaser
 
By:  /s/: Andrew L. Stidd              

 
Name:
 Andrew L. Stidd

Title: President  
 
THE BANK OF NOVA SCOTIA, as an APA Bank and as a Funding Agent
 

 
By:
   /s/: Norman Last                     

 
Name:
Norman Last

Title:  Managing Director
 
 
 

 
88

--------------------------------------------------------------------------------

 

COMPASS US ACQUISITION, LLC, as a CP Conduit Purchaser
 
By:    /s/: Doris J. Hearn              
Name: Doris J. Hearn
Title: Vice President
 
WESTLB AG, New York Branch, as an APA Bank and as a Funding Agent
 

 
By:
   /s/: Richard Bianchi                     

Name: Richard Bianchi
Title: Director
 

 
By:
   /s/: Yuval Lifshitz                     

 
Name:
Yuval Lifshitz

Title: Associate Director  
 

 
89

--------------------------------------------------------------------------------

 

ATLANTIC ASSET SECURITIZATION LLC, as a CP Conduit Purchaser
 
By:    /s/: Kostantina Kourmpetis              

 
Name:
Kostantina Kourmpetis

Title: Managing Director  
 
By:   /s/: Sam Pilcer               

 
Name:
 Sam Pilcer

Title: Manging Director  
 
CALYON New York Branch, as an APA Bank and as a Funding Agent
 
By:    /s/: Kostantina Kourmpetis              

 
Name:
Kostantina Kourmpetis

Title: Managing Director  
 
By:   /s/: Sam Pilcer               

 
Name:
 Sam Pilcer

Title: Manging Director  
 


 


 

 
90

--------------------------------------------------------------------------------

 

THAMES ASSET GLOBAL SECURITIZATION NO.1 INC., as a CP Conduit Purchaser
 
By:   /s/: R. Douglas Donaldson              

 
Name:
R. Douglas Donaldson

Title: Treasurer  
 
ROYAL BANK OF SCOTLAND PLC, as a Funding Agent
 

 
By:
  /s/: Michael Zappaterrini                     

 
Name:
 Michael Zappaterrini

Title: Managing Director
 


 
ROYAL BANK OF SCOTLAND PLC, NEW YORK BRANCH as an APA Bank
 

 
By:
  /s/: Angela Reilly                     

 
Name:
 Angela Reilly

Title: Senior Vice President    
 
91


--------------------------------------------------------------------------------


 